



Confidential     Execution version




CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL AND (ii) WOULD BE LIKELY TO CAUSE COMPETITITVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED. SUCH EXCLUDED INFORMATION IS DENOTED BY ASTERISKS
IN BRACKETS [*****].


Dated October 31, 2019


________________________________________
 






(1) BOMBARDIER INC.
(2) BOMBARDIER AEROSPACE UK LIMITED
(3) BOMBARDIER FINANCE INC.
(4) BOMBARDIER SERVICES CORPORATION
AND
(5) SPIRIT AEROSYSTEMS GLOBAL HOLDINGS LIMITED
AND
(6) SPIRIT AEROSYSTEMS, INC.






AGREEMENT
for the sale and purchase of
(1) the entire issued share capital of Short Brothers plc
and Bombardier Aerospace North Africa SAS
and
(2) certain other assets












LONDON:618810.5N



--------------------------------------------------------------------------------















































































































a1094.gif [a1094.gif]
CFD-#31168153-V6 2


LONDON:618810.5N



--------------------------------------------------------------------------------











CFD-#31168153-v6
Contents


Clause     Page
1
Definitions and
interpretation....................................................................2

2
Agreement to sell the Sale Shares and MRO Business..........................28

3
Consideration...........................................................................................30

4
Conditions................................................................................................32

5
[Reserved]................................................................................................38

6
MRO Business Receivables and MRO Business Payables.....................38

7
MRO
Contracts.........................................................................................39

8
Completion................................................................................................41

9
The
Warranties..........................................................................................43

10
Specific Indemnities and other indemnification
provisions........................45

11
[*****]..........................................................................................................49

12
Relevant Claims against the
Sellers..........................................................49

13
Non-competition provisions and use of
names..........................................49

14
Misallocation..............................................................................................53

15
BI’s
guarantee............................................................................................53

16
UK Buyer’s Guarantor’s
guarantee............................................................54

17
BI to act as Sellers’
representative............................................................56

18
Dealing with and voting on the Sale
Shares..............................................56

19
Release and payment in respect of outstanding Guarantees....................57

20
Entire
agreement.......................................................................................57

21
Effect of
Completion..................................................................................58

22
No general right of
termination..................................................................58

23
Further
assurances...................................................................................58

24
Confidentiality............................................................................................59

25
Announcements........................................................................................60

26
Provision of
information............................................................................61

27
Public Disclosure
Obligations...................................................................61

28
Severance.................................................................................................62

29
No set
off..................................................................................................62

30
Payments.................................................................................................62

31
Alterations................................................................................................63

32
Counterparts............................................................................................63

33
Costs........................................................................................................63



LONDON:618810.5N



--------------------------------------------------------------------------------





CFD-#31168153-v6     i




34
Transfer
Taxes..........................................................................................63

35
Agreement
binding...................................................................................64

36
Rights of third
parties...............................................................................64

37
Withholdings and
gross-up.......................................................................64

38
Notices......................................................................................................66

39
Assignment...............................................................................................68

40
Governing
law...........................................................................................68

41
Jurisdiction................................................................................................68

42
Service of
process....................................................................................69



[*****]
Schedule 3 The
Warranties.................................................................................76
Schedule 4 Competition
Approvals....................................................................116
Schedule 5
Completion......................................................................................117
Schedule 6 Limitation on the liability of the
Sellers............................................125
Schedule 7 Pre-Completion Conduct and
Undertakings...................................136
[*****]




CFD-#31168153-v6     ii
LONDON:618810.5N










LONDON:618810.5N



--------------------------------------------------------------------------------






THIS AGREEMENT is dated October 31, 2019 and is made between:


(1)
BOMBARDIER INC. (Company No. 8369470), a company incorporated under the laws of
Canada whose registered office is at 800, boulevard René-Lévesque West,
Montréal, Québec, H3B 1Y8, Canada (BI);



(2)
BOMBARDIER AEROSPACE UK LIMITED (company registration number 02873601), a
company incorporated in England and Wales whose registered office is at Suite 1,
3rd Floor, 11-12 St. James’s Square, London, SW1Y 4LB, United Kingdom (BAUK);



(3)
BOMBARDIER FINANCE INC. (company registration number 134209238), a company
incorporated in Canada whose registered office is at 800, boulevard
René-Lévesque West, Montréal, Québec, H3B 1Y8, Canada (BFI);



(4)
BOMBARDIER SERVICES CORPORATION (file number 2288053), a company incorporated in
the United States of America whose head office is at head office at One Learjet
Way, Wichita, KS 67209, United States of America (BSC);



(5)
SPIRIT AEROSYSTEMS GLOBAL HOLDINGS LIMITED (company registration number
11330860) a company incorporated in England and Wales whose registered office is
at Tower Bridge House, St Katherine’s Way, London E1W 1AA, United Kingdom (the
UK Buyer); and



(6)
SPIRIT AEROSYSTEMS, INC. (company registration number 3778057), a Delaware
corporation whose principal place of business is at 3801 South Oliver Street,
Wichita, KS 67210, United States of America (in the context of clause 16 of this
Agreement, the UK Buyer’s Guarantor and, in all other contexts and as purchaser
of the MRO Business, the US Buyer),



each a party, and together, the parties.


WHEREAS:




(A)
BAUK is the owner of all the issued Shorts Shares (as defined below).



(B)
BI and BFI together own all the issued BANA Shares (as defined below).



(C)
BSC operates and is able to procure the transfer of the MRO Business (as defined
below) on the terms hereof.



















(D)
BAUK, BI and BFI wish to sell and the Buyer wishes to purchase the Sale Shares
(as defined below), and BSC wishes to sell and the US Buyer wishes to purchase
the MRO Business.



(E)
BAUK, BI and BFI have agreed to sell and the UK Buyer has agreed to buy the Sale
Shares on the terms and subject to the conditions of this Agreement, and BSC has
agreed to sell and the US Buyer has agreed to buy the MRO Business, on the terms
and subject to the conditions of this Agreement.







NOW IT IS HEREBY AGREED as follows:


1
Definitions and interpretation



1.1
In this Agreement:



2018 SBPS Valuation means the triennial actuarial valuation of the Short
Brothers Pension Scheme as at 31 December 2018 to be carried out in accordance
with the provisions of Part 3 of the Pensions Act 2004 and which has to be
finalised by the statutory deadline of 31 March 2020


A220 Agreements means the A220 GTA and the A220 STAs


A220 GTA means the Restated General Terms Agreement entered into among BI, CSALP
and CSAMGP on 1 July 2018


A220 GTA Transfer Agreement means the (partial) novation from BI to Shorts of,
and the amendment to, the A220 GTA


A220 STAs means:


(a)
Restated Specific Terms Agreement W.P. 6.5 Outer Wing entered into between CSALP
and BI on 1 July 2018;



(b)
Restated Specific Terms Agreement WO 6.21 Mid-Fuselage entered into between
CSALP and BI on 1 July 2018; and



(c)
Specific Terms Agreement WP 6.22 Center Wing Box entered into between CSALP and
BI on 1 July 2018



A220 STAs Transfer Agreement means the novation from BI to Shorts of, and the
amendment to, the A220 STAs


A320 Neo TR Indemnity has the meaning given to it in clause 10.5




Accounting Standards means:


(a)
in respect of Shorts, the Financial Reporting Standard 101 Reduced Disclosure
Framework;



(b)
in respect of BANA, generally accepted accounting principles in Morocco; and



(c)
in respect of the Atlantic Audited Combined Statement of Financial Position,
International Financial Reporting Standards



Accounts Date means 31 December 2018


Affiliate means, in relation to any undertaking, any subsidiary or holding
company of that undertaking, and any subsidiary of any such holding company from
time to time


Agreement means this sale and purchase agreement


Airbus means Airbus SE and its subsidiaries (each an Airbus Entity)


Airbus Consent means the consent of Airbus referred to in clause 4.1(f)


[*****}


Atlantic Business means the aerostructures business conducted by the Sale Group
and the MRO Business
Atlantic Audited Combined Statement of Financial Position means the audited
combined financial statements (including the combined statements of income and
the combined balance sheet) as at the Accounts Date for the Atlantic Business
located in folder 2.5.1 of the Clean Team Data Room


BANA means Bombardier Aerospace North Africa SAS, details of which are set out
in Part B of Schedule 1


BANA Accounts means BANA’s annual audited report and financial statements for
the financial year ended on the Accounts Date


BANA Purchase Price means the BI BANA Purchase Price and the BFI BANA Purchase
Price


BANA Shares means the entire issued share capital of BANA, comprised of the BI
BANA Shares and the BFI BANA Shares


BANA Tax Deed means the tax deed of covenant in the agreed form relating to BANA






Basis of Preparation means the principles set out in the Atlantic Audited
Combined Statement of Financial Position with respect to the preparation and
presentation of the Atlantic Audited Combined Statement of Financial Position,
including as to their form and content and the accounting practices and policies
applicable to such Atlantic Audited Combined Statement of Financial Position


Basket has the meaning given to it in paragraph 1.2 of Schedule 6


BAUK’s Bank Account means such account as BAUK notifies to the UK Buyer at least
fifteen Business Days prior to Completion


BEIS means the Department for Business, Energy and Industrial Strategy of the UK
Government


BEIS Agreement means the repayable investment agreement entered into between The
Secretary of State for Business, Enterprise and Regulatory Reform (as superseded
by The Secretary of State for BEIS), Shorts and BI dated 28 April 2009 as
amended from time to time


BFI BANA Purchase Price has the meaning given to it in clause 3.1(c)


BFI BANA Shares means the shares in BANA held by BFI, details of which are set
out in Part B of Schedule 1


BFI’s Bank Account means such account as BFI notifies to the UK Buyer at least
fifteen Business Days prior to Completion


BI BANA Purchase Price has the meaning given to it in clause 3.1(b)


BI BANA Shares means the shares in BANA held by BI, details of which are set out
in Part B of Schedule 1


BI Guaranteed Parties has the meaning given to it in clause 15.1


BI’s Bank Account means such account as BI notifies to the UK Buyer at least
fifteen Business Days prior to Completion


BI’s Guarantee has the meaning given to it in clause 15.1


BI IP License Agreement means the agreement to be entered into on Completion
regarding the licence of Intellectual Property Rights related to the Atlantic
Business from BI to Shorts in the agreed form






Bombardier CIF means the common investment fund known as the Bombardier Trust
(UK) which is currently governed by rules made on 24 September 2004 (effective
from 1 June 2004) as amended from time to time


Bombardier Transport DB Schemes has the meaning given to it in paragraph 15.1 of
Part A of Schedule 3


Bombardier Transport RPS Participation means the participation in the Railways
Pension Scheme by Bombardier Transportation UK Ltd


BSC’s Bank Account means such account as BSC notifies to the UK Buyer at least
fifteen Business Days prior to Completion


Business Day means a day other than a Saturday or Sunday on which banks are
ordinarily open for the transaction of normal banking business in London (United
Kingdom), Montréal (Canada) and New York (United States)


Buyer Misallocated Asset has the meaning given to it in clause 14.1


Buyer Public Disclosure Obligations has the meaning given to it in clause 27.2


Buyers’ Group means the Buyers and each company which is for the time being
(whether on or after the date of this Agreement) an Affiliate of each Buyer
including, following Completion, the Sale Group Companies


Buyer’s Relief means a Buyer’s Relief under a Tax Deed


Buyers’ Solicitors means Sullivan & Cromwell LLP of 1 New Fetter Lane, London
EC4A 1AN


Buyers’ Fundamental Warranties means the warranties set out in paragraphs 1-5 of
Part C of Schedule 3 to be given by the Buyers to the Sellers on the date of,
and immediately prior to Completion of, this Agreement


Buyers’ Warranties means the warranties set out in Part C of Schedule 3 to be
given by the Buyers to the Sellers on the date of this Agreement


Buyers’ W&I Policy means any warranty and indemnity policy taken out by the
Buyers in respect of the Transaction


Buyers means the UK Buyer and the US Buyer








CA 2006 means the United Kingdom Companies Act 2006


CIF Trustee means the trustee of the Bombardier CIF from time to time


Claim means any claim, demand, complaint, action, application, suit, cause of
action, order, charge, indictment, prosecution, assessment, reassessment or
judgment


Clean Team Data Room means all correspondence, documents and other information
made available by the Sellers for inspection by the Buyers and their advisers in
the “Project Atlantic - Bidder Dataroom (Clean Team)” section of the Data Room
as appeared at 23.59 Greenwich Mean Time on 28 October 2019, as listed in the
Data Room Index attached to the Disclosure Letter and verified by BI and the US
Buyer (and as retained on USB data sticks deliverable to the Buyers by the
Sellers as soon as reasonably practicable after the date of this Agreement)


Code means the United States Internal Revenue Code of 1986, as amended


Commercially Reasonable Endeavours means endeavours that a person desirous of
achieving a result would reasonably use in similar circumstances to try to
achieve that result; provided, however, that “Commercially Reasonable
Endeavours” shall not be deemed to require a person to undertake extraordinary
or unreasonable measures, including the payment of amounts in excess of normal
to pay from a commercial point of view in the context of the Transaction or the
envisaged result


Competition Approval means the approvals or notifications which are required to
be obtained from or made to any Competition Authority in France, Morocco and
such other jurisdictions as are set out in Schedule 4 in connection with the
transactions contemplated in this Agreement


Competition Authority means the competent enforcers of competition Laws or
merger control rules in the jurisdictions listed in the definition of
Competition Approval and Schedule 4


Completion means completion of the sale and purchase of the Sale Shares and the
MRO Business by the performance by the parties of their respective obligations
under clause 8.2 and Schedule 5


Completion Date means such date (not being after the Long Stop Date) which is
ten Business Days after the date on which the Conditions (other than Conditions
4.1(n), 4.1(o) and 4.1(p)) have been satisfied or waived


Conditions has the meaning given to it in clause 4.1




Confidentiality Agreement means the non-disclosure agreement entered into
between BI and Spirit Aerosystems, Inc., in anticipation of sharing certain
confidential information relating to the Atlantic Business, on June 7, 2019, as
amended on July 23, 2019


Contracts means all contracts entered into by or on behalf of BI, the Sale Group
Companies or, in respect of the MRO Business only, BSC, exclusively in the
ordinary course of the Atlantic Business on or before Completion which remain to
be performed (in whole or part) at Completion and Contract shall be construed
accordingly


Contribution Notice has the meaning given to it in clause 11.1


Conversion Rate means with respect to a particular currency for a particular day
the spot rate of exchange (the closing mid-point) for that currency into
sterling, US dollars or any other currency on such date as published in the
London edition of the Financial Times first published thereafter or, where no
such rate is published in respect of that currency for such date, at the rate
quoted by the Bank of England as at the close of business in London as at such
date


CSALP means Airbus Canada Limited Partnership, formerly known as CSeries
Aircraft Limited Partnership, a limited partnership existing under the laws of
Québec, duly acting and represented by its general managing partner, CSAMGP, and
having a place of business in the city of Mirabel, province of Québec, Canada


CSAMGP means Airbus Canada Managing GP Inc., formerly known as CSeries Aircraft
Managing GP Inc., a Canadian corporation, having a place of business in the city
of Mirabel, province of Québec, Canada


CTA 2010 means the United Kingdom Corporation Tax Act 2010


Customs Filings means import and export declarations and all Inward Processing
Relief (IPR) related filings (for example, authorisation, scrap and waste
reports, and bill of discharge reports)


Data Protection Legislation means:


(a)
where applicable to the Atlantic Business, the GDPR, the United Kingdom’s Data
Protection Act 2018 and other Laws and regulations of the European Union and the
United Kingdom relating to the processing of Personal Data, privacy and
interception of communications to the extent applicable in the United Kingdom;



(b)
where (a) does not apply, the corresponding Laws and regulations of each
jurisdiction in which any Sale Group Company or the MRO Business operates; and



(c)
where applicable to the parties or to the Atlantic Business, the related
guidance and codes of practice issued by the United Kingdom's Information
Commissioner or any other data privacy regulator of each jurisdiction in which
any Sale Group Company or the MRO Business operates



Data Room means all correspondence, documents and other information made
available by the Sellers for inspection by the Buyers and their advisers in the
Clean Team Data Room, the Non Clean Team Data Room and the Outside Counsel Data
Room as appeared at 23.59 Greenwich Mean Time on 28 October 2019, as listed in
the Data Room Index attached to the Disclosure Letter and verified by BI and the
US Buyer (and as retained on USB data sticks deliverable to the Buyers by the
Sellers as soon as reasonably practicable after the date of this Agreement)


Data Room Index means the index detailing the contents of the Data Room, in the
agreed form


DB Pension Schemes has the meaning given to it in paragraph 15.1 of Part A of
Schedule 3


De Minimis Economic Impact means either:
(a)
a requirement that any member of the Buyers’ Group divest any business with
annual revenue of not more than US$150,000,000; or



(b)
any requirement pursuant to which the Buyers’ Group would be obliged to incur
any costs (including, but not limited to, legal fees and other professional
fees, costs and expenses of not more than US$25,000,000)



Disclosure Letter means the letter of the same date as this Agreement from the
Sellers to the Buyers disclosing certain matters in relation to the Sellers’
Warranties


Disguised Remuneration Provisions means Part 7A ITEPA 2003


Effective Time means 00:01 am (Dallas time) on the Completion Date


Encumbrance means:
(a)
any mortgage, charge, pledge, lien, option, restriction, right of first refusal,
right of pre-emption, claim, right, interest or preference granted to any third
party, or any other encumbrance or security interest of any kind (or an
agreement or commitment to create any of the same); and



(b)
with regard to the Sale Shares, any agreement in relation to voting, purchase,
repurchase or transfer of the Sale Shares













Existing Subsidy has the meaning given to it in paragraph 9.2 of Schedule 3


Facilities has the meaning given to it in paragraph 8.2 of Schedule 3


FIRPTA Withholding Certificate has the meaning given to it in clause 37.5


FSMA means the United Kingdom Financial Services and Markets Act 2000
Future Subsidy means any subsidy or grant for which application has been made by
any Sale Group Company or, in respect of the MRO Business, BSC


GDPR means Regulation (EU) 2016/679 of the European Parliament and of the
Council of 27 April 2016, as it applies in the United Kingdom from time to time,
including as retained, amended, extended or re-enacted on or after the day on
which the United Kingdom ceases to be a member state of the European Union and
ceases to be subject to any transitional arrangements which substantively treat
the United Kingdom as a member state of the European Union


Government Official means any official, officer, employee, or representative of,
or any person acting in an official capacity for or on behalf of, any
Governmental Authority, and includes any official or employee of any entity
directly or indirectly 50 per cent. or more owned or controlled by any
Governmental Authority, and any officer or employee of a public international
organisation


Governmental Authority means any governmental, administrative, judicial or
regulatory body, authority or organisation by which any part of the Atlantic
Business is or was regulated pursuant to any applicable Laws


Governmental Order means any order, judgement, injunction, decree, writ,
stipulation, determination or award, in each case, entered by or with any
Governmental Authority


Group means in relation to a person, that person and each company which is for
the time being an Affiliate of that person


Guarantee means any guarantee, indemnity, suretyship, letter of comfort,
covenant or other assurance, security or right of set off given or undertaken by
a person to secure or support the obligations (actual or contingent) of any
other person and whether given directly or by way of counter indemnity to any
other person who has provided a Guarantee


Hire Date has the meaning given to it in paragraph 1 of Schedule 12


HMRC means Her Majesty’s Revenue and Customs of the United Kingdom




HMT has the meaning given to it in paragraph 21.2 of Schedule 3


holding company means a holding company (as defined by section 1159 CA 2006) or
a parent undertaking (as defined by section 1162 CA 2006)


Information Technology means technology devices, computers, computer programs,
applications, middleware, firmware, microcode or other software (whether in
source code or object code or other format), servers, networks, workstations,
routers, hubs, circuits, switches, data communications lines, all other
information and communications technology, equipment and infrastructure, all
manuals relating to it and all associated documentation


INI means Invest Northern Ireland, part of the Northern Ireland Department for
the Economy, a department of the devolved Northern Ireland Executive


INI 2009 Agreement means the financial assistance agreement entered into between
INI, Shorts and BI dated 9 July 2009 as amended from time to time


INI 2016 Agreement means the financial assistance grant entered into between INI
and Shorts dated 20 December 2016 (and as amended on 27 September 2017)


INI 2019 Agreement means the financial assistance grant entered into between INI
and Shorts dated 7 March 2019


INI Agreements means INI 2009 Agreement, INI 2016 Agreement and INI 2019
Agreement


Insolvency Event means the occurrence of any of the following insofar as it
would reasonably be expected to have a materially financially adverse impact on
the Sale Group and the MRO Business when taken as a whole:


(a)
any Seller or any Sale Group Company stopping or suspending payment of all its
debts, or admitting its inability to, pay its debts as they fall due;



(b)
any acceleration of the obligations of any member of the Sellers’ Group under
any bank facility or bond or any acceleration of monies payable by a member of
the Sellers’ Group or a Sale Group Company (as applicable) under the BEIS
Agreement;



(c)
a moratorium being declared in respect of all indebtedness of any Seller or any
Sale Group Company;



(d)
any action, proceedings, procedure or step being taken by a Seller or any Sale
Group Company in relation to:

(i)
the suspension of payments, a moratorium of any indebtedness, winding up,
dissolution, administration or reorganisation (using a voluntary arrangement,
scheme of arrangement or otherwise) of any Seller or any Sale Group Company;



(ii)
the composition, compromise, assignment or arrangement with any creditor of any
Seller or any Sale Group Company; or



(iii)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Seller or any Sale Group Company or any of such entity’s assets; or



(e)
any event occurring in relation to any Seller or any Sale Group Company that is
analogous to those set out in paragraphs (a) to (d) above, in any jurisdiction



Intellectual Property Rights means copyrights, (including, without limitation,
rights in Software), patents, trademarks, trade names, service marks, business
names (including, without limitation, internet domain names), design rights,
database rights, rights in undisclosed or confidential information (such as
know-how, trade secrets and inventions (whether patentable or not)), and all
other intellectual property or similar proprietary rights of whatever nature
(whether registered or not and including, without limitation, applications to
register or rights to apply for registration) which may now or in the future
subsist anywhere in the world


IP License Agreements means the BI IP License Agreement and the Shorts IP
License Agreement


Irkut Contracts means:


(a)
the agreement between Irkut Corporation and Shorts, dated 5 June 2012, for
development works on design, development and certification of certain nacelles
for the MC-21-200 and MC- 21-300 aircraft; and



(b)
the related agreement between United Technologies Corporation and Shorts, dated
11 June 2012



ITA means the United Kingdom Income Tax Act 2007


ITEPA means the United Kingdom Income Tax (Earnings and Pensions) Act 2003


KoM means the Government of the Kingdom of Morocco, represented by the Minister
of Economy and Finance and by the Minister of Industry, Trade and New
Technologies of Morocco


Lauak Option Agreement has the meaning given to it in paragraph 14.25 of
Schedule 3


Law means any law (including common law or civil law), statutes, by laws, rules,
regulations, orders, ordinances, treaties, notices, directions, decrees,
judgments, awards or requirements, in each case of any Governmental Authority,
which have the force of law or are binding on the relevant person (and Laws
shall be construed accordingly)


Long Stop Date means one (1) year from the date of signing this Agreement


Losses means all claims, liabilities, damages, losses (excluding indirect or
consequential losses), costs and expenses, including reasonable legal and
professional fees, costs and expenses


MAC Insolvency Event means the occurrence of any of the following insofar as it
would reasonably be expected to have a materially financially adverse impact on
the Sale Group and the MRO Business when taken as a whole:


(a)
BI stopping or suspending payment of all its debts, or admitting its inability
to, pay its debts as they fall due;



(b)
any acceleration of the obligations of BI under any bank facility or bond;



(c)
a moratorium being declared in respect of all indebtedness of BI;



(d)
any petition being presented by BI or Shorts in relation to:



(i)
the winding up or dissolution of BI or Shorts; or



(ii)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of BI or
Shorts; or



any event occurring in relation to BI that is analogous to those set out in
paragraphs (a) to (d) above, in any jurisdiction


Management Accounts means the management accounts for the Atlantic Business as
at the Management Accounts Date and for the period between the Accounts Date and
the Management Accounts Date, located in folder 2.5.2 of the Non Clean Team Data
Room


Management Accounts Date means 31 July 2019


Material Adverse Change means:


(a)
total loss of or material damage to:













[*****]


where the destruction or damages to of such site prevents operation of the
relevant factory for a continuous period of 3 calendar months (except where a
claim has been notified to the relevant insurer and it is reasonable to assume
that the loss or damage is covered by insurance);


(b)
any inability to conduct any design, development, testing, production,
distribution, sale or repair of any wing, fuselage, flap or nacelle from the
location(s) noted above in (a), for a continuous period of 3 calendar months
(except where a claim has been notified to the relevant insurer and it is
reasonable to assume that the inability to conduct work is covered by
insurance); or



(c)
a MAC Insolvency Event



Material Contracts means those Contracts:


(a)
having a value or involving expenditure to or by the Sale Group Companies or BSC
(in respect of the MRO Business) in aggregate of an amount equal to or in excess
of 1 per cent. of the 2018 aggregate revenues of the Sale Group and the MRO
Business shown in the Atlantic Audited Combined Statement of Financial Position;



(b)
involving aggregate payments to or by the Sale Group Companies or BSC (in
respect of the MRO Business) of an amount equal to or in excess of 0.5 per cent.
of the 2018 aggregate revenue of the Sale Group and the MRO Business shown in
the Atlantic Audited Combined Statement of Financial Position or more and which
involve rights or obligations of the Sale Group Companies or BSC (in respect of
the MRO Business) that may reasonably extend beyond one (1) year following the
Completion Date and which cannot be terminated by the

relevant Sale Group Companies or BSC (in respect of the MRO Business) without
penalty or less than six (6) months’ notice; or


(c)
the termination of which would reasonably be expected to have a Material Adverse
Effect on the Atlantic Business (and which include, for the avoidance of doubt,
the A220 Agreements)



MHI Agreement means the purchase and supply agreement reflecting the MHI
Termsheet to be entered into between Shorts and Mitsubishi Heavy Industries,
Ltd. (or its affiliate or nominee)


MHI Termsheet means the termsheet agreed between BI and Mitsubishi Heavy
Industries, Ltd. on 25 June 2019


Military Contract has the meaning given to it in paragraph 11.3 of Schedule 3


MOU Agreement means the memorandum of undertaking entered into between KoM and
BI (represented by Bombardier Aerospace) dated 16 November 2011 as amended from
time to time


MRO Bill of Sale and Assignment and Assumption Agreement has the meaning given
to it in clause 2.4


MRO Books and Records means all books, files, registers, documents, literature,
correspondence, papers and other records of BSC (wherever situated and whether
recorded in computerised form or otherwise) used exclusively in relation to the
MRO Business and which are in existence as at the Completion Date, but excluding
any of the same as are required by Law to be retained by BSC


MRO Business means the component/maintenance repair and overhaul business
operated in Dallas, United States of America by BSC, comprising the MRO Sale
Assets and the MRO Sale Liabilities


MRO Business Payables means all amounts payable by or owed by BSC with respect
to the period after Completion for goods and/or services supplied to BSC or
otherwise payable by or owed by BSC with respect to the period after Completion
exclusively in connection with the carrying on of the MRO Business


MRO Business Receivables means all amounts receivable by or owing to BSC with
respect to the period after Completion for goods and/or services supplied by BSC
or otherwise receivable by or owing to BSC with respect to the period after
Completion exclusively in connection with the carrying on of the MRO Business








MRO Contracts means Contracts entered into by or on behalf of BSC which are yet
to be fully performed relating exclusively to the MRO Business (but excluding
the MRO Lease and the MRO Employee Plans) and MRO Contract shall be construed
accordingly, including, but not limited to, those Contracts contained at folder
2.1.1.2 of the Clean Team Data Room


MRO Employee Plans means any benefit or compensation plan, program, policy,
practice, agreement, contract, arrangement or other obligation, whether or not
in writing and whether or not funded, in each case, which is sponsored or
maintained by, or required to be contributed to, or with respect to which any
potential liability is borne by BSC for the benefit of the MRO Employees,
including, but are not limited to, the Bombardier Aerospace Corporation
Retirement Plan, “employee benefit plans” within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (ERISA),
employment, consulting, retirement, severance, termination or change in control
agreements, deferred compensation, equity-based, incentive, bonus, pension,
supplemental retirement, profit sharing, insurance, medical, welfare, fringe or
other benefits or remuneration of any kind


MRO Employees means the persons employed by BSC principally in connection with
the MRO Business and identified in a document to be agreed between BSC and the
US Buyer at least 30 Business Days prior to Completion


MRO Intellectual Property Rights means any Intellectual Property Rights that
relate exclusively to the MRO Business


MRO Inventories means the following, wherever situated, as at the Completion
Date in respect of the MRO Business:


(a)
all stocks of components, partly finished or partly-repaired goods which are in
the course of conversion, repair or assembly by BSC into finalised products for
supply in the course of the MRO Business or are held by BSC exclusively for such
purpose;



(b)
all stocks of packaging materials and of maintenance or other spare parts,
components and accessories held by BSC for use or supply exclusively in the
course of the MRO Business; and



(c)
all stocks of engineering and other non-trading items (including spare parts,
materials, components and accessories) held by BSC exclusively for use in the
course of the MRO Business



MRO Know-how means all information not publicly known relating to the MRO
Business, owned by BSC and exclusively used, or required to be used, in, or in
connection with, the MRO Business, held in any form (including that comprised in
or derived from design drawings, prototypes, models, discoveries, improvements,
data, formulae, specifications, component lists, instructions, manufacturing
technology manuals, brochures, catalogues, processes, process descriptions and
all other technical information and materials)


MRO Lease means, collectively, that certain Agreement of Lease dated November
18, 2008, between BSC and DCT Pinnacle LP, as amended by that certain First
Amendment to Lease dated April 26, 2011 and that certain Second Amendment to
Lease dated October 25, 2018


MRO Movable Property and Equipment means all plant, machinery, equipment,
fixtures and fittings, furniture and other like items (whether fixed or
moveable) which are used exclusively by BSC in the MRO Business as at the
Completion Date


MRO Prepaid Expenses means, with respect to the period after Completion, prepaid
expenses, security deposits, advance charges paid or made by BSC for the
purposes of or in connection with the MRO Business as at the Completion Date
that relate exclusively to the period after Completion


MRO Property means BSC’s leasehold interest in the property which is leased by
BSC pursuant to the MRO Lease


MRO Purchase Price has the meaning given to it in clause 3.1(d)


MRO Purchase Price Allocation has the meaning given to it in clause 3.5


MRO Purchase Price Initial Allocation has the meaning given to it in 3.5


MRO Purchase Price Initial Allocation Change Request has the meaning given to it
in 3.5


MRO Sale Assets means all right, title and interest of BSC in, to and under all
of the following assets, property and undertaking, as at the Effective Time:


(a)
the MRO Movable Property and Equipment;



(b)
all the MRO Inventories;



(c)
the benefit of all MRO Contracts;



(d)
all the MRO Books and Records;













(e)
the goodwill of the MRO Business;



(f)
the benefit of all MRO Prepaid Expenses;



(g)
the benefit of the MRO Business Receivables;



(h)
the MRO Intellectual Property Rights;



(i)
the MRO Know-How;



(j)
the MRO Property;



(k)
the MRO Transferred Information Technology; and



(l)
all other assets, property and undertaking used or held by BSC for use
exclusively in the MRO Business



MRO Sale Liabilities means all obligations and liabilities (whether actual,
prospective or contingent, whether statutory, contractual or otherwise and
whether or not of a pecuniary nature) which arise exclusively from or in
relation to the conduct of the MRO Business or which are otherwise exclusively
attributable to the MRO Business or any of the MRO Sale Assets, in each case
arising after Completion (but not arising prior to Completion), but excluding
any obligation or liability relating to or arising under any MRO Employee Plan;
provided, however, that any obligation or liability shall only be an MRO Sale
Liability to the extent that it:


(a)
arises out of, results from, is based on or relates to the period from and after
Completion; and



(b)
does not arise out of or result from, is not based on or does not relate to, any
breach or non- compliance by BSC or any other member of the Sellers’ Group of
any obligation in relation to the conduct of the MRO Sale Business and the US
Buyer shall neither assume nor be under any obligation to pay, perform or
discharge any debt, obligation or liability of BSC that is not an MRO Sale
Liability



MRO Transferred Information Technology means Information Technology owned by BI
or BSC and used exclusively by BSC in the MRO Business as at the Completion Date


New Trading Agreements means the agreements reflecting the New Trading
Agreements Termsheet to be entered into on Completion governing the relationship
between the Sellers’ Group and the Atlantic Business






New Trading Agreements Termsheet means the termsheet relating to the New Trading
Agreements in the agreed form


NIAECC means N.I. Advanced Engineering Competence Centre Limited, a private
company limited by guarantee incorporated in Northern Ireland


Nonassignable Contract has the meaning given to it in clause 7.2


Non Clean Team Data Room means all correspondence, documents and other
information made available by the Sellers for inspection by the Buyers and their
advisers in the “Project Atlantic - Bidder Dataroom (Non Clean Team)” section of
the Data Room as appeared at 23.59 Greenwich Mean Time on 28 October 2019, as
listed in the Data Room Index attached to the Disclosure Letter and as retained
on USB data sticks held and verified by BI and the US Buyer (and as retained on
USB data sticks deliverable to the Buyers by the Sellers as soon as reasonably
practicable after the date of this Agreement)


Notice has the meaning given to it in clause 38.1


Notified Address has the meaning given to it in clause 38.1(c)


Novation (and Amendment) of the BEIS Agreement means the novation from BI to the
UK Buyer, and, if applicable, the accession of the US Buyer as guarantor of
and/or amendment to, the BEIS Agreement, together with such amendments as the
Buyers, acting reasonably, may agree with BEIS


Novation (and Amendment) of the INI 2009 Agreement means the novation from BI to
the UK Buyer of, and, if applicable, the accession of the US Buyer as guarantor
of and/or the amendment to, the INI 2009 Agreement, together with such
amendments as the Buyers, acting reasonably, may agree with INI


Novation of the MOU Agreement means the novation from BI to the UK Buyer of,
and, if applicable, the accession of the US Buyer as guarantor of the MOU
Agreement, together with such amendments as the Buyers, acting reasonably, may
agree with the KoM


OFAC has the meaning given to it in paragraph 22.2 of Schedule 3


Organisational Documents means articles of association, by-laws or comparable
governing documents, as applicable to the relevant entity


Outside Counsel Data Room means all correspondence, documents and other
information made available by the Sellers for inspection by the Buyers and their
advisers in the “Project Atlantic






(Outside Counsel only)” section of the Data Room as appeared at 23.59 Greenwich
Mean Time on 28 October 2019, as listed in the Data Room Index attached to the
Disclosure Letter and verified by BI and the US Buyer (and as retained on USB
data sticks deliverable to the Buyers by the Sellers as soon as reasonably
practicable after the date of this Agreement)


Pension Scheme Agreement means the agreed recovery plan and schedule of
contributions (within the meaning of Part 3 of the United Kingdom Pensions Act
2004) in connection with the 2018 SBPS Valuation entered into between Shorts and
the Pension Scheme Trustee relating to the Shorts Brothers Pension Scheme prior
to Completion and on a basis consistent with the Pension Scheme MOU


Pension Scheme Amount has the meaning given to it in clause 3.4(a)


Pension Scheme MOU means the memorandum of understanding in connection with the
Short Brothers Pension Scheme entered into between BI, the UK Buyer and the
Pension Scheme Trustee on or about the date of this Agreement


Pension Scheme Trustee means, in respect of the Short Brothers Pension Scheme,
Short Brothers Pension Trustee Limited and, in respect of the Bombardier
Aerospace Shorts Executive Benefits Scheme, Bombardier Aerospace Shorts
Executive Benefits Trustee Limited


Pensions Regulator means the regulator of work-based pensions schemes in the
United Kingdom, pursuant to the United Kingdom Pensions Act 2004


Permits means all permits, licences (including import/export licences),
certifications, approvals, registrations, consents, authorisations,
accreditations, franchises, variances, exemptions and orders issued or granted
by a Governmental Authority, industry body or pursuant to any third party
accreditation process that are required for the operation of the Atlantic
Business in the places and in the manner as presently conducted in all material
respects as at the date hereof (including, but not limited to:


(a)
any required pursuant to Environmental Law (as defined in paragraph 13.1 of
Schedule 3);



(b)
Repair Station Permits;



(c)
any such permits required for “dual use” and/or military purposes; and



(d)
any permit in the absence of which a customer would be entitled to refuse to
accept any product produced by the Atlantic Business)







Permitted Method has the meaning given to it in clause 38.2


Personal Data has the meaning given to that term in the GDPR


Policies has the meaning given to it in paragraph 16.1 of Schedule 3


Pre-Completion Reorganisation means the re-organisation of the Atlantic Business
to, amongst other things, remove certain entities and assets which are not to be
transferred to the Buyers with the Atlantic Business


Pre-Completion Steps means certain actions, as set out in the Pre-Completion
Steps Plan, to be taken by the Sellers’ Group in relation to Pre-Completion
Reorganisation


Pre-Completion Steps Plan means the steps plan in relation to the Pre-Completion
Reorganisation to be prepared by the Sellers and agreed by the Buyers, acting
reasonably, after the date of this Agreement


Pre-Completion Undertakings means the undertakings given by the Sellers as set
out in Schedule 7


Press Release has the meaning given to it in clause 25.1


Proceedings has the meaning given to it in clause 41.1(a)


Processor means any third party appointed by a Sale Group Company or, in respect
of the MRO Business, by BSC, to process Personal Data (within the meaning of the
Data Protection Legislation)


Product Defect Indemnity has the meaning given to it in clause 10.4


Properties means the properties, details of which are set out Schedule 11


Public Announcement has the meaning given to it in clause 25.1


Purchase Price has the meaning given to it in clause 3.2




recognised investment exchange shall bear the meaning set out in section 285(1)
of FSMA










Recovery Amount has the meaning given to it in paragraph 9.1 of Schedule 6


Relevant Claim means any Claim by a Buyer or the Sellers:


(a)
under or in connection with or arising out of this Agreement or any matters
which are the subject of this Agreement; or



(b)
in respect of any non-contractual obligations arising out of or in connection
with this Agreement, whether for damages or compensation,



other than any Claim under or in respect of the Tax Deed, the Product Defect
Indemnity, the A320 Neo TR Indemnity, the New Trading Agreements, the IP Licence
Agreements or the TSA


Relevant Period has the meaning given to it in clause 13.3


Relief means any loss, relief, allowance, exemption, set-off, deduction, credit,
debit, charge, expense or other relief relating to any Tax or to the
computation, reduction or elimination of income, profits or gains of any
description or from any source for the purposes of any Tax and any right to a
repayment of Tax


Repair Station Permit means any permit, certificate, certificate of
authorisation, certificate of compliance, authorisations, licences, approvals of
and registrations issued by a Governmental Authority to BSC authorising the
activities of the MRO Business, including, but not limited to a US Federal
Aviation Administration (FAA) 14CFR145 Repair Station Certificate and EASA
Part145 Maintenance Organisation Certificate


Representatives means, in relation to any person, its directors, officers,
employees, agents, advisers, accountants and consultants


Restricted Person has the meaning given to it in clause 13.2


Sale Companies means Shorts and BANA and Sale Company mean either of them


Sale Group means the Sale Companies and the Subsidiaries and Sale Group Company
means any of them


Sale Shares means the Shorts Shares and the BANA Shares


Sanctions has the meaning given to it in paragraph 21.2 of Schedule 3








Securities Laws means all applicable securities Laws in all provinces of Canada
(in the case of BI) and all applicable federal and state securities Laws of the
United States (in the case of the Buyers) and the respective rules, regulations,
blanket orders and blanket rulings under such Laws together with applicable
published policies, policy statements and notices of the Securities Regulators


Securities Regulators means the applicable securities commission or securities
regulatory authority in all provinces of Canada (in the case of BI) and the
federal and state securities regulators of the United States (in the case of the
Buyers) and Securities Regulator means any one of them (as the context requires)


Seller means:


(a)
in respect of the Shorts Shares, BAUK;



(b)
in respect of the BANA Shares, BI and BFI; and



(c)
in respect of the MRO Business, BSC



Seller Misallocated Asset has the meaning given to it in clause 14.2


Seller Public Disclosure Obligations has the meaning given to it in clause 27.1


Seller Relief means a Seller Relief under a Tax Deed


Sellers' Atlantic Guarantees means those Guarantees entered into by a Seller or
a member of the Sellers’ Group in connection exclusively with the Atlantic
Business and provided in the Data Room in folder 2.1.3 of the Clean Team Data
Room (but for the avoidance of doubt, excluding any obligation of a member of
the Seller’s Group under the BEIS Agreement, the INI 2009 Agreement, the MOU
Agreement or the A220 Agreements)


Sellers’ Fundamental Warranties means the Warranties in paragraphs 1 and 2.1 to
2.7 (inclusive) of Part A of Schedule 3 and paragraphs 1 and 2.1 of Part B of
Schedule 3 to be given by the relevant Sellers to the Buyers on the date of, and
immediately prior to Completion of, this Agreement


Sellers’ Group means BI and each company which is for the time being an
Affiliate of BI, including each other Seller and, prior to Completion, each Sale
Group Company (but excluding any Sale Group Company following Completion)


Sellers’ Material Warranties means the Sellers’ Fundamental Warranties and the
Warranties at paragraphs 4.2, 10.2, 10.3, 17.1, 17.2, 17.3, 21.2, 21.3, and 21.4
in Part A and paragraph 2.2 of Part B of Schedule 3


Sellers’ Solicitors means Norton Rose Fulbright LLP of 3 More London Riverside,
London SE1 2AQ


Sellers’ Warranties means the warranties set out in Part A and Part B of
Schedule 3 to be given by the relevant Sellers to the Buyers on the date of this
Agreement and Sellers’ Warranty means any of them


Senior Employee means any person whose annual salary is in excess of US$85,000
(or the equivalent in another currency)


Shared Contracts means those contracts contained in folder 2.1.2.6 of the Clean
Team Data Room


Shorts means Short Brothers plc, details of which are set out in Part A of
Schedule 1


Shorts Accounts means Shorts’ annual accounts (as defined in section 471 CA
2006) for the financial year ended on the Accounts Date


Shorts IP License Agreement means the agreement to be entered into on Completion
regarding the licence of Intellectual Property Rights related to the Atlantic
Business from Shorts to BI in the agreed form


Shorts Purchase Price has the meaning given to it in clause 3.1(a)


Shorts Shares means the entire issued share capital of Shorts


Shorts Tax Deed means the tax deed of covenant relating to Shorts and its
Subsidiaries


Software means any computer program, application, middleware, firmware,
microcode and other software, including operating systems, software
implementations of algorithms, models and methodologies, in each case, whether
in source code, object code or other form or format, including libraries,
subroutines and other components thereof, and all documentation relating thereto


Specific Indemnities means the indemnities given by the Sellers in favour of the
Buyers as set out in clauses 10.1, 10.2, 10.3, 10.6 and 10.7


Straddle Period means a period of account for the purposes of the relevant Tax
that begins on or before and ends after Completion


Subsidiaries means the companies and undertakings specified in Part C of
Schedule 1 and
Subsidiary means any of them
subsidiary means a subsidiary undertaking (as defined by section 1162 CA 2006)
or a subsidiary (as defined by section 1159 CA 2006)


Surviving Provisions means clauses 20 (Entire Agreement), 24 (Confidentiality),
25 (Announcements), 27 (Public Disclosure Obligations), 36 (Rights of Third
Parties), 37.6 (Notices), 40 (Governing Law) and 41 (Jurisdiction)


Tax means:


(a)
all forms of tax, levy, duty, charge, contribution, impost, withholding or other
amount whenever created or imposed and whether of the United Kingdom or
elsewhere, payable to or imposed by any Tax Authority; and



(b)
all charges, interest, penalties and fines incidental or relating to any Tax
falling within paragraph (a) above or which arise as a result of the failure to
pay any Tax on the due date or to comply with any obligation relating to Tax



Tax Authority means HMRC or any other revenue, customs, fiscal, governmental,
statutory, state or provincial authority, body or person responsible for the
administration and/or collection of Tax, whether of the United Kingdom or
elsewhere


Tax Benefit has the meaning given to it in paragraph 9.2 of Schedule 6


Tax Claim means any claim in respect of the Tax Warranties or a claim by the UK
Buyer under or in respect of a Tax Deed


Tax Deeds means the BANA Tax Deed and the Shorts Tax Deed


Tax Deed Claim means a claim under a Tax Deed


Tax Warranties means the warranties set out in paragraphs 7.1(o), 7.1(r),
7.1(s), paragraph 15.4 (but only to the extent relating to Tax) and paragraph 20
of Schedule 3


Third Party Claim has the meaning given to it in paragraph 8.1 of Schedule 6


Trade Debts means amounts owing by way of trade credit in the ordinary course of
trading as a result of goods and/or services supplied


Transaction means the sale of the Sale Shares and the sale of the MRO Business
to the US Buyer






























Transaction Documents means this Agreement and all documents to be entered into
pursuant to this Agreement


Transferred MRO Employees has the meaning given to it in paragraph 1 of Schedule
13


Transfer Taxes means all transfer, sales, use, sales and use, registration,
stamp, and recording Taxes and similar Taxes and fees (including UK stamp duty
and stamp duty reserve tax and sales and use Tax levied in the United States but
excluding any VAT and Taxes imposed on or with respect to any income or gains of
a Seller) imposed on or arising out of this Agreement or the transactions it
provides for


TSA means the transitional services agreement to be entered into between BI or a
member of Sellers’ Group and the Buyers and/or the Sale Group Companies on
Completion


TSA Principles means the principles relating to the TSA as contained in Schedule
14


TUPE means the United Kingdom Transfer of Undertakings (Protection of
Employment) Regulations 2006


UK Buyer's Bank Account means such account as the UK Buyer notifies to BI at
least fifteen Business Days prior to Completion


UK Buyer’s Guarantor’s Guarantee has the meaning given to it in clause 16.1


UK Buyer’s Tax Group means the UK Buyer and any other company (including the
Sale Group Companies in respect of any period or part period after Completion
only) or companies which are treated as a member of the same group as, or
otherwise connected or associated in any way with, the UK Buyer for any Tax
purpose from time to time


US Buyer's Bank Account means such account as the US Buyer notifies to BI at
least fifteen Business Days prior to Completion


UK Company has the meaning given to it in paragraph 20.11 of Schedule 3


VAT means value added tax, sales tax, use tax, goods and services tax or any
equivalent tax on the supply, importation or acquisition of goods or the supply
of services


Warranties means the Sellers’ Warranties and the Buyers’ Warranties and Warranty
means any of them.


Working Hours means 9.30 a.m. to 5.30 p.m. (local time) in the relevant location
on a Business Day
1.2
In this Agreement, unless the context requires otherwise:



(a)
a document expressed to be in the agreed form means a document in a form which
has been agreed by the parties on or before the execution of this Agreement and
signed or initialled by them or on their behalf for the purposes of
identification;



(b)
the table of contents table and the headings are inserted for convenience only
and do not affect the interpretation of this Agreement;



(c)
references to clauses and Schedules are to clauses of and Schedules to this
Agreement, references to this Agreement include its Schedules, and references to
a part or paragraph are to a part or paragraph of a Schedule to this Agreement;



(d)
references to this Agreement or any other document or to any specified provision
of this Agreement or any other document are to this Agreement, that document or
that provision as from time to time amended in accordance with the terms of this
Agreement or that document or, as the case may be, with the agreement of the
relevant parties;



(e)
words importing the singular include the plural and vice versa, words importing
a gender include every gender, and references to a person include an individual,
corporation, partnership, any unincorporated body of persons and any government
entity;



(f)
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term;



(g)
references to time are to London time (except as otherwise stated);



(h)
the rule known as the ejusdem generis rule shall not apply and, accordingly,
words introduced by words and phrases such as "include", "including", "other"
and "in particular" shall not be given a restrictive meaning or limit the
generality of any preceding words or be construed as being limited to the same
class as the preceding words where a wider construction is possible;



(i)
the word "company" shall be deemed to include any partnership, undertaking or
other body of persons, whether incorporated or not incorporated and whether now
existing or formed after the date of this Agreement;



(j)
references to dollars, USD, US$ or $ are to the lawful currency of the United
States of America, references to GBP, £ or sterling are to the lawful currency
of the United Kingdom, and

references to EUR, € or euro are to the lawful basic unit of currency among
participating member states of the European Union; and


(k)
if any monetary sum is expressed in a currency other than US$, the amount of
that monetary sum shall be translated into US$ at the Conversion Rate at the
close of business in London on the Business Day immediately preceding the date
on which the translation of such monetary sum is required.



1.3
In this Agreement, references to something occurring in the ordinary course of
business shall, without prejudice to the generality of the term, not include:



(a)
anything which relates to or involves the making or receiving of a distribution
or deemed distribution for Tax purposes;



(b)
the acquisition, disposal or supply, whether actual or deemed, of any asset,
goods, service or facility for an actual amount which is less than the
consideration deemed to be received for Tax purposes;



(c)
a company ceasing to be associated with any person for the purposes of any Tax;



(d)
the failure to deduct, charge, recover or account for Tax;



(e)
any transaction or arrangement (or series of transactions or arrangements) which
has or had no commercial or business purpose other than the deferral, reduction
or avoidance of a liability to Tax;



(f)
anything which results in a liability for Tax which is primarily the liability
of another person (other than another Sale Group Company or a member of the UK
Buyer’s Tax Group) becoming a liability of any Sale Group Company;



(g)
anything which results in the issue of an accelerated payment notice or
counteraction notice under the general anti-abuse rule; and



(h)
any Sale Group Company changing its residence for Tax purposes



1.4
In this Agreement, unless the context requires otherwise, a reference to any
statute or statutory provision (whether of the United Kingdom or elsewhere)
includes:



(a)
any subordinate legislation (as defined by section 21(1) Interpretation Act
1978) made under it; and

(b)
any provision which it has superseded or re-enacted (with or without
modification), and any provision superseding it or re-enacting it (with or
without modification), before or on the date of this Agreement, or after the
date of this Agreement except to the extent that the liability of any party is
thereby increased or extended.











2
Agreement to sell the Sale Shares and MRO Business







Sale Shares


2.1
Each of BAUK, BI and BFI shall sell to the UK Buyer the Sale Shares owned by it
and the UK Buyer shall buy from BAUK, BI and BFI the Sale Shares with full title
guarantee and free from all Encumbrances.



2.2
Title to, beneficial ownership of, and any risk attaching to, the Sale Shares
shall pass on and with effect from Completion together with all associated
rights and benefits (including all rights to dividends) attaching or accruing to
them on or after Completion.



2.3
Each of BAUK, BI and BFI irrevocably waives any right of pre-emption conferred
on it by the Organisational Documents of the relevant Sale Group Company or
otherwise over any of the Sale Shares.



MRO Business


2.4
BSC shall sell to the US Buyer and the US Buyer shall buy from BSC, as a going
concern, the MRO Business, pursuant to the bill of sale and assignment and
assumption agreement in the agreed form, as set out in Schedule 8 (the MRO Bill
of Sale and Assignment and Assumption Agreement). The US Buyer and BSC agree
that the only warranties given concerning the MRO Business are contained
exclusively in this Agreement and that, except to the extent required to comply
with the Laws, regulations and/or formalities of execution of the jurisdictions
in which the MRO Sale Assets are located, the MRO Bill of Sale and Assignment
and Assumption Agreement shall not impose any obligation on BSC that is
inconsistent with or additional to the obligations of BSC under this Agreement.



2.5
On the terms and subject to the conditions set out in this Agreement, at
Completion, the US Buyer shall assume and become liable for, and from and after
Completion, the US Buyer shall satisfy, discharge and perform as and when due,
and hold BSC harmless against, the payment and performance of, the MRO Sale
Liabilities. On and from Completion the US Buyer shall pay to BSC on demand an
amount equal to all Losses suffered or incurred by BSC or any member of the
Sellers’

Group which relate to the payment and performance of the MRO Sale Liabilities
with respect to the period after Completion.






2.6
On the terms and subject to the conditions set out in this Agreement, at
Completion, BSC shall sell to the US Buyer and the US Buyer shall buy from BSC,
free from all Encumbrances:



(a)
the MRO Sale Assets (other than the MRO Property and the MRO Contracts) free
from all Encumbrances and with full title guarantee;



(b)
the MRO Property on and subject to the terms set out or referred to in Schedule
9; and



(c)
the benefit (subject to the burden) of the MRO Contracts on and subject to the
terms set out in clause 6.4.



2.7
Title to and beneficial ownership of:



(a)
the MRO Contracts (subject to the terms set out in clause 6.4) and all other MRO
Sale Assets (other than the MRO Property as described below) shall pass on
Completion after execution by the US Buyer and BSC of the MRO Bill of Sale and
Assignment and Assumption Agreement; and



(b)
the MRO Property shall pass on Completion after (i) execution by the US Buyer
and BSC of the MRO Bill of Sale and Assignment and Assumption Agreement and (ii)
receipt of the consent specified in Schedule 9.



2.8
The MRO Sale Assets (other than MRO Sale Assets held for resale in the ordinary
course of Seller’s business) constitute the entire operating assets of a
separate division, branch or identifiable segment of BSC’s business within the
meaning of Texas Tax Code § 151.304(b)(2) and 34 Tex. Admin. Code

§ 3.316(d). BSC and the US Buyer intend for the sale and transfer of the MRO
Sale Assets (other than assets held for resale in the ordinary course of BSC’s
business and items that are treated as motor vehicles for Texas sales tax
purposes) pursuant to this Agreement to be exempt from any and all Transfer
Taxes by reason of the occasional sale exemption provided under Tex. Tax Code
151.304 and 34 Tex. Admin. Code § 3.316.


2.9
The risk in respect of the MRO Property and all the other MRO Sale Assets shall
pass to the US Buyer as from Completion or as otherwise expressly set out in
this Agreement.





















General


2.10
Subject to clause 6.4 in relation to the MRO Contracts and Schedule 9 in
relation to the MRO Property, the UK Buyer shall not be obliged to complete the
purchase of any of the Sale Shares and the US Buyer shall not be obliged to
complete the purchase of the MRO Business unless the purchase of all the Sale
Shares and the MRO Business is completed simultaneously.



3
Consideration



3.1
The consideration for the sale of the Sale Shares and the MRO Business shall,
subject to the following provisions of this clause 3, be the payment by or on
behalf of the Buyers of the Purchase Price in cash to the Sellers, which shall
be comprised of payments:



a.
to BAUK for the Shorts Shares (Shorts Purchase Price);



b.
to BI for the BI BANA Shares (BI BANA Purchase Price);



c.
to BFI for the BFI BANA Shares (BFI BANA Purchase Price); and



d.
to BSC for the MRO Business (MRO Purchase Price).



3.2
The Purchase Price shall be US$500,000,000.



Payment of the Purchase Price and scheme funding


3.3
At Completion, the Buyers shall pay the Purchase Price in the manner specified
in clause 30, such that any amount payable under this clause 3.3:



a.
in respect of the BFI BANA Shares shall be paid to BFI;



b.
in respect of the BI BANA Shares shall be paid to BI;



c.
in respect of the MRO Business shall be paid to BSC; and



d.
in respect of the Shorts Shares shall be paid to BAUK.



3.4
At Completion, the UK Buyer shall procure that:



a.
Shorts is put in funds to enable Shorts to pay to the Short Brothers Pension
Scheme an amount either equal to £100,000,000 (the Pension Scheme Amount), or
such lesser amount as is agreed by the Buyer, BI and the Pension Scheme Trustee;
and



b.
Shorts pays the Pension Scheme Amount to the Short Brothers Pension Scheme.











3.5
The MRO Purchase Price (including any MRO Sale Liabilities and any other items
that are treated as consideration for the MRO Property for United States federal
income tax purposes) shall be allocated to and among the MRO Property and the
restrictive covenant set forth in clause 13 in accordance with the rules under
Section 1060 of the Code and the Treasury Regulations promulgated thereunder
(the MRO Purchase Price Allocation). The MRO Purchase Price Allocation shall be
binding on the parties hereto for all purposes, including the filing of all Tax
returns (including, but not limited to United States Internal Revenue Service
Form 8594) or other returns and the preparation of all financial statements and
other documents and records and the parties hereto shall take no position and
cause their Affiliates to take no position inconsistent with such allocation for
income Tax purposes, including United States federal and state income Tax and
foreign income Tax, unless otherwise required by applicable Law or pursuant to a
“determination” within the meaning of Section 1313(a) of the Code. Within thirty
(30) days after Completion, the US Buyer shall prepare and deliver or cause to
be prepared and delivered to BSC, an initial draft of its IRS Form 8594 (the MRO
Purchase Price Initial Allocation).



3.6
Within forty-five (45) days after the date of receipt by BSC of the MRO Purchase
Price Initial Allocation, BSC shall deliver to the US Buyer a written request
for changes to the MRO Purchase Price Initial Allocation; provided, however that
such request for changes shall be limited to such items and amounts not
initially reflected in the Purchase Price allocation conducted in accordance
with clause 3.9 (MRO Purchase Price Initial Allocation Change Request). If BSC
does not provide an MRO Purchase Price Initial Allocation Change Request within
such 45-day period, then the parties shall be deemed to have agreed to the MRO
Purchase Price Initial Allocation delivered by the Buyer and the MRO Purchase
Price Initial Allocation shall become the definitive MRO Purchase Price
Allocation. If BSC delivers a MRO Purchase Price Initial Allocation Change
Request, the parties shall undertake in good faith to resolve the issues raised
in such request. The MRO Purchase Price Allocation will be used, amongst others,
for purposes relating to Transfer Taxes and VAT.



3.7
In the event that any adjustment is required to be made to the MRO Purchase
Price Allocation as a result of any adjustment to the MRO Purchase Price
pursuant to this Agreement, the US Buyer shall prepare or cause to be prepared,
and shall provide to BSC, a MRO Purchase Price Allocation reflecting such
adjustment. Such revised MRO Purchase Price Allocation shall be subject to
review and resolution of timely raised disputes in the same manner as the MRO
Purchase Price Initial Allocation. Each of BSC and the US Buyer shall file or
cause to be filed a revised IRS Form 8594 reflecting such adjustments as so
finalized for its taxable year that includes the event or events giving rise to
such adjustment, and (except as required by future revised MRO Purchase Price
Allocation) shall take no position and cause their Affiliates to take no
position inconsistent with such allocation

for income Tax purposes, including United States federal and state income Tax
and foreign income Tax, unless otherwise required by applicable Law or pursuant
to a “determination” within the meaning of Section 1313(a) of the Code;
provided, however, that nothing contained herein shall prevent BSC or US Buyer
from settling any proposed deficiency or adjustment by any Governmental
Authority based upon or arising out of the allocation hereunder, and neither BSC
nor US Buyer shall be required to litigate before any court any proposed
deficiency or adjustment by any Governmental Authority challenging the
allocation hereunder.


3.8
All real and personal property Taxes or similar ad valorem Taxes (or other Taxes
calculated on an annual basis) levied with respect to the MRO Business for a
Straddle Period, whether imposed or assessed before or after the date of
Completion, shall be allocated ratably to the period that ends on and includes
the date of Completion (which shall be the responsibility of the Sellers), and
the period that begins after the date of Completion (which shall be the
responsibility of the US Buyer) based on the number of days in the Straddle
Period that are included in each period.



3.9
Prior to Completion, the parties shall, acting reasonably, use all reasonable
endeavours to agree the apportionment of the Purchase Price among the Sale Group
Companies and the MRO Business as soon as reasonably practicable after the date
of this Agreement and in any event prior to 31 December 2019.



4
Conditions



4.1
The sale of the Sale Shares and the MRO Business under this Agreement shall be
conditional on the satisfaction or (where capable of waiver, in whole or in
part) waiver of the following conditions (Conditions) in accordance with the
terms of this Agreement:



a.
to the extent they relate to Shorts, the consent of The Secretary of State for
BEIS having been obtained (in form and substance satisfactory to the Sellers and
to the US Buyer, each acting reasonably) to:



i.
the transactions contemplated by this Agreement; and



ii.
the Novation (and Amendment) of the BEIS Agreement;



b.
to the extent they relate to Shorts, the consent of INI having been obtained (in
form and substance reasonably satisfactory to the Sellers and to the US Buyer,
each acting reasonably) to:



i.
the transactions contemplated by this Agreement; and

ii.
the Novation (and Amendment) of the INI 2009 Agreement, including the full
release of BI under the INI 2009 Agreement;



c.
to the extent they relate to BANA, the consent of KoM having been obtained (in
form and substance reasonably satisfactory to the Sellers and to the US Buyer,
each acting reasonably) to:



i.
the transactions contemplated by this Agreement; and



ii.
the Novation of the MOU Agreement, including the full release of BI under the
MOU Agreement;



d.
each of the Competition Approvals having been obtained or being deemed to have
been obtained (in form and substance reasonably satisfactory to the Sellers and
to the US Buyer, each acting reasonably) in accordance with applicable Law;



e.
the Pension Scheme Agreement having been executed by Shorts and the Pension
Scheme Trustee in accordance with the terms of the Pension Scheme MOU;



f.
the unconditional consent or waiver of Airbus having been received (in form and
substance satisfactory to the Sellers and to the US Buyer, each acting
reasonably) in relation to the transactions contemplated by this Agreement under
each contract entered into by Airbus relating to the Atlantic Business (and such
consent not having been withdrawn) (the Airbus Consent);



g.
the TSA (in form and substance satisfactory to the Sellers and to the Buyers,
each acting reasonably on the basis of the TSA Principles) having been executed
by the parties thereto such that it enters into full force and effect on and
from Completion;



h.
the MHI Agreement (in form and substance satisfactory to the Sellers and to the
Buyers, each acting reasonably on the basis of the MHI Termsheet) having been
executed by the parties thereto such that it enters into full force and effect
on and from Completion;



i.
the New Trading Agreements (in form and substance satisfactory to the Sellers
and to the Buyers, each acting reasonably on the basis of the New Trading
Agreements Termsheet) having been executed by the parties thereto immediately
prior to Completion such that they enter into full force and effect on and from
Completion;



j.
the IP License Agreements (in form and substance satisfactory to the Sellers and
to the Buyers, each acting reasonably on the basis of drafts provided prior to
the date of this

Agreement) having been executed by the parties thereto immediately prior to
Completion such that they enter into full force and effect on and from
Completion;


k.
[*****]



l.
in respect of that certain facilities agreement, dated as of June 17, 2011, as
amended and extended through March 27, 2019, by and among, inter alios,
Bombardier Inc., as obligor, and National Bank of Canada, as administrative
agent, an amendment, consent or waiver (in form and substance satisfactory to
the Sellers and to the Buyer, each acting reasonably) agreed by BI and the
majority banks under such facilities agreement, in respect of the transactions
contemplated by this Agreement, except to the extent that such amendment,
consent or waiver is not otherwise required;



m.
the A220 GTA Transfer Agreement (in form and substance satisfactory to the
Sellers and to the US Buyer, each acting reasonably) and the A220 STAs Transfer
Agreement (in form and substance satisfactory to the Sellers and to the US
Buyer, each acting reasonably) having been executed by the parties thereto
immediately prior to Completion such that they enter into full force and effect
on and from Completion;



n.
there not being in effect on the Completion Date any order, judgment or
injunction issued by a court of competent jurisdiction restricting Completion of
the Transaction (and, to the extent such order, judgment or injunction is in
effect on the date which would have been the Completion Date but for such order,
judgment or injunction having been issued, the parties shall use Commercially
Reasonable Endeavours to procure that such order, judgment or injunction is
revoked, rescinded or countermanded within 20 Business Days of the date which
would have been the Completion Date, after which the parties shall proceed to
Completion);



o.
no Material Adverse Change having occurred between the date of this Agreement
and Completion; or



p.
no intervention notice having been issued under the Enterprise Act 2002 in
relation to the transactions contemplated by this Agreement.



4.2
The Buyers and the relevant Sellers undertake to use their respective
Commercially Reasonable Endeavours to ensure that the Conditions set out in
clause 4.1(a) to 4.1(c) and 4.1(e) to 4.1(m) are













satisfied as soon as possible after the date of this Agreement and in any event
by no later than the Long Stop Date.


4.3
The Buyers and the Sellers will use their respective Commercially Reasonable
Endeavours to procure that each of the Competition Approvals is obtained in each
case as soon as reasonably practicable after the date of this Agreement. Without
limitation to the foregoing:



a.
as soon as practicable after the date of this Agreement, subject to the
requirements in sub- clause (b) below, the Buyers and, if applicable, the
relevant Seller, shall:



i.
make, or cause to be made, all such filings, notifications and submissions
required to be made for the purposes of obtaining the Competition Approvals;



ii.
progress all such filings, notifications and submissions with the relevant
Competition Authorities with all due diligence and, insofar as is reasonably
possible, in accordance with any applicable time limits prescribed by such
Competition Authorities; and



iii.
provide all such information which is required by the relevant Competition
Authorities and, insofar as is reasonably possible, in accordance with any
applicable time limits prescribed by such Competition Authorities;



b.
subject to compliance at all times with applicable Laws and the other provisions
of this Agreement, BI and the relevant Seller shall (and shall procure that all
other members of the Sellers’ Group shall) co-operate in a timely manner with
the Buyers and provide the Buyers with all necessary information and supply such
assistance as is reasonably requested in connection with obtaining any of the
Competition Approvals;



c.
subject to compliance at all times with applicable Laws and the other provisions
of this Agreement, the Buyers shall:



i.
give BI and its legal counsel a reasonable opportunity to comment on drafts of
any filings, notifications, submissions or correspondence (other than that of an
administrative nature), which it intends to make to any Competition Authority;



ii.
submit any filings, notifications, submissions or correspondence (other than
that of an administrative nature) only after having taken into account the
reasonable comments of BI and its legal counsel (such comments not to be
unreasonably withheld or delayed);



iii.
communicate with any Competition Authority (other than on matters of an
administrative nature) only after prior notice to BI (and taking into account
any reasonable comments

and requests of BI and its legal counsel, such comments not to be unreasonably
withheld or delayed);


iv.
provide BI promptly with all notices and information supplied to or filed with
or received from any Competition Authority; and



v.
allow persons nominated by BI to attend any formal meetings with the relevant
Competition Authority, whether in person, by telephone or by other means,



provided in each case, that neither on the one hand the Buyers nor on the other
hand BI and the relevant Seller shall be obliged to disclose to each other any
information of a commercially sensitive nature relating to their own businesses
(it being understood that any documentation provided by any party pursuant to
this clause 4.3(c) may consequently be redacted in order to avoid communication
of business secrets or other proprietary information of that party); and


vi.
provide BI with reasonable updates on the status of obtaining the Competition
Approvals.



4.4
Where necessary to remove any impediment, restriction, or condition that
prevents the fulfilment of the Condition relating to obtaining Competition
Approvals, the Buyers agree to use their Commercially Reasonable Endeavours to
offer and agree to accept, in each such jurisdiction, any remedy that is
required to obtain such Competition Approval that does not have in excess of a
De Minimis Economic Impact. In this regard, and without prejudice to the
generality of the foregoing, promptly after any Competition Authority has
reasonably expressed, formally or informally, to either of the Buyers, any
concern about the impact of the Transaction, the Buyers shall promptly inform BI
and its legal advisers and keep them informed in advance of the measures that
the Buyers are considering to take, or the commitments that it is considering to
propose, in order to resolve these concerns (as the case may be).



4.5
If at any time any party becomes aware of a fact or circumstance that is
reasonably expected to prevent or materially delay any of the Conditions being
satisfied, it shall promptly notify the other parties (where permitted by Law).



4.6
Each party shall give notice to the other parties (in accordance with clause
37.6) that a relevant Condition has been satisfied (or, where capable of waiver,
in whole or in part, waived) within two Business Days of becoming aware of that
fact.







4.7
If any Condition is not satisfied or (where capable of waiver in whole or in
part) waived on or before the Long Stop Date then this Agreement shall terminate
(except for the Surviving Provisions which shall remain in full force and
effect) and no party shall have any Claim under this Agreement of any nature
against the other parties or their respective Affiliates (except in respect of
any rights and liabilities which have accrued before termination (including,
without limitation, under any of the Surviving Provisions)). If the Sellers
terminate this Agreement because the Condition set out in clause 4.1(k) is not
satisfied or waived by the Long Stop Date then the [*****].



4.8
Notwithstanding the provisions of clause 4.6, if at any time before Completion:



a.
the Buyers become aware of:



i.
any fact or matter (other than a fact or matter fairly disclosed to the Buyers
in the Disclosure Letter) which would either constitute a breach of the Sellers’
Material Warranties or constitute a breach of such Sellers’ Material Warranties
if such Sellers’ Material Warranties were repeated on the Completion Date by
reference to the facts or circumstances then existing; or



ii.
any breach by the Sellers of the Pre-Completion Undertakings, which breach has
or would have a material adverse effect on the Atlantic Business and has not
been remedied prior to the Completion Date,



then the Buyers may, if the diminution in value of the Atlantic Business as a
result of such breach exceeds US$150,000,000: (i) terminate this Agreement by
notice in writing to the Sellers; or (ii) proceed to Completion without
prejudice to its right to make a Claim under this Agreement.


4.9
The Sellers shall procure that, pending Completion or the earlier termination of
this Agreement in accordance with its terms, each Sale Group Company and BSC (in
respect of the MRO Business) shall comply with the Pre-Completion Undertakings.



4.10
The US Buyer shall procure that, prior to Completion (and following Completion
as necessary), it shall use all reasonable endeavours to effect and complete the
transfer to the US Buyer or replacement in the name of the US Buyer of any
Repair Station Permit and BSC shall, subject to compliance at all times with
applicable Laws and the other provisions of this Agreement, use Commercially
Reasonable Endeavours to co-operate with the US Buyer and provide the US Buyer
with all necessary information and supply such assistance as is reasonably
requested in connection with obtaining such Repair Station Permits.







5
[Reserved]



6
MRO Business Receivables and MRO Business Payables



6.1
Following Completion:



a.
the US Buyer shall be solely entitled to collect for its own account, and to
enforce for its own benefit all securities for, the MRO Business Receivables;
and



b.
BSC shall be entitled to (and shall be entitled to collect) for its own account
all receipts, rents, periodical payments and other payments receivable in
respect of or otherwise owing by any third party in connection with the MRO
Business which relate or are otherwise attributable to any period of time before
the Completion Date,



and each of the US Buyer and BSC shall, at the request of the other, cooperate
with and support the other, acting reasonably, in collecting amounts due to them
under this clause 6.1.


6.2
If, at any time after Completion:



a.
any Seller (or any other member of the Sellers’ Group) receives any monies in
respect of the MRO Business Receivables, such Seller shall pay (or procure
payment) in cash to the US Buyer as soon as practicable the amount recovered; or



b.
the US Buyer (or any other member of the Buyers’ Group) receives any monies in
respect of receivables relating to the MRO Business in relation to the period
prior to Completion, the US Buyer shall pay (or procure payment) in cash to BSC
as soon as practicable the amount recovered.



6.3
Following Completion, the US Buyer shall be solely responsible for and shall pay
the MRO Business Payables. The US Buyer shall have no responsibility for, or be
required to pay, any payables relating to the MRO Business in relation to the
period prior to Completion.



6.4
If, at any time after Completion, BI or BSC receives any invoice or other demand
or request for payment of any MRO Business Payable, BI or BSC shall promptly
notify the US Buyer of the details of such demand or request, and the US Buyer
shall negotiate and settle such MRO Business Payable directly with the MRO
Business’s counterparty. BI or BSC shall, if the US Buyer so requests and at the
US Buyer’s direction and cost, negotiate or challenge the terms of any MRO
Business Payable and shall grant to the US Buyer the conduct of any
consequential claim or proceedings in connection with any MRO Business Payable.

6.5
Where any charges or outgoings paid or incurred, or any payments received, in
respect of the MRO Business or any of the MRO Assets are of a periodic nature
and relate or are otherwise attributable to a period of time commencing before
but ending after the Completion Date, such amount shall be apportioned on a time
basis between BSC and the US Buyer so that such part of the relevant charges,
outgoings or payments as is attributable to the period ended at the Completion
Date shall be borne by or belong to BSC and such part of the relevant charges,
outgoings or payments as is attributable to the period commencing at the
Completion Date shall be borne by or belong to the US Buyer. Each of the US
Buyer and BSC shall, at the request of the other, cooperate with and support the
other in apportioning the amounts due to them under this clause 6.5.



7
MRO Contracts



7.1
In respect of each MRO Contract:



a.
this Agreement shall constitute BSC’s agreement to assign such MRO Contract (in
relation to the period following Completion) to the US Buyer, which assignment
shall take effect, and the US Buyer shall accept such assignment from Completion
upon execution and delivery of the MRO Bill of Sale and Assignment and
Assumption Agreement;



b.
the US Buyer shall carry out, perform and discharge all obligations arising
under such MRO Contract to the extent that they are due to be discharged after
Completion and pay to BSC on demand an amount equal to all Losses suffered or
incurred by BSC which arise as a result of or in connection with any failure by
the US Buyer to do so (provided that the US Buyer shall have no responsibility
for, or be required to, carry out, perform or discharge any obligations under
any MRO Contract that were required to be discharged prior to Completion); and



c.
the US Buyer shall and BSC shall, on or as soon as practicable after Completion,
give notice to any MRO Contract counterparty as the US Buyer may elect in the
agreed form of the assignment of such MRO Contract to the US Buyer (in relation
to the period following Completion),



provided that if such assignment would constitute an event of default under the
relevant MRO Contract, such MRO Contract shall not be assigned under this clause
7.1 and clause 7.2 shall apply to such MRO Contract.


7.2
To the extent that any MRO Contract to be assigned pursuant to the terms of
clause 7.1 is not capable of being assigned without the consent of a third party
or if such assignment or attempted assignment would constitute a breach thereof
or a violation of any Law (any such MRO Contract being referred to herein as a
Nonassignable Contract), nothing in this Agreement shall constitute an
assignment









or an attempted assignment thereof prior to the time at which all consents
necessary for such assignment shall have been obtained. BSC shall use
Commercially Reasonable Endeavours to obtain the consent to the assignment of
any Nonassignable Contracts and the US Buyer shall reasonably cooperate with
BSC’s efforts to obtain such consent. To the extent that such consents are not
obtained, if and to the extent requested by the US Buyer, BSC shall, during the
term of the affected Nonassignable Contract, hold its interest in the
Nonassignable Contract in trust for the US Buyer absolutely (so far as is
permitted by Law) and the US Buyer shall (if such agency or sub- contracting is
permissible under the Nonassignable Contract and permitted by Law), as BSC’s
agent or sub-contractor, perform (in relation to the period following
Completion) all such obligations of BSC thereunder or in connection therewith or
(if such agency or sub-contracting is not permissible under the MRO Contract or
permitted by Law) BSC shall use Commercially Reasonable Endeavours to:


a.
provide to the US Buyer the benefits (in relation to the period following
Completion) under any such Nonassignable Contract,



b.
cooperate in any reasonable and lawful arrangement designed to provide such
benefits (in relation to the period following Completion) under such
Nonassignable Contract to the Buyer, and



c.
enforce, at the written request of the US Buyer, for the account of the Buyer,
any rights of BSC under the affected Nonassignable Contract in relation to the
period following Completion (including the right to elect to terminate such
Nonassignable Contract in accordance with the terms thereof upon the direction
of the US Buyer).



7.3
The Buyer shall reasonably cooperate with BSC in order to enable BSC to provide
the benefits contemplated by clause 7.2 to the US Buyer. The Buyer shall perform
the obligations of BSC arising under the affected Nonassignable Contracts in
relation to the period following Completion, but only if and to the extent that
BSC provides to the Buyer the benefits thereof pursuant to this clause 7.3.



7.4
BSC and the US Buyer shall notify each other forthwith on receipt of any notice
from a counterparty that it does not consent to an assignment or novation of its
MRO Contract or that its consent to such assignment or novation will be subject
to any terms or conditions.



7.5
The provisions of Schedule 13 shall apply in relation to the transfer of the MRO
Employees.

















8
Completion



8.1
Completion shall take place on the Completion Date at the offices of the
Sellers’ Solicitors or at such other place or places as the parties may agree on
or prior to the Completion Date.



8.2
At Completion:



a.
BAUK shall do those things listed in paragraph 1 of Part A of Schedule 5;



b.
BI shall do those things listed in paragraph 1 of Part A and paragraph 1 of Part
B of Schedule 5;



c.
BFI shall do those things listed paragraph 1 of Part B of Schedule 5;



d.
BSC shall do those things listed in paragraph 1 of Part C of Schedule 5;



e.
the UK Buyer shall do those things listed in paragraph 2 of Part A of Schedule 5
and paragraph 2 of Part B of Schedule 5; and



f.
the US Buyer shall do those things listed in and paragraph 2 of Part C of
Schedule 5.



8.3
If BI, BAUK, BFI or BSC fails or is unable to comply with any of its obligations
under clause 8.2 and Schedule 5 on the Completion Date then the Buyers may:



a.
defer Completion (by notice from either Buyer to BI) to a date (being a Business
Day) not less than 10 nor more than 20 Business Days after that date (in which
case the provisions of this clause 8.3 and clause 8.5 shall apply to Completion
as so deferred); or



b.
proceed to Completion so far as practicable but without prejudice to the Buyers’
rights where the relevant Seller has not complied with its obligations under
this Agreement.



8.4
If either Buyer fails or is unable to comply with any of its obligations under
clause 8.2 and Schedule 5 on the Completion Date then BI may:



a.
defer Completion (by notice to the Buyers) to a date (being a Business Day) not
less than 10 nor more than 20 Business Days after that date (in which case the
provisions of this clause

1.and clause 8.5 shall apply to Completion as so deferred); or


b.
proceed to Completion so far as practicable but without prejudice to the
Sellers’ rights where the Buyer has not complied with its obligations under this
Agreement



8.5.
If the relevant party fails or is unable to comply with any of its obligations
under:



a.
paragraphs 1(a)(i), 1(a)(ii) and 1(a)(iv) of Part A of Schedule 5 in the case of
BAUK;



b.
paragraphs 1(a)(i), 1(a)(ii) and 1(a)(iii) of Part B of Schedule 5 in the case
of BI;



c.
paragraphs 1(a)(i), 1(a)(ii) and 1(a)(iii) of Part B of Schedule 5 in the case
of BFI;

d.
paragraph 1(a)(i) of Part C of Schedule 5 in the case of BSC;



e.
paragraphs 2(a)(vii), 2(b) and 2(b) of Part A of Schedule 5, paragraph 2(b) and
2(d) of Part B of Schedule 5 in the case of the UK Buyer; or



f.
paragraph 2(c) of Part C of Schedule 5 in the case of the US Buyer,



on any date to which Completion is deferred in accordance with clause 8.3(a) or
clause 8.4(a), as applicable, the Buyers shall, in addition to their rights in
clauses 8.3(a) and 8.3(b), or, as applicable, BI shall, in addition to its
rights under clauses 8.4(a) and 8.4(b), have the right to terminate this
Agreement on such date by notice to BI (in the case of termination by the
Buyers) or by notice to the Buyers (in the case of termination by BI).


8.6.
If this Agreement is terminated in accordance with clause 8.5, all rights and
obligations of the Sellers and the Buyers under this Agreement shall end (except
for rights and obligations under the Surviving Provisions which shall remain in
full force and effect), provided that nothing in this clause 8.6 shall limit any
rights or obligations of any party under this Agreement which have accrued
before termination.









































9
The Warranties



9.1
Each of the Sellers’ Warranties is given by:



(a)
BAUK, insofar only as the applicable Warranty relates to Shorts, the
Subsidiaries and the Shorts Shares;



(b)
BI and BFI, insofar only as the applicable Warranty relates to BANA and the BANA
Shares; and



(c)
BSC, insofar only as the applicable Warranty relates to the MRO Business,



and none of the Sellers shall have any liability in respect of any of the other
Sellers’ Warranties.


9.2
Subject to clause 9.1, each of BAUK, BI, BFI and BSC severally warrants to the
Buyers that:



(a)
each of such Sellers’ Warranties is true, accurate and not misleading as at the
date of this Agreement; and



(b)
each of such Sellers’ Fundamental Warranties will be true and accurate
immediately prior to Completion by reference to the facts and circumstances then
existing as if references in such

Sellers’ Fundamental Warranties to the date of this Agreement were references to
immediately prior to the Completion Date.


9.3
Each of the Buyers warrants severally to the Sellers that:



(a)
each of the Buyers’ Warranties is true, accurate and not misleading as at the
date of this Agreement; and



(b)
each of the Buyers’ Fundamental Warranties will be true and accurate immediately
prior to Completion by reference to the facts and circumstances then existing as
if references in such Buyers’ Fundamental Warranties to the date of this
Agreement were references to immediately prior to the Completion Date.



9.4
The Sellers’ Warranties are qualified by those matters fairly disclosed in the
Disclosure Letter and for this purpose ‘fairly disclosed’ means disclosed in
such manner and with sufficient detail as to enable a reasonable buyer to
identify the nature and scope of the matter concerned. No warranty or
representation is given as to the accuracy or completeness of any statement
(including any statement of opinion) contained in the Disclosure Letter.



9.5
The Sellers’ Warranties are further qualified by the documents and information
contained in the Data Room details of which are set out in the Data Room Index,
to the extent such information was fairly disclosed.



9.6
In each Sellers’ Warranty, where any statement is qualified as being made "so
far as the Sellers are aware" or any similar expression, such statement shall be
deemed to refer to the actual knowledge or awareness of Kelly Gill, Pier-Olivier
Calestagne, and Christian Poupart as at the date of this Agreement, having made
all reasonable enquiries of Michael Ryan, Colin Thompson (in relation to legal
matters), Stephen Addis (in relation to engineering and business development in
Belfast), Jonathan Connell (in relation to operations in Belfast), Stephen Orr
(in relation to BANA), Ciara Kennedy (in relation to supply chain), Paul
Worthington (in relation to financial matters), Colette Eastwood (in relation to
environmental matters) and Marc Rousseau (in relation to tax), it being agreed
that in giving such statements or responding to such enquiries, no liability
shall be incurred personally by any of these named individuals, save in the case
of any such individual’s dishonesty, fraud, wilful misconduct or wilful
concealment.



9.7
Each of the paragraphs in Schedule 3:



(a)
shall be construed as a separate and independent Warranty; and

























(b)
unless expressly provided in this Agreement, shall not be limited by reference
to any other paragraph in Schedule 3 or by any other provision of this
Agreement,



and the Buyers shall have a separate Claim and right of action in respect of
every breach of a Warranty.


9.8
The Warranties shall not in any respect be extinguished or affected by
Completion.



9.9
Each of BI, BAUK, BFI and BSC agrees with the Buyers (for itself and as trustee
for each Sale Group Company and each Sale Group Company's directors, officers,
employees and agents) to waive any right or Claim which it may have in respect
of any misrepresentation or error in or omission from any information or opinion
supplied or given by any Sale Group Company and/or any of its directors,
officers, employees or agents in the course of negotiating this Agreement or in
preparing the Disclosure Letter, and that any such right or Claim shall not
constitute a defence to any Relevant Claim or Specific Indemnity Claim (or other
Claim for indemnification pursuant to the Product Defect Indemnity or the A320
Neo TR Indemnity) by the Buyer.



9.10
Neither Buyer shall be entitled to make a Relevant Claim (other than in respect
of a Specific Indemnity) after Completion where the matter giving rise to the
Relevant Claim was in the actual knowledge of the Buyers and/or any of their
advisers as at the date of this Agreement.



10
Specific Indemnities and other indemnification provisions



10.1
The provisions of Schedule 13 relating to environmental indemnities shall be
incorporated into this Agreement.



10.2
The Sellers irrevocably undertake to indemnify and keep indemnified the Buyers
and the Buyers’ Group after Completion against any Losses, costs or expenses
arising before, on or after Completion in connection with the Bombardier
Transport DB Schemes, the Bombardier Transport RPS Participation or any other
“occupational pension scheme” which is not a “money purchase scheme” (as such
terms are defined in the Pension Schemes Act 1993) operated by the Sellers or
the Sellers’ Group prior to Completion whether such Losses, costs or expenses
arise pursuant to the powers of the Pensions Regulator or otherwise and, for the
avoidance of doubt, including any claims made under section 75 or section 75A of
the Pensions Act 1995 provided that this indemnity shall not apply in respect of
the DB Pension Schemes.



10.3
The Sellers shall indemnify and hold the Buyers harmless from and against any
Loss which the Buyer or any member of the Buyer’s Group may suffer or incur in
respect of any claim after Completion,

made under or in respect of any liability or obligation of BASR, other than any
arising out of the provision of services by BASR to Shorts after Completion.


10.4
The Sellers shall on demand indemnify and hold the Buyers harmless from:



a.
any Loss relating to or arising from a quality, delivery, disruption or warranty
claim by an Atlantic Business customer or end user as a result of any action
taken by a Seller, a member of the Sellers’ Group, or the Atlantic Business
prior to Completion including, without limitation, Losses arising from defects
in a product specification and/or design defects in products (or component parts
thereof) shipped on or prior to the Completion Date, Losses arising from design
and workmanship defects or flaws performed or arising before or on the
Completion Date, and warranty costs associated with design flaws or workmanship
for designs and production performed prior to the Completion Date and any
contractual terms dispute relating to design or production performed prior to
the Completion Date; and]



b.
any Loss arising from design and manufacturing defects or the Airworthiness
Directives issued in accordance with Commission Regulation (EC) No. 1321/2014
(Annex I, M.A.301) with respect to the Trent 700 nacelle and related component
parts,



(the Product Defect Indemnity).


10.5
The Sellers shall on demand indemnify and hold the Buyers harmless from any Loss
relating to or arising from any claim made by any person for any sum relating to
quality, delivery, performance, disruption or warranty in respect of the A320
Neo TR programme (the A320 Neo TR Indemnity).



10.6
BAUK shall on demand indemnify and hold the UK Buyer and Shorts harmless against
fifty (50) per cent of any Loss arising from:



a.
[*****]



b.
[*****]; and/or



c.
any claim for breach of contract arising out a claim for unpaid or underpaid
holiday pay, provided always that:

i.
the Buyer shall procure that Shorts uses Commercially Reasonable Endeavours to
minimise any Losses arising within the scope of this indemnity (including, but
limited to, using Commercially Reasonable Endeavours to comply with all legal
requirements in relation to the payment of holiday pay as soon as practicable);



ii.
this clause 10.6 shall only apply to the extent that the UK Buyer has given
written notice to the Seller of the relevant Losses (or claims underlying the
relevant Losses) within eighteen (18) months of the Completion Date; and



iii.
BAUK will not have any liability under this clause 10.6 if the aggregate
liability is less than [*****].



10.7
The Sellers shall on demand indemnify and hold the Buyers and Shorts harmless
against fifty (50) per cent of any Loss arising from:



a.
[*****];



b.
any failure to comply with information and consultation obligations pursuant to
TUPE (as that term is defined in the Lauak Option Agreement) in relation to any
relevant transfer under TUPE arising from the exercise of the Option (as that
term is defined in the Lauak Option Agreement); and



c.Article 4 of the Lauak Option Agreement, provided always that:
i.
the Buyers shall procure that Shorts uses Commercially Reasonable Endeavours to
minimise any Losses arising within the scope of this indemnity (including, but
limited to, using Commercially Reasonable Endeavours to [*****], and to comply
with all information and consultation obligations;



ii.
the indemnity in this clause 10.7 shall not apply to Losses arising from claims
for unlawful discrimination;

iii.
the indemnity in clause 10.7(a) shall only apply to the extent that [*****]
occurs no later than sixty (60) days following exercise of the Option (as that
term is defined in the Lauak Option Agreement);



iv.
without limitation to sub-paragraph 10.7(c)(iii) above the indemnity in this
clause 10.7 shall only apply to the extent that the Buyers have given written
notice to the Seller of the relevant Losses (or claims underlying the relevant
Losses) within twenty four (24) months of the Completion Date;



v.
the Seller’s liability pursuant to this clause 10.7 shall be capped at [*****];
and



vi.
the Seller will not have any liability under this clause 10.7 if the aggregate
liability is less than [*****].



10.8
In respect of clauses 10.4 and 10.5 above, notwithstanding any other provision
of this Agreement:



a.
the Buyers shall procure that Shorts uses Commercially Reasonable Endeavours to
mitigate any Losses arising to the Buyers’ Group under the Product Defect
Indemnity or the A320 Neo TR Indemnity;



b.
the Sellers shall have no liability pursuant to the Product Defect Indemnity or
the A320 Neo TR Indemnity to the extent that the relevant Loss is covered under
a policy of insurance;



c.
the Buyers and Shorts shall not settle or admit liability in respect of any Loss
relating to the Product Defect Indemnity or the A320 Neo TR Indemnity without
the prior written consent of the Sellers;



d.
the Buyers and Shorts shall notify the Sellers of any matter they consider
reasonably likely to give rise to a Claim under the Product Defect Indemnity or
the A320 Neo TR Indemnity and shall: (i) keep the Sellers fully informed; and
(ii) take such steps as the Sellers may reasonably request to dispute and resist
any such Claim;



e.
the Buyers and Shorts shall provide copies of any relevant document the Sellers
may require to consider, dispute and resist any Claim made in relation to the
Product Defect Indemnity or the A320 Neo TR Indemnity and shall provide access
to employees of Shorts for the purposes of investigating the relevant Claim;



f.
if any litigation should arise in relation to any Claim pursuant to the Product
Defect Indemnity or the A320 Neo TR Indemnity, the Sellers may take over conduct
of such litigation (at their

cost) and the Buyers and Shorts shall provide such assistance as they shall
reasonably require;


g.
the Buyers must give the Sellers notice in writing of any Claim under the
Product Defect Indemnity or the A320 Neo TR Indemnity by no later than the date
falling three years after the Completion Date;



h.
a Claim under the Product Defect Indemnity or the A320 Neo TR Indemnity may not
be brought to the extent that the Claim is included in a provision in the
Accounts or the Atlantic Audited Statement of Financial Position; and



i.
if, after any of the Sellers has made any payment under those clauses 10.4 or
10.5, the recipient of that payment recovers from a third party (including any
Tax Authority) (whether by payment, discount, credit, relief or otherwise) a
cash sum which is referable to that payment and was not taken into account in
calculating the amount of that payment, the relevant Buyer or Shorts shall
forthwith repay (or procure the repayment) to the relevant Seller of an amount
equal to the lesser of (i) the sum paid by the relevant Seller and (ii) the
amount recovered after having deducted the reasonable costs of obtaining the sum
and tax on receiving it to the relevant Buyer or relevant Sale Group Company.



10.9
Where any Relief arising from any payment under this clause 10 generates or
otherwise gives rise to such a reduction in cash Tax payable by the UK Buyer or
any member of the UK Buyer’s Tax Group in the ten years following Completion
which would not otherwise have arisen, the Buyer shall make such adjusting
payments to the Sellers as are necessary to reflect that reduction in cash Tax
(to the extent that the Relief in question is not a Seller Relief that has
already been applied for the benefit of the Sellers or a member of the Sellers’
Group under this Agreement or a Tax Deed).





















11
[*****]



11.1
[*****]















12
Relevant Claims against the Sellers



The provisions of Schedule 6 shall apply in relation to the liability of each
Seller in respect of any Relevant Claim or Tax Deed Claim, to the extent
provided for in that Schedule.


13
Non-competition provisions and use of names



13.1
In this clause, the following definitions have the following meanings:



[*****]


Sellers’ Group Trade Marks means any trade marks, service marks, trade names or
internet domain names, in each case whether registered or unregistered, and
including any applications for the grant of any such rights and all rights or
forms of protection having equivalent or similar effect anywhere in the world
owned or used by BI or any member of the Sellers’ Group, in connection with the
carrying on of the Atlantic Business only, at or prior to Completion, but
excluding any of the foregoing that are either owned by a Sale Group Company or
form part of the MRO Intellectual Property Rights


Permitted Activity means:


a.
the design, development, testing, production, distribution, sale or
manufacturing of components or parts (Relevant Activity) and the provision of
maintenance, repair, overhaul and modification services for: [*****]













b.
any activity presently being carried out by any member of the Sellers’ Group
(other than a Sale Group Company) at, or in the two years prior to, the date of
this Agreement in respect of [*****], including: [*****]





Prohibited Area means [*****]


Restricted Business means any [*****]


13.2
BI undertakes to the Buyers that it shall not, and shall procure that no member
of the Sellers’ Group (for so long as each member remains part of the Sellers’
Group)(in the context of this clause 10, a Restricted Person) shall, without the
prior written consent of the Buyers (such consent not to be unreasonably
withheld or delayed), directly or indirectly whether by itself, in connection
with, or through its employees or agents or third parties:



a.
for a period of [*****] years from Completion carry on, be interested in or
otherwise engaged in any Restricted Business in the Prohibited Area in
competition with any Sale Group Company, save that nothing in this clause
13.2(a) shall operate to prohibit BI or any member of the Sellers’ Group from:



i.
carrying on, being interested in or otherwise engaged in any Permitted Activity
(whether directly or indirectly and whether alone or jointly with any other
person or as adviser, agent or manager of any other person);



ii.
holding up to five per cent of the shares of any company or group, the shares of
which are listed or dealt in on a recognised investment exchange; or



iii.
from acquiring or owning any direct or indirect interest in any company or
group, part of whose revenue is derived from a Restricted Business, provided
that either:



(A)
the annual revenue derived by that company and its Group from a Restricted
Business is 10% or less of the aggregate annual revenue of such Group; or

(B)
if the annual revenue derived by that company and its Group from a Restricted
Business is above 10% of the aggregate annual revenue of that Group, that within
18 months of that company’s acquisition by the Sellers (or any member of the
Sellers’ Group), the Sellers (or the relevant member of the Sellers’ Group)
reduce or sell such of that Group’s business such that the aggregate annual
revenue of that Group derived from a Restricted Business will become 10% or less
of the aggregate annual revenue.



b.
for a period of three years from Completion solicit or entice away or endeavour
to solicit or entice away from any Sale Group Company or the MRO Business or
offer employment to any Senior Employee employed or otherwise engaged by that
Sale Group Company or the MRO Business at Completion, whether or not that person
would commit any breach of their contract of employment by reason of leaving the
service of that Sale Group Company save that this clause 13.2(b) shall not apply
where a person responds to a general advertisement published in a newspaper,
magazine, trade or other publication, or on a website, or where any person
initiates contact with BI or any member of the Sellers’ Group with regards to
employment or where such person is contacted by a recruitment agency, provided
that:



i.
neither a Restricted Person nor any representative of such person specifically
encouraged such recruitment agency to approach the relevant person or such
individual to initiate contact with BI or any member of the Sellers’ Group; and



ii.
such advertisement or recruitment agency is not targeted at any of the Senior
Employees.



13.3
[*****]



13.4
The Buyers shall procure that each Sale Group Company shall as soon as
reasonably practicable and in any event within 6 months of the Completion Date
(the Relevant Period) cease to use or display in any manner whatsoever the
Sellers’ Group Trade Marks or any similar mark, name, design or logo wherever
the same are used, it being acknowledged and agreed in each case that during any
such Relevant Period the Sale Group Companies shall be entitled to continue to
use the Sellers’ Group Trade Marks for the purpose specified in the relevant
paragraph above in the same manner and to the same extent that the Sellers’
Group Trade Marks were used before Completion and on





terms that the Sale Group Companies cease using the Sellers’ Group Trade Marks
for such purpose prior to or upon the expiry of the applicable Relevant Period
in accordance with the provisions of this clause.


13.5
Subject to clause 13.4, the Buyers undertake to procure that neither they nor
any Affiliate nor any member of the Buyers’ Group shall at any time after
Completion represent itself or hold itself out as being in any way connected
with any member of the Sellers’ Group, and BI undertakes to procure that neither
it nor any member of the Sellers’ Group shall at any time after Completion
represent itself or hold itself out as being in any way connected with the
Buyers, any Affiliate of the Buyers or any member of the Buyers’ Group, in each
case except as connected via any of the Transaction Documents.



13.6
The Sellers agree with the Buyers that the restrictive covenants in clause 13.2
are reasonable and necessary for the protection of the value of the Sale Shares
and the MRO Business and that having regard to that fact those covenants do not
work harshly on any party to this Agreement. While those restrictions are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any of those restrictions, by themselves or taken together, are
adjudged by a court of competent jurisdiction to go beyond what is reasonable in
all the circumstances for the protection of the legitimate interests of the
Buyer but would be adjudged by such court of competent jurisdiction reasonable
if part or parts of their wording were deleted or amended or qualified, or if
the periods referred to were reduced or the range of products and/or services or
area dealt with were reduced in scope, then the relevant restriction or
restrictions shall apply with such modification or modifications as may be
necessary to make it or them valid and effective.































































14
Misallocation



14.1
If, following Completion, any property, right or asset (including any contract)
not forming part of the Sale Group or the MRO Business is found to have been
transferred to either Buyer or to a Sale Group Company in error (whether
directly or indirectly and including as a result of implementation of the
Pre-Completion Steps Plan) (a Buyer Misallocated Asset), the relevant Buyer
shall transfer, or procure that the relevant member of the relevant Buyer’s
Group transfers, for nominal consideration, such Buyer Misallocated Asset (and
any related liability) as soon as practicable to such member of the Sellers’
Group as is nominated by BI.



14.2
If, following Completion, there is discovered to be any property, right or asset
(including any contract) owned by any member of the Sellers’ Group which was
either: (i) primarily used in or essential to the operation of the Atlantic
Business; or (ii) otherwise essential to the operation of a Sale Group Company
or the MRO Business, but was in each case not transferred or made available to
either

Buyer or a Sale Group Company at Completion pursuant to the provisions of any
Transaction Document (including pursuant to the TSA) (a Seller Misallocated
Asset), the Sellers shall transfer, or procure the transfer of, for nominal
consideration, such Seller Misallocated Asset (and any related liability) as
soon as practicable to such member of the relevant Buyers’ Group as may be
nominated by the relevant Buyer, it being understood that the Sellers shall not
be required to transfer any asset provided or offered to be provided pursuant to
the TSA at any time.


15
BI’s guarantee



15.1
In consideration of the Buyers entering into this Agreement, BI unconditionally
and irrevocably guarantees to the Buyers the due and punctual performance of all
the obligations and liabilities of BAUK, BFI and BSC (each a BI Guaranteed Party
and together, the BI Guaranteed Parties) under or otherwise arising out of or in
connection with this Agreement or the Tax Deeds, including but not limited to
any liabilities arising in connection with the Specific Indemnities, the Product
Defect Indemnity and the A320 Neo TR Indemnity or by virtue of any matter giving
rise to a Relevant Claim or Tax Deed Claim, and undertakes to keep the Buyers
fully indemnified against any Loss which the Buyers or any member of either
Buyer’s Group (provided that such Loss shall not be met more than once) may
suffer or incur as a result of any failure or delay by BI Guaranteed Parties in
the performance of any of such obligations and liabilities (BI’s Guarantee).



15.2
The liability of BI under BI’s Guarantee in respect of each failure or delay by
BI Guaranteed Parties in the performance of any their obligations and
liabilities under this Agreement shall be limited to the extent that the
relevant BI Guaranteed Party would have been liable under or in connection with
this Agreement for such failure or delay.



15.3
If any obligation or liability of a BI Guaranteed Party expressed to be the
subject of BI’s Guarantee is not, or ceases to be, valid or enforceable against
that BI Guaranteed Party (in whole or in part) on any ground whatsoever, BI
shall nevertheless be liable to the Buyer in respect of that purported
obligation or liability as if the same were fully valid and enforceable and BI
were the principal debtor in respect thereof.



15.4
The liability of BI under BI’s Guarantee shall not be discharged or affected in
any way by:



a.
either Buyer compounding or entering into any compromise, settlement or
arrangement with the BI Guaranteed Parties, any co-guarantor or any other
person; or



b.
any variation, extension, increase, renewal, determination, release or
replacement of any of the Transaction Documents; or





c.
either Buyer granting any time, indulgence, concession, relief, discharge or
release to the BI Guaranteed Party, any co-guarantor or any other person or
realising, giving up, agreeing to any variation, renewal or replacement of,
releasing, abstaining from or delaying in taking advantage of or otherwise
dealing with any securities from or other rights or remedies which it may have
against any Seller, any co-guarantor or any other person.



15.5
Neither Buyer shall not be obliged to take steps to enforce any rights or remedy
against a BI Guaranteed Party or any other person before enforcing BI’s
Guarantee.



15.6
BI’s Guarantee is in addition to any other security or right now or hereafter
available to the Buyers and is a continuing security notwithstanding any
entering into liquidation, administration or insolvency or steps being taken by
any person with a view to any of those things or other incapacity of any BI
Guaranteed Party or BI or any change in the ownership of either of them.



16
UK Buyer’s Guarantor’s guarantee



16.1
In consideration of the Sellers entering into this Agreement, the UK Buyer’s
Guarantor unconditionally and irrevocably guarantees to the Sellers the due and
punctual performance of all the obligations and liabilities of the UK Buyer
under or otherwise arising out of or in connection with this Agreement or the
Tax Deeds, including but not limited to any liabilities arising by virtue of any
breach of the Buyers’ Warranties by the UK Buyer, and undertakes to keep the
Sellers fully indemnified against any Loss which the Sellers or any member of
the Sellers’ Group (provided that such Loss shall not be met more than once) may
suffer or incur as a result of any failure or delay by the UK Buyer in the
performance of any of such obligations and liabilities (UK Buyer’s Guarantor’s
Guarantee).



16.2
The liability of the UK Buyer’s Guarantor under the UK Buyer’s Guarantor’s
Guarantee in respect of each failure or delay by the UK Buyer in the performance
of any its obligations and liabilities under this Agreement shall be limited to
the extent that the UK Buyer would have been liable under or in connection with
this Agreement for such failure or delay.



16.3
If any obligation or liability of the UK Buyer expressed to be the subject of
the UK Buyer’s Guarantor’s Guarantee is not, or ceases to be, valid or
enforceable against the UK Buyer (in whole or in part) on any ground whatsoever,
the UK Buyer’s Guarantor shall nevertheless be liable to the Sellers in respect
of that purported obligation or liability as if the same were fully valid and
enforceable and the UK Buyer’s Guarantor was the principal debtor in respect
thereof.



16.4
The liability of the UK Buyer’s Guarantor under the UK Buyer’s Guarantor’s
Guarantee shall not be discharged or affected in any way by:

a.
the Sellers compounding or entering into any compromise, settlement or
arrangement with the UK Buyer, any co-guarantor or any other person; or



b.
any variation, extension, increase, renewal, determination, release or
replacement of any of the Transaction Documents; or



c.
the Sellers granting any time, indulgence, concession, relief, discharge or
release to the UK Buyer, any co-guarantor or any other person or realising,
giving up, agreeing to any variation, renewal or replacement of, releasing,
abstaining from or delaying in taking advantage of or otherwise dealing with any
securities from or other rights or remedies which it may have against the UK
Buyer, any co-guarantor or any other person.



16.5
The Sellers shall not be obliged to take steps to enforce any rights or remedy
against the Buyer or any other person before enforcing the UK Buyer’s
Guarantor’s Guarantee.



16.6
The UK Buyer’s Guarantor’s Guarantee is in addition to any other security or
right now or hereafter available to the Sellers and is a continuing security
notwithstanding any entering into liquidation, administration or insolvency or
steps being taken by any person with a view to any of those things or other
incapacity of the UK Buyer or the UK Buyer’s Guarantor or any change in the
ownership of either of them.















17
BI to act as Sellers’ representative



17.1
Until the last date on which it may be necessary for the Buyers (on the one
hand) and the Sellers (on the other hand) to have dealings with each other in
respect of their rights and obligations under this Agreement, notices and
communications given by or to BI in relation to this Agreement shall be deemed
to be given by or to the Sellers or the Seller to which they relate.



17.2
The Sellers agree that:



a.
the Buyers shall be entitled to rely on this clause 17 in dealing with BI and
shall not be liable to any of the other Sellers by reason of dealing with BI on
behalf of the Sellers or any of them as contemplated herein; and



b.
where any provision of this Agreement requires the consent or approval of the
Sellers, the consent or approval of BI shall be deemed to constitute the consent
or approval of the relevant Seller(s).





18
Dealing with and voting on the Sale Shares



18.1
Each of BI, BAUK and BFI hereby declares that it shall, from the date of
Completion and thereafter for so long as it remains the registered holder of any
of the Sale Shares:



a.
hold the Sale Shares and the dividends and other distributions of profits or
surplus or other assets declared, paid or made in respect of them after
Completion and all rights arising out of or in connection with them on trust for
the UK Buyer and its successors in title; and



b.
deal with and dispose of the Sale Shares and all such dividends, distributions
and rights as the UK Buyer or any such successor may direct.



18.2
Effective from Completion to the day on which the Buyer or its nominee is
entered in the register of members of the Sale Group Companies as the holder of
the Sale Shares, each of BI, BAUK and BFI hereby appoints the UK Buyer as its
lawful attorney for the purpose of doing any act or thing which BI or the
relevant Seller could, as a member of the Sale Group Companies, do (including
receiving notices of and attending and voting at all meetings of the Sale Group
Companies). For such purpose, each of BI, BAUK and BFI authorises:



a.
the Sale Group Companies to send any notices in respect of the Sale Shares to
the Buyer; and



b.
the UK Buyer to complete in such manner as it thinks fit consents to short
notice and any other document required to be signed by BI, BAUK or BFI (as
applicable) in its capacity as a member of the Sale Group Companies.



19
Release and payment in respect of outstanding Guarantees



19.1
The Buyers and each Seller shall use Commercially Reasonable Endeavours to
secure, with effect from Completion, the release of the Sellers and other
members of the Sellers’ Group, without cost to the Sellers or the relevant
member of the Sellers’ Group, from the Sellers’ Atlantic Guarantees (including,
if required, offering its own Guarantee or commitment, on terms acceptable to
the guaranteed, in substitution for the existing Guarantee or other commitment
or liability of the relevant member of the Sellers’ Group).



19.2
The Buyers shall and shall procure that any Sale Group Company (following
Completion) shall:



a.
perform on its own behalf or procure the performance of any commitment or
obligation secured by such Sellers’ Atlantic Guarantee after Completion; and

b.
pay to BI on demand (for itself and as trustee for each member of the Sellers’
Group) an amount equal to all Losses which it or any member of the Sellers’
Group may suffer or incur in respect of any claim, made under or in respect of
any such Sellers’ Atlantic Guarantees after Completion.



20
Entire agreement



20.1
Each party acknowledges and agrees for itself (and as agent for each of its
respective Affiliates (including, after Completion, the Sale Group and MRO
Business in respect of the Buyers)) that:



a.
the Transaction Documents constitute the entire agreement between the parties
and supersede any prior agreement, understanding, undertaking or arrangement
between the parties relating to the subject matter of the Transaction Documents;



b.
by entering into the Transaction Documents, they do not rely on any statement,
representation, assurance or warranty of any person (whether a party to the
Transaction Documents or not and whether made in writing or not and including
any financial model included in the Data Room) other than as expressly set out
in the Transaction Documents;



c.
the only recourse, rights or remedies available to any party in connection with
the sale of the Sale Shares and MRO Business, the Atlantic Business or the
Transaction Documents shall be solely for breach of contract except as otherwise
expressly provided for in this Agreement or the Transaction Documents (including
the New Trading Agreements and the IP Licences) and the Buyers shall, and shall
procure that following Completion the Sale Group and MRO Business shall not,
bring any claim against the Sellers’ Group in respect of the Atlantic Business
otherwise than pursuant to the Transaction Documents (including the New Trading
Agreements and the IP License Agreements); and



d.
nothing in this clause 20, and no other limitation in this Agreement, shall
exclude or limit any liability for fraud or fraudulent misrepresentation by any
Seller.



21
Effect of Completion



All provisions of this Agreement shall so far as they are capable of being
performed or observed continue in full force and effect notwithstanding
Completion except in respect of those matters then already performed and
Completion shall not constitute a waiver of any of the Buyers’ rights in
relation to this Agreement.




22
No general right of termination



The Buyers shall not be entitled to terminate or rescind this Agreement by
reason of any Relevant Claim or for any other reason other than in the
circumstances set out in clause 3.8 and clause 8.5.


23
Further assurances



23.1
Each Seller shall execute or, so far as it is reasonably able, procure that any
member of the Sellers’ Group or any necessary third party shall execute all such
documents and/or do or, so far as each is reasonably able, procure the doing of,
such acts and things as each Buyer shall after Completion reasonably require to
give effect to this Agreement and any documents entered into pursuant to it and
to seek to give to the Buyers the full benefit of all the provisions of this
Agreement and any other Transaction Document (including, but not limited to, the
transfer of all contracts relating to the Atlantic Business and any other Seller
Misallocated Asset, save as set out otherwise in this Agreement).



23.2
Each party shall bear its own cost in connection with any action taken pursuant
to clause 23.1.





































24
Confidentiality



24.1
The Confidentiality Agreement shall cease to have any force or effect from
Completion.



24.2
Each party shall, and shall procure that:



a.
prior to Completion each member of its Group from time to time shall keep
confidential all information provided to it by or on behalf of any other party
or otherwise obtained by or in connection with this Agreement which relates to
another party or any member of any other party’s Group; and



b.
if, after Completion, a party or its Group holds Confidential Information
relating to another party or any person or entity affiliated with that party, it
shall keep that information confidential and:



i.
use that Confidential Information only as required under, or as necessary to
fulfil their obligations under, the Transaction Documents (including, but not
limited to, the New Trading Agreements and the IP License Agreements); or



ii.
if not required to be used pursuant to clause 24.2(b)(i), to the extent
reasonably practicable, shall return that information to each relevant party or
destroy it, in each case without retaining copies (save as permitted by Law).









24.3
Nothing in this clause 24 prevents any announcement being made or Confidential
Information being disclosed:



a.
in accordance with clause 25 or clause 27 below; or



b.
to the extent required by Law or a Governmental Authority, provided that a party
required to disclose Confidential Information (other than to a Tax Authority)
shall promptly notify the other parties, where reasonably practicable and where
permitted by Law, before disclosure occurs, and cooperate with the other parties
regarding the timing and content of such disclosure or any action which the
other parties may reasonably elect to take to challenge the validity of such
requirement.



24.4
Nothing in this clause 24 shall prevent disclosure of Confidential Information
by any party:



a.
to the extent that the information is in or comes into the public domain other
than as a result of a breach of any undertaking or duty of confidentiality by
any person; or



b.
to that party’s professional advisers, but before any disclosure to any such
person the relevant party shall procure that he is made aware of the terms of
this clause 24 and shall use its best endeavours to procure that such person
adheres to those terms as if that person were bound by the provisions of this
clause 24.



24.5
Nothing in this clause 24 shall prevent the Buyers’ Group from using
Confidential Information owned by a Sale Group Company after Completion as
permitted by applicable Law or to enforce its remedies under this Agreement.



24.6
For the purposes of this clause 24, Confidential Information means:



a.
any non-public information pertaining to or concerning the Atlantic Business,
the Sale Group Companies, the Sellers, the Buyers’ Group or their respective
Affiliates, including all budgets, forecasts, analyses, financial results,
costs, processes, drawings, blueprints, margins, wages and salaries, business
opportunities and other business activities, all supplier and customer lists,
price lists, all non-public Intellectual Property Rights, including trade
secrets, unfiled patents, technical expertise and know how, documentation,
including standard terms and agreements and all other information which, by its
nature, or by the nature of the circumstances surrounding its disclosure, ought
in good faith to be treated as confidential; but excluding



b.
information that: (i) is or was independently developed by a party or its
representatives without the use of any Confidential Information; (ii) is
publicly available, other than as a result of a disclosure in contravention of
this Agreement (except that where any part of such information

is publicly available, but a compilation of information which includes such part
is not publicly available, then such compilation will not be treated as being
publicly available and will be treated as Confidential Information under this
Agreement); and (iii) is made available to a party or its representatives on a
non-confidential basis from a third party.


25
Announcements



25.1
The parties shall ensure that any announcement, circular or public communication
(each a Public Announcement) concerning the Transaction complies with applicable
Laws, including Securities Laws, and that the press release issued in respect of
the execution of this Agreement shall be the press release in the agreed form
(Press Release). Subject to clause 25.2, no Public Announcement concerning the
existence or content of this Agreement or any other Transaction Document shall
be made by any party (or any of their Affiliates) which goes materially beyond
the terms of the Press Release without the prior written approval of each of the
other parties (such approval not to be unreasonably withheld, delayed or
conditioned).



25.2
Clause 25.1 does not apply to any Public Announcement if, and to the extent
that, in the reasonable opinion of the disclosing party, it is required to be
made by the rules of any stock exchange or any governmental, regulatory or
supervisory body or court of competent jurisdiction to which the party (or the
relevant member of its Group) making the Public Announcement is subject, whether
or not any of the same has the force of Law, provided that any Public
Announcement shall, so far as is practicable and permitted by Law, be made only
after consultation with the other parties.



26
Provision of information



26.1
The Buyers shall provide the Sellers with such documents, records,
correspondence, accounts and/or other information as the Sellers shall
reasonably request in relation to any Sale Group Company in respect of any
period or part period ending on or prior to Completion within 15 Business Days
of such request.



26.2
Nothing in clause 26.1 shall oblige the Buyers or any Sale Group Company to
provide any documentation, records, correspondence, accounts and/or other
information which is or contains, in the reasonable opinion of either Buyer,
information which is of material commercial sensitivity to either Buyer or the
Buyers’ Group, or where it would be in breach of any Laws or duty of
confidentiality.











27
Public Disclosure Obligations



27.1
The parties acknowledge and agree that BI is a Canadian public company subject
to continuous disclosure obligations and that the transactions contemplated by
this Agreement and the other Transaction Documents may trigger public disclosure
obligations pursuant to Securities Laws to which BI is subject, including the
preparation and public filing of certain Transaction Documents, press releases,
material change reports and business acquisition reports, in each case in the
reasonable opinion of BI (collectively, Seller Public Disclosure Obligations).
The Buyers agree to provide to BI any information regarding the Buyers which is
held by them and is, in the reasonable opinion of BI, required in order for BI
to meet the Seller Public Disclosure Obligations, and BI agrees to consult with
the Buyers in advance of BI making a public disclosure in connection with the
Seller Public Disclosure Obligations (where practicable to do so and where
permitted by Law).



27.2
The parties acknowledge and agree that Spirit Aerosystems Holdings, Inc. is a
company publicly traded on the New York Stock Exchange and subject to continuous
disclosure obligations and that the transactions contemplated by this Agreement
and the other Transaction Documents may trigger public disclosure obligations
pursuant to Securities Laws to which Spirit Aerosystems Holdings, Inc. is
subject, including the preparation and public filing of certain Transaction
Documents, press releases, material change reports and business acquisition
reports, in each case in the reasonable opinion of Spirit Aerosystems Holdings,
Inc. (collectively, Buyer Public Disclosure Obligations). The Sellers agree to
provide to the Buyers any information regarding the Sellers which is held by any
of them and is, in the reasonable opinion of the Buyers, required in order for
Spirit Aerosystems Holdings, Inc. to meet the Buyer Public Disclosure
Obligations, and the Buyer agrees to consult with BI in advance of Spirit
Aerosystems Holdings, Inc. making a public disclosure in connection with the
Buyer Public Disclosure Obligations (where practicable to do so and where
permitted by Law).



27.3
Nothing in this clause 27 shall require any party to provide to any other party
any commercially sensitive information or any information in breach of any Laws
or duty of confidentiality.



28
Severance



Each provision of this Agreement is severable and distinct from the others and,
if any provision is, or at any time becomes, to any extent or in any
circumstances invalid, illegal or unenforceable for any reason, that provision
shall to that extent be deemed not to form part of this Agreement but the
validity, legality and enforceability of the remaining parts of this Agreement
shall not be affected or impaired, it being the parties' intention that every
provision of this Agreement shall be and remain valid and enforceable to the
fullest extent permitted by law.




29
No set off



The Buyers shall not be entitled to set off any sum due by it to the relevant
Seller against any sum due by BI or the relevant Seller to the relevant Buyer
under or in relation to this Agreement..


30
Payments



30.1
Unless otherwise expressly stated (or otherwise agreed in the case of a given
payment), each payment under this Agreement shall be made on or before the date
the payment is due by electronic funds transfer for value on that date to:



a.
in the case of a payment to BI, BI’s Bank Account;



b.
in the case of a payment to BAUK, BAUK’s Bank Account;



c.
in the case of a payment to BFI, BFI's Bank Account;



d.
in the case of a payment to BSC, BSC’s Bank Account;



e.
in the case of a payment to the UK Buyer, the UK Buyer's Bank Account; and



f.
in the case of a payment to the US Buyer, the US Buyer’s Bank Account,



and receipt of the amount due into the BI’s Bank Account, BAUK’s Bank Account,
BFI’s Bank Account, BSC’s Bank Account or the Buyer's Bank Account (as the case
may be) shall constitute an effective discharge of the relevant payment
obligation.


30.2
If any sum due for payment in accordance with this Agreement is not paid on the
due date for payment, the person in default shall pay interest thereon at the
rate of one per cent over the overnight money market financing rate shown by the
Bank of Canada as determined on the due date for payment which shall accrue from
day to day and shall be calculated on the basis of a year of 365 days from but
excluding the due date to and including the date of payment.



31
Alterations



No purported alteration of this Agreement shall be effective unless it is in
writing, refers to this Agreement and is duly executed by each party to this
Agreement.














32
Counterparts



This Agreement may be entered into in any number of counterparts and by the
parties to it on separate counterparts, and each of the executed counterparts,
when duly exchanged or delivered, shall be deemed to be an original, but taken
together, they shall constitute one and the same instrument.


33
Costs



Each of the parties shall be responsible for its respective legal and other
costs incurred in relation to the negotiation, preparation and completion of
this Agreement, and all ancillary documents.


34
Transfer Taxes



34.1
To the extent that any VAT is chargeable on any amount payable by either Buyer
under this Agreement, such amount payable shall be exclusive of any VAT, which
shall be payable by either Buyer in addition to the amount expressed to be
payable under this Agreement.



34.2
All Transfer Taxes shall be borne by the relevant Buyer and to the extent any
Seller is liable therefor, the relevant Buyer shall on demand reimburse the
relevant Seller for the amounts for which the Seller is liable.



35
Agreement binding



This Agreement shall be binding on and shall enure for the benefit of the
successors in title of each party.


36
Rights of third parties



36.1
Save as provided in clause 36.2, a person who is not a party to this Agreement
has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
any of its terms.



36.2
The parties agree that certain provisions of this Agreement confer a benefit on
their respective Affiliates, and that such provisions are intended to benefit,
and, subject to the provisions of clause 17, be enforceable by, such Affiliates
in their own right under the Contracts (Rights of Third Parties) Act 1999.
Notwithstanding the foregoing, under no circumstances shall any consent be
required from any such Affiliate for the termination, rescission, amendment or
variation of this Agreement, whether or not such termination, rescission,
amendment or variation affects or extinguishes any such benefit or right.









37
Withholdings and gross-up



37.1
All sums payable under this Agreement by any party to this Agreement shall be
paid free and clear of all deductions or withholdings whatsoever, save only as
may be required by Law.



37.2
If, at any time, any applicable Law requires a party to this Agreement to make
any deduction or withholding from any sums payable under this Agreement (other
than any sums payable under clause 3 of this Agreement, or any interest payable
under clause 30.2 or any payment by the UK Buyer under clause 10.9 or 11.1 or by
either Buyer under Schedule 6), the amount so due shall be increased to the
extent necessary to ensure that, after the making of such deduction or
withholding, the recipient of that payment receives, on the due date for such
payment, a net sum equal to the sum which it would have received had no such
deduction or withholding been required to be made, provided that this clause
37.2 shall not apply to the extent that the requirement to make such deduction
or withholding would not have arisen but for the recipient of the payment only
being entitled to the payment as a result of an assignment to it of rights under
this Agreement.



37.3
If a party to this Agreement is required by Law to make any deduction or
withholding as referred to in clause 37.2, such party shall:



a.
make such deduction or withholding; and



b.
pay the full amount deducted or withheld to the relevant Tax Authority in
accordance with applicable law, regulation or regulatory requirement.



37.4
If, at any time after any increased payment is made by a party to this Agreement
as a consequence of the application of clause 37.2, the recipient of that
payment (in this clause 37.4, the payee) receives or is granted a credit against
or remission from any Tax payable by it which it would not otherwise have
received or been granted, the payee shall, to the extent that it can do so
without prejudicing the retention of the amount of such credit or remission,
reimburse the party to this Agreement that made the payment with such amount as
shall leave the payee (after such reimbursement) in no worse a position than it
would have been in had the circumstances giving rise to the increased payment
not in fact arisen. Such reimbursement shall be made not later than ten Business
Days after the payee receives or is granted such credit.



37.5
The US Buyer shall be entitled to withhold any amounts (determined in the US
Buyer’s reasonable discretion) that are required to be withheld from the MRO
Purchase Price pursuant to Section 1445 of the Code; provided, however, that if
BSC furnishes to the Buyer a duly completed and authorised withholding
certificate described in: (i) United States Treasury Regulations Section
1.1445-2(b)(2) that BSC is not a “foreign person” for U.S. federal income tax
purposes; or (ii) United States Treasury

Regulations Sections 1.1445-2(c) and 1.897-2(h) that none of the assets being
transferred by BSC is a “United States real property interest” within the
meaning of Section 897(c) of the Code, (each a FIRPTA Withholding Certificate),
the US Buyer shall not be entitled to withhold any amounts from the MRO Purchase
Price pursuant to this clause 37.5. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, any amount withheld
and paid over to the appropriate Tax Authority pursuant to this clause 37.5
shall be treated for all purposes of this Agreement as having been paid to BSC.


37.6
If a Tax Authority charges to Tax (including where the sum is brought into any
computation of income, profits or gains but is not charged to Tax because of the
use of a Buyer’s Relief) any sum paid in respect of a Relevant Claim, a Claim in
respect of a Specific Indemnity, the Product Defect Indemnity or the A320 Neo TR
Indemnity, or a Claim under clause 11, the relevant Seller shall pay to the
relevant Buyer or its successor or assign such additional amount as will ensure
that the relevant Buyer, its successor or assign shall receive and retain the
amount that is equal to the amount it would have received and retained had the
payment in question not been charged to Tax (after taking into account any
credit in respect of such Tax). The provisions of this clause 37.6 shall only
apply to the extent that they would apply: (i) in the case of a payment to the
UK Buyer or a successor or assign of the UK Buyer (subject to clause 39.2), to a
buyer resident for Tax purposes in the United Kingdom (and not liable to Tax
elsewhere) at the time that any sum is brought into charge; and (ii) in the case
of a payment to the US Buyer or to a successor or assign of the US Buyer
(subject to clause 39.2), to a buyer resident for Tax purposes in the United
States of America (and not liable to Tax elsewhere) at the time that any sum is
brought into charge.



38
Notices





38.1
Any notice or other communication to be given under or in connection with this
Agreement (a Notice) shall be:



(a)
in writing;



(b)
in the English language; and



(c)
sent by the Permitted Method to the address of the relevant party as set out in
clause 38.3 (Notified Address).



38.2
The Permitted Method means any of the methods set out in the first column below.
A Notice given by such Permitted Method shall be effective upon receipt and
shall be deemed to have been received in accordance with the second column
below, provided the Notice is properly addressed and sent in full to the
Notified Address:



(1) Permitted Method
(2) When Notice is deemed received
Personal delivery
At the time of delivery if during Working Hours, and otherwise, at the start of
Working Hours on the next Business Day
Registered post or courier
At the time of delivery if during Working Hours, and otherwise, at the start of
Working Hours on the next Business Day
E-mail, with the notice attached in PDF format
At the time of transmission if during Working Hours, and otherwise, at the start
of Working Hours on the next Business Day



38.3
The Notified Address of each of the parties is as set out below:

(a)
in the case of BI, BAUK, BFI or BSC, to the Sellers’ Representative: Bombardier
Inc.

800, Boulevard René-Lévesque West Montréal
Québec H3B 1Y8
Canada


Attention:    Steeve Robitaille
Email:    corporatelegalaffairs@bombardier.com


with a copy (which shall not constitute notice) to:


Norton Rose Fulbright Canada LLP 1 Place Ville Marie, Suite 2500 Montreal,
Québec H3B 1R1 Canada


Attention:    Paul Raymond and Nicolas Labrecque
Email:    paul.raymond@nortonrosefulbright.com
nicolas.labrecque@nortonrosefulbright.com


(b)
in the case of each Buyer:



Spirit Aerosystems, Inc. 3801 South Oliver, Wichita,
Kansas 67210,
United States of America




Attention:    Stacy Cozad
E-mail:    stacy.cozad@spiritaero.com


and


Attention:    Kelly Gaide
E-mail:    kelly.gaide@spiritaero.com


with a copy (which shall not constitute notice) to:


Sullivan & Cromwell LLP 125 Broad Street
New York, NY 10004 United States


Attention:    George Sampas
E-mail:    sampasg@sullcrom.com


and


Sullivan & Cromwell LLP 1 New Fetter Lane London EC4A 1AN United Kingdom


Attention:    Ben Perry
E-mail:    perryb@sullcrom.com


38.4
In providing the giving of a Notice or other communication in accordance with
this Agreement it shall be sufficient to prove that delivery in person was made
or that the envelope containing the communication was properly addressed and
posted or delivered to a courier service, or that the email was properly
addressed and transmitted, as the case may be.



39
Assignment



39.1
No party shall be entitled to assign, transfer, hold on trust or encumber the
benefit of any rights under this Agreement, save with the written consent of
each of the parties to this Agreement.



39.2
Notwithstanding the above, either Buyer may (subject to informing the Sellers
thereof) assign (in whole or in part) the benefit of this Agreement to any
member of the Buyers’ Group, subject to such assignment not resulting in greater
liability or additional obligations nor diminished rights for the Sellers under
this Agreement. The relevant Buyer shall ensure that, before any such assignee
subsequently ceases to be a member of the Buyers’ Group, that assignee shall
re-assign that benefit to the Buyer or to another continuing member of the
Buyers’ Group.

















40
Governing law



40.1
This Agreement and any non-contractual obligations connected with it shall be
governed by English law.



40.2
The parties irrevocably agree that all disputes arising under or in connection
with this Agreement, or in connection with the negotiation, existence, legal
validity, enforceability or termination of this Agreement, regardless of whether
the same shall be regarded as contractual claims or not, shall be exclusively
governed by and determined only in accordance with English law.



41
Jurisdiction



41.1
The parties irrevocably agree that the courts of England and Wales are to have
exclusive jurisdiction, and that no other court is to have jurisdiction to:



a.
determine any claim, dispute or difference arising under or in connection with
this Agreement, any non-contractual obligations connected with it, or in
connection with the negotiation, existence, legal validity, enforceability or
termination of this Agreement, whether the alleged liability shall arise under
the laws of England and Wales or under the law of some other country and
regardless of whether a particular cause of action may successfully be brought
in the English courts (Proceedings); and



b.
grant interim remedies, or other provisional or protective relief.



41.2
The parties submit to the exclusive jurisdiction of the courts of England and
Wales and accordingly any Proceedings may be brought against the parties or any
of their respective assets in such courts.



42
Service of process



42.1
Each of BI, BFI and BSC hereby irrevocably authorise and appoint BAUK to accept
on their behalf service of all legal process arising out of or in connection
with any proceedings before the courts of England and Wales in connection with
this Agreement. Each of BI, BFI and BSC agrees that:



a.
failure by BAUK to notify them of the process will not invalidate the
proceedings concerned; and



b.
if this appointment is terminated for any reason whatsoever, they will appoint a
replacement agent having an office or place of business in England or Wales and
will notify the Buyer of this appointment.









42.2
The US Buyer hereby irrevocably authorises and appoints the UK Buyer to accept
on its behalf service of all legal process arising out of or in connection with
any proceedings before the courts of England and Wales in connection with this
Agreement. The US Buyer agrees that:



a.
failure by the UK Buyer to notify it of the process will not invalidate the
proceedings concerned; and



b.
if this appointment is terminated for any reason whatsoever, it will appoint a
replacement agent having an office or place of business in England or Wales and
will notify the Sellers of this appointment.



IN WITNESS whereof, this Agreement has been executed and delivered as a deed the
day and year first above written.








CFD-#31168153-v6
1
LONDON:618810.5N



--------------------------------------------------------------------------------








Schedule 3
The Warranties


Part A - Sellers’ Warranties in relation to their relevant part of the Atlantic
Business


1
The Sale Shares



1.1
The shares, the details of which are set out opposite "Issued share capital" and
“Shareholder(s)” in Part A, Part B and Part C of Schedule 1, constitute the
entire issued and allotted share capital of the relevant Sale Group Company and
are validly issued and fully paid up (with the exception of NIAECC, in respect
of which the membership interest, the details of which are set out in Part C of
Schedule 1, constitutes the only existing membership interest in that company
(being a company limited by guarantee) and has been validly subscribed for by
Shorts).



1.2
BAUK is the sole legal and beneficial owner of the Shorts Shares.



1.3
BI and BFI are, together, the sole legal and beneficial owners of the BANA
Shares.



1.4
The Sellers are entitled to transfer legal and beneficial title to the Sale
Shares free from all Encumbrances, without the consent of any other person.



1.5
No Encumbrance has been granted to any person or otherwise exists affecting the
Sale Shares or any issued shares in (or membership interest in) any Subsidiary.



1.6
There is no agreement or commitment to give or create any Encumbrance on or over
the Sale Shares and no person has made any claim to be entitled to any right
over or affecting the Sale Shares.



2
Powers and authorisations



2.1
BI is a corporation validly existing under the Canada Business Corporations Act
and has the right, power and authority to execute and deliver, and to exercise
its rights and perform its obligations under, the Transaction Documents.



2.2
BAUK is a private limited company validly existing under the Companies Act 2006
and has the right, power and authority to execute and deliver, and to exercise
its rights and perform its obligations under, the Transaction Documents.



2.3
BFI is a corporation validly existing under the Canada Business Corporations Act
and has the right, power and authority to execute and deliver, and to exercise
its rights and perform its obligations under, the Transaction Documents.





CFD-#31168153-v6
76
LONDON:618810.5N



--------------------------------------------------------------------------------









2.4
BSC is a corporation validly existing under the corporate law of Delaware and
has the right, power and authority to execute and deliver, and to exercise its
rights and perform its obligations under, the Transaction Documents.



2.5
Each of BI, BAUK and BFI has the right, power and authority to transfer to the
UK Buyer the relevant Sale Shares it owns, in each case in accordance with this
Agreement.



2.6
This Agreement constitutes, and the other documents to be executed by the
Sellers which are to be delivered at Completion in accordance with paragraph 1
of Part A of Schedule 5, paragraph 1 of Part B of Schedule 5 and paragraph 1 of
Part C of Schedule 5 will, when executed, constitute legal, valid and binding
obligations of each respective Seller enforceable in accordance with their
respective terms, subject, however, to such limitations with respect to
enforcement as are generally imposed by Law on creditors, in particular in
connection with bankruptcy or similar proceedings, and to the extent that
equitable remedies such as specific performance and injunction are in the
discretion of the competent court.



2.7
Except for:



a.
compliance with any requirement of any applicable Securities Laws or any
applicable securities exchange;



b.
any consent, approval, authorisation, designation, declaration or filing
specifically related to the identity of the Buyers;



c.
any consent, approval, authorisation, designation, declaration or filing, the
absence of which would not, individually or in the aggregate, reasonably be
likely to be material to the Atlantic Business or prevent, delay or materially
impair Completion; and



d.
any Condition specified in clause 4.1,



no notices, reports or filings are required to be made by any Seller or any Sale
Group Company with or to, nor is any consent, registration, approval, permit or
authorisation required to be obtained by any Seller or any Sale Group Company
from, any of the Sellers’ shareholders or any Governmental Authority in
connection with (as applicable) the execution, delivery, validity,
enforceability, admissibility in evidence and performance of this Agreement by
the Sellers and, where applicable, the Sale Group Companies, or Completion (save
where this would be caused solely due to the identity of the Buyers).








CFD-#31168153-v6
77
LONDON:618810.5N



--------------------------------------------------------------------------------









2.8
The execution, delivery and performance of the Agreement, and the performance of
obligations under and compliance with the provisions of the Agreement, by the
Sellers do not, and the consummation of the transactions contemplated by the
Agreement will not, constitute or result in:



a.
a breach or violation of, or a default under, any provision of the
Organisational Documents of any Seller or any Sale Group Company (or, in respect
of the MRO Business, BSC);



b.
(save where this would be caused solely due to a change in control of any of the
Sale Group Companies) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) or default under, the
creation or acceleration of any obligation under or the creation of any
Encumbrance on any of the assets of any Sale Group Company or, with respect to
the MRO Business, BSC pursuant to any contract (which, for the avoidance of
doubt, shall include the A220 Agreements) binding upon any Sale Group Company
or, with respect to the MRO Business, BSC; or



c.
any change in the rights or obligations of any party under any contract binding
upon any Sale Group Company or, in respect of the MRO Business, BSC, except, in
the case of (b and (c) above, for any such breach, violation, termination,
default, creation or acceleration that would not, individually or in the
aggregate, reasonably be likely to be material to the Atlantic Business, taken
as a whole..



3
Constitution and structure of the Sale Group



3.1
The information set out in Schedule 1 is true and accurate.



3.2
The Subsidiaries are the only subsidiaries of the Sale Companies, and are all
legally and beneficially owned only by Shorts, free from any Encumbrances.



3.3
No person has the right (whether exercisable now or in the future and whether
contingent or not) to call for the issue or transfer of any share or loan
capital of any Sale Group Company under any option or other agreement or
otherwise howsoever.



3.4
No Sale Group Company has or has agreed to acquire any shares, loan capital, or
any other form of security or any other interest in any body corporate (other
than the Subsidiaries), partnership, joint venture, consortium or unincorporated
association and no Sale Group Company has or has agreed to establish any branch,
place of business or permanent establishment outside the country where it is
incorporated.







CFD-#31168153-v6
78
LONDON:618810.5N



--------------------------------------------------------------------------------







3.5
No Sale Group Company has since the Accounts Date any time purchased, redeemed
or repaid any of its own share capital;



3.6
All dividends declared, made or paid by any Sale Group Company have been
declared, made or paid in accordance with the relevant company’s Organisational
Documents and applicable Laws.



3.7
No shares in the capital of any Sale Group Company have been issued and no
transfer of any such shares has been registered (where applicable), except in
accordance with all applicable Laws and Organisational Documents of the relevant
Sale Group Company and, where applicable, all transfers of shares have been duly
stamped or are otherwise exempt from being stamped.



3.8
Copies of the Organisational Documents of each Sale Group Company are contained
in the Data Room in folder 1.1 of the Non Clean Team Data Room. Such copy
documents:



a.
are true, accurate and complete in all respects; and



b.
fully set out all the rights and restrictions attaching to each class of shares
in the capital of the Sale Group Companies.



4
Compliance with legal requirements



4.1
So far as the Sellers are aware, each Sale Group Company and BSC (in respect of
the MRO Business) and each Seller (in respect of the Atlantic Business) has in
the last 5 years conducted and is conducting its business in all material
respects in accordance with all applicable Laws.



4.2
Each Sale Group Company and BSC (in respect of the MRO Business) has obtained
all material Permits and has made all material filings required for or in
connection with:



a.
the ownership and the operation of its assets; and



b.
the carrying on of business in the places and in the manner in which its
business is now carried on,



except where a failure to do so would not reasonably be expected to materially
affect the ability of the Sale Group Companies or BSC (in respect of the MRO
Business) to conduct their business.


4.3
No notice or communication from any person has been received by or on behalf of
any Seller or any Sale Group Company which states or alleges that any Permit
should be subjected to audit, suspended, cancelled, invalidated, revoked or not
renewed and, so far as the Sellers are aware, there are no proceedings pending
or threatened which might affect any Permit.





CFD-#31168153-v6
79
LONDON:618810.5N



--------------------------------------------------------------------------------









4.4
Save as set out in this Agreement, neither the execution of this Agreement nor
Completion of the Transaction shall cause any material Permit to be audited,
suspended, cancelled, invalidated, revoked or not renewed or the terms of any
material Permit to be breached.



4.5
All registers and minute books required by Law to be kept by each Sale Group
Company (including, in respect of BANA, its share transfer register) and BSC (in
respect of the MRO Business) have been properly written up and contain a record
of the matters which should, by Law, be recorded in them, and no Sale Group
Company or BSC (in respect of the MRO Business) has received any application or
request for rectification of its statutory registers or any other notice or
allegation that any of them is incorrect or incomplete.



4.6
No Sale Group Company or BSC (in respect of the MRO Business) has been notified
that any investigation or enquiry in respect of its affairs is being or has been
conducted by any Governmental Authority and, so far as the Sellers are aware,
there are no circumstances which currently exist and are likely to give rise to
any such investigation or enquiry.



4.7
No Sale Group Company nor BSC (in respect of the MRO Business) nor any other
member of the Sellers’ Group (in respect of the Atlantic Business), nor, as far
as the Sellers are aware, any of their respective directors has been convicted
of any indictable criminal offence in connection with the carrying on of such
business and which affects the ability of the Atlantic Business to conduct its
business.



4.8
So far as the Sellers are aware, each Sale Group Company and BSC (in respect of
the MRO Business) and BI in respect of the Atlantic Business has filed in a
timely manner all Customs Filings required to be filed with the appropriate
Governmental Authorities. Such Customs Filings were correct and complete in all
material respects.



5
Powers of attorney



5.1
There are no powers of attorney granted by any Sale Group Company nor, in
respect of the MRO Business, by BSC, currently in force.



5.2
No person is entitled or authorised in any capacity to bind or commit a Sale
Group Company or, in respect of the MRO Business, BSC, to any obligation outside
the ordinary course of the Atlantic Business.









CFD-#31168153-v6
80
LONDON:618810.5N



--------------------------------------------------------------------------------







6
Accounts



6.1
The Atlantic Audited Combined Statement of Financial Position:



a.
has been properly prepared in accordance with the Accounting Standards in force
and applicable to the Atlantic Business as at the Accounts Date; and



b.
present fairly in all material respects the combined financial position and
combined financial performance of the Atlantic Business as at the Accounts Date
and for the two financial years ended on the Accounts Date.



6.2
The Shorts Accounts:



a.
have been properly prepared in accordance with the Financial Reporting Standard
101 Reduced Disclosure Framework in force and applicable to Shorts and in
accordance with applicable Law as at the Accounts Date; and



b.
give a true and fair view of the state of affairs of Shorts as at the Accounts
Date and its profit or loss for the financial year ended on that date.



6.3
The BANA Accounts:



a.
have been properly prepared in accordance with the generally accepted accounting
principles in Morocco in force and applicable to BANA and in accordance with
applicable Law as at the Accounts Date; and



b.
give a true and fair view of the state of affairs of BANA as at the Accounts
Date and its profit or loss for the financial year ended on that date.



6.4
All adjustments made to the Shorts Accounts or the BANA Accounts to produce the
Atlantic Audited Combined Statement of Financial Position have been made to
present the Atlantic Audited Combined Statement of Financial Position in
accordance with the Basis of Preparation.



6.5
The Atlantic Audited Combined Statement of Financial Position, the Shorts
Accounts and the BANA Accounts disclose and make adequate provision for bad and
doubtful debts, liabilities (actual or contingent) and financial commitments
existing at the Accounts Date.



6.6
The Management Accounts have been properly and carefully prepared and, having
regard to the purpose for which they were prepared, present a materially
accurate view of the assets and liabilities and profit and losses of the
Atlantic Business as at and to the Management Accounts Date.





CFD-#31168153-v6
81
LONDON:618810.5N



--------------------------------------------------------------------------------







6.7
No change in accounting policies has been made in preparing the audited
financial statements of the Sale Group Companies for each of the last two
financial years of that company ending on the Accounts Date, except as stated in
those companies’ audited financial statements for those years.



6.8
The results shown in the Atlantic Audited Combined Statement of Financial
Position, the Shorts Accounts and the BANA Accounts for each of the last two
financial years ending on the Accounts Date have not (except as disclosed in
those accounts) been affected by an extraordinary, exceptional or non-recurring
item making the profit or loss for a period covered by any of those accounts
unusually high or low.



6.9
The Sale Group Companies and BSC (in respect of the MRO Business) did not have
any material actual or contingent liabilities as at the Accounts Date other than
liabilities that have been adequately reserved against or disclosed in the
Atlantic Audited Combined Statement of Financial Position in accordance with
International Financial Reporting Standards.



6.10
None of the Sale Group Companies or BSC (in respect of the MRO Business) has
released a debt shown in the Atlantic Audited Combined Statement of Financial
Position or in its accounting records so that the debtor has paid or will pay
less than the debt’s book value. None of the debts shown in the Atlantic Audited
Combined Statement of Financial Position nor in the accounting records of any
Sale Group Company or BSC (in respect of the MRO Business) has been deferred,
subordinated or written off or become irrecoverable to any extent. To the best
of the Sellers’ knowledge, information and belief, each of those debts will
realise its book value in the usual course of collection.



6.11
The accounting records of each Sale Group Company and BSC (in respect of the MRO
Business) are in its possession and are in all material respects up-to-date and
have in all material respects been properly written up on a consistent basis and
contain the information required by the relevant applicable Laws to be entered
in them.



7
Events since the Accounts Date



7.1
Since the Accounts Date, no Sale Group Company has:



a.
conducted its business otherwise than in the ordinary course without any
material interruption so as to maintain the same as a going concern;



b.
resolved to change its name or to alter its Organisational Documents;

c.
allotted or issued or agreed to allot or issue any shares or any securities or
granted or agreed to grant any right which confers on the holder any right to
acquire any shares or other securities;



d.
declared, paid or made (or is required to make) any dividend or other
distribution (or



CFD-#31168153-v6
82
LONDON:618810.5N



--------------------------------------------------------------------------------





deemed distribution for Tax purposes);


e.
incurred any indebtedness other than indebtedness owing to another Sale Group
Company and/or indebtedness arising in the ordinary course of business
consistent with past practice;



f.
repaid, redenominated, redeemed or purchased any of its share capital or loan
capital or agreed to do so;



g.
reduced its share capital;



h.
resolved to be voluntarily wound up;



i.
made, or agreed to make, any material change in the nature or extent of its
business;



j.
created, or agreed to create, any Encumbrance over its business, undertaking or
over any of its material assets other than retentions of title over its
inventory and spare parts arising in the ordinary course of its business;



k.
transferred any material asset (other than in the ordinary course of trading or
as required pursuant to this Agreement) to any member of the Sellers’ Group and,
other than in the ordinary course of trading, no Sale Group Company has assumed,
incurred or indemnified any liability for the benefit of the Sellers’ Group;



l.
acquired or disposed of any business as a going concern;



m.
assumed or incurred any material liability (including any contingent or future
liability) to any third party other than in the ordinary course of trading;



n.
appointed new auditors;



o.
made any change in its accounting or Tax reference period;



p.
(save as disclosed in the Accounts) paid or agreed to pay any service,
management or similar charges to any member of the Sellers’ Group, other than
pursuant to the sale of goods and services in the ordinary course of business;



















CFD-#31168153-v6
83
LONDON:618810.5N



--------------------------------------------------------------------------------











q.
entered into any new severance, retention, change of control or other
arrangements payable to any Senior Employee by any Sale Group Company;



r.
made any change in its accounting or Tax policies or practices;



s.
become or ceased to be a member of a group, or changed its Tax residence or
where it has any branch or permanent establishment, for Tax purposes; or



t.
conducted its business with persons who are not members of the Sellers’ Group
otherwise than on arm’s length terms,



nor has BSC done any of the items listed in paragraphs 7.1(i), (k), (l), (m), or
(r) in respect of the MRO Business, and no Sale Group Company nor, in respect of
the MRO Business, BSC, has entered into any agreement to do any of the above
(or, with respect to the MRO Business, any of the items listed in paragraphs
7.1(i), (k), (l), (m) or (r)) outside the ordinary course of business.


7.2
Since the Accounts Date:



a.
no provision included within the Atlantic Audited Combined Statement of
Financial Position has been released which would, on a basis of preparation
consistent with that used in the preparation of the Atlantic Audited Combined
Statement of Financial Position, result in an impact on the profit and loss
account in excess of US$1,000,000, except for provisions released in the
ordinary course of business as a result of a change in circumstance since the
Accounts Date; and



b.
there has been no material damage, destruction or other casualty loss with
respect to any asset or property owned, leased or otherwise used by the Sale
Group Companies or, in respect of the MRO Business, BSC, or by any other member
of the Sellers’ Group that is material for the conduct of the Atlantic Business
and not fully covered by insurance.



8
Indebtedness and guarantees



8.1
Except as provided for in the Atlantic Audited Combined Statement of Financial
Position:



a.
the Sale Group does not have outstanding material indebtedness or loans to third
parties which have arisen otherwise than in the normal course of business; and



b.
there is no outstanding indebtedness on any account whatever owing by any Sale
Group Company to any member of the Sellers’ Group or by any member of the
Sellers’ Group to any Sale Group Company, other than in the ordinary course of
trading.



CFD-#31168153-v6
84
LONDON:618810.5N



--------------------------------------------------------------------------------













8.2
Folder 2.9 of the Clean Team Data Room and folder 1.3 of the Non Clean Team Data
Room contains copies of all loans, overdrafts or other financial facilities
currently outstanding or available to the Sale Group Companies or, in respect of
the MRO Business, BSC (together, the Facilities).



8.3
The total amount borrowed by each Sale Group Company (whether pursuant to the
Facilities or otherwise) does not exceed any limitation on the borrowing powers
of that company contained in either its Organisational Documents or in any
debenture or other deed or document binding on that company.



8.4
No indebtedness of any Sale Group Company or, in respect of the MRO Business,
BSC, is due and payable and no Encumbrance over any of the assets of any Sale
Group Company or the MRO Business is now enforceable, whether by virtue of the
stated maturity date of the indebtedness having been reached or otherwise.



8.5
No Sale Group Company or, in respect of the MRO Business, BSC, has received any
notice (the terms of which have not been fully complied with or carried out)
from any creditor requiring any payment to be made in respect of any
indebtedness (whether arising pursuant to the Facilities or otherwise), or
stating an intention to enforce any Encumbrance which it holds over the assets
of a Sale Group Company or the MRO Business.



8.6
There is no agreement or obligation to provide and there is not outstanding any
Guarantee given by any member of the Sale Group for the benefit of any third
party (including any member of the Sellers’ Group) in respect of an obligation
owed by a member of the Sellers’ Group (other than another member of the Sale
Group).



8.7
None of the Sale Group Companies nor the MRO Business is liable for any
investment banking fee, finder’s fee, brokerage payment or other like payment in
connection with the origination, negotiation or consummation of the Transaction
that will be the obligation of the Sale Group, and no Seller is a party to any
agreement which might give rise to any valid Claim against any Sale Group
Company or the MRO Business for any such fee commission or similar payment.



9
Grants and subsidies



9.1
The Clean Team Data Room contains, in folder 2.1.4, details of each grant or
subsidy or other financial assistance received, applied for or receivable by or
on behalf of any of the Sale Group Companies and BSC in respect of the MRO
Business from any Governmental Authority.



CFD-#31168153-v6
85
LONDON:618810.5N



--------------------------------------------------------------------------------







9.2
So far as the Sellers are aware and other than as contemplated by this
Agreement, no Sale Group Company nor, in respect of the MRO Business, BSC, nor
any Seller:



a.
has received any demand or notice regarding the repayment of;



b.
is in breach of or has received any notice that it is in breach of the terms of;
or



c.
has at any time failed to be in compliance with the conditions of,



any subsidy or grant paid (an Existing Subsidy) to any Sale Group Company or, in
respect of the MRO Business, to BSC.


10
Inventory and Assets



10.1
Since the Accounts Date, there has not been a material change in the age,
quality, quantity or usability of the inventory of the Sale Group Companies,
other than in the ordinary course of business.



10.2
Each asset included in the Shorts Accounts, the BANA Accounts and the Atlantic
Audited Combined Statement of Financial Position, or acquired by a Sale Group
Company since the Accounts Date, is:



a.
legally and beneficially owned solely by a Sale Group Company (or, in respect of
the MRO Business, BSC) free from any Encumbrance; and



b.
where capable of possession, in the possession or under the control of a Sale
Group Company (or, in respect of the MRO Business, BSC).



10.3
The Sale Group Companies own, or have the right to use, each asset necessary for
the effective operation of their business as currently operated in all material
respects.



10.4
The Sale Group Companies’ asset registers comprise a substantially complete and
accurate record of all material plant, machinery, equipment, vehicles and other
assets owned, possessed or used by them and are not materially inaccurate.



10.5
Maintenance contracts are in force for each material asset of the Sale Group
Companies which it is normal to have maintained by independent or specialist
contractors and for each asset which the Sale Group Companies are obliged to
maintain or repair under a leasing or similar agreement. Those assets have been
regularly maintained in all material respects in accordance with:



a.
safety regulations required to be observed in relation to them; and



b.
the provisions of any applicable leasing or similar agreement.



10.6
No Sale Group Company is a party to, nor is liable under, a lease or hire, hire
purchase, credit sale



CFD-#31168153-v6
86
LONDON:618810.5N



--------------------------------------------------------------------------------





or conditional sale agreement.




10.7
No asset that is reflected in the Atlantic Audited Combined Statement of
Financial Position is owned by, or required to be transferred to, a member of
the Sellers’ Group other than the Sale Group Companies with the effect that it
cannot be used in connection with the Atlantic Business following Completion.



11
Contracts, customers and suppliers



11.1
The Sellers have made available to the Buyers copies of all Material Contracts
with customers, which have been disclosed in the Data Room in folder 2.1.1 of
the Clean Team Data Room.



11.2
The Sellers have made available to the Buyers copies of all Material Contracts
with suppliers, which have been disclosed in the folder 2.1.2 of the Clean Team
Data Room.



11.3
The Sellers have made available to the Buyers in the Data Room in folder 2.1.1.4
of the Clean Team Data Room copies of all contracts under which:



a.
military or law enforcement goods or services; or



b.
“dual use” goods or services (being products or services which are, or could
reasonably be expected to be, usable for military or law enforcement
activities), are supplied by any Sale Group Company, BSC (in respect of the MRO
Business) or otherwise by the Atlantic Business,



(each a Military Contract).


11.4
Each Material Contract is in full force and effect and binding on the parties to
it.



11.5
No Sale Group Company nor BSC (in respect of the MRO Business) nor BI (in
respect of the A220 Agreements) is aware:



a.
of, and has been notified that, any Material Contract counterparty intends to
terminate, avoid or repudiate any Material Contract; or



b.
that any Material Contract counterparty is in default of any Material Contract,
a default under which would be material having regard to the trading, profits or
financial position of the Atlantic Business.



11.6
No other member of the Sellers’ Group is a party to a contract with the Atlantic
Business and which is material.





CFD-#31168153-v6
87
LONDON:618810.5N



--------------------------------------------------------------------------------











11.7
There are no outstanding agreements or arrangements under which any Sale Group
Company or BSC (in respect of the MRO Business) is under an obligation to
acquire or dispose of all or a substantial part of its assets or business.



11.8
No Sale Group Company or BSC (in respect of the MRO Business) has received
notification of the termination of (otherwise than through expiry in accordance
with the terms of the relevant contract) or any Claim for breach of contract in
respect of any Material Contract in circumstances when any such breach would
have a material adverse effect on the Sale Group or the MRO Business. So far as
the Sellers are aware, there are no grounds subsisting for the termination,
rescission, avoidance, repudiation or a Material change in the terms of any such
contract.



11.9
There are no agreements or arrangements between any Sale Group Company or BSC
(in respect of the MRO Business) and any member of the Sellers’ Group (or
another Sale Group Company) for the supply of any goods or services or the use
by one company of the property, rights or assets of the other, other than in the
ordinary course of business.



11.10
No bid or tender given or made by any Sale Group Company or BSC (in respect of
the MRO Business) or any other member of the Sellers’ Group on or before the
date of this Agreement and still outstanding is capable of giving rise to a
legally binding agreement or arrangement which would constitute a Material
Contract if formed, merely by a unilateral act of another person.



11.11
No Sale Group Company or BSC (in respect of the MRO Business) or BI (in respect
of the A220 Agreements) has made any product warranty to customers or end users
in connection with any Material Contract which is not contained in a contract
disclosed in folder 2.1.1 of the Clean Team Data Room.



11.12
No airworthiness directive or service bulletin has been issued or required by
any regulatory authority in connection with a product produced in whole or in
part by any Sale Group Company or BSC (in respect of the MRO Business).



12
The Properties and other interests in land



12.1.
In this paragraph, unless the context requires otherwise:



Planning Acts means the Town and Country Planning Act 1990, the Planning (Listed
Buildings and Conservation Areas) Act 1990, the Planning (Hazardous Substances)
Act 1990, the Planning (Consequential Provisions) Act 1990 the Planning and
Compensation Act 1991, the Planning and Compulsory Purchase Act 2004, the
Planning Act 2008, the Localism Act 2011, the Growth and


CFD-#31168153-v6
88
LONDON:618810.5N



--------------------------------------------------------------------------------





Infrastructure Act 2013, the Housing and Planning Act 2016, the Neighbourhood
Planning Act 2017,






the Planning (Northern Ireland) Order 1991 and the Planning Act (Northern
Ireland) 2011 and any other legislation from time to time regulating the use or
development of land.


12.2.
The Properties are all the properties owned, controlled, used or occupied by a
Sale Group Company or BSC (in respect of the MRO Business) or in which any Sale
Group Company or BSC (in respect of the MRO Business) has any interest.



12.3.
The particulars of each of the Properties set out in Schedule 11 are true,
complete and accurate in all respects.



12.4.
Each relevant Sale Group Company and BSC (in respect of the MRO Business) has
paid all rent or licence fees and all other outgoings which have become due in
respect of any of its Properties.



12.5.
So far as the Sellers are aware, the relevant Sale Group Company or BSC (in
respect of the MRO Business) has performed and observed all other material
obligations under all covenants and conditions affecting any of its Properties.



12.6.
The Sellers have not received written notice of, nor are they aware of, any
material dispute, claims, demands, actions, notices or complaints relating to
its ownership or use of any of the Properties.



12.7.
None of the Properties is subject to or affected by:



a.
any Encumbrance or any agreement to create any Encumbrance; or



b.
any option, agreement for sale, estate contract, agreement for lease, or right
of pre-emption.



12.8.
So far as the Sellers are aware, there is no circumstance under the control of
the Sale Group Companies or BSC which would entitle any third party to take
possession of, or exercise a right or power of entry, or which would adversely
restrict the continued possession, enjoyment or current use of, any Property.



12.9.
There are no insurance policies relating to any issue of title subsisting in
respect of any Property.



12.10.
No applications for planning permission or building control approval have been
made and are yet to be determined.



12.11.
The Properties are occupied by the relevant Sale Group Company or BSC (in
respect of the MRO Business) and no other person is in adverse possession of any
of the Properties.





CFD-#31168153-v6
89
LONDON:618810.5N



--------------------------------------------------------------------------------





12.12.
The relevant Sale Group Company or BSC (in respect of the MRO Business) has no
actual or contingent obligations or liabilities in respect of land and premises
apart from the Properties.

12.13.
There are no outstanding rent reviews in respect of any of the Properties.



12.14.
In the last five years the Sellers have not received any notice of breach and/or
enforcement action in relation to the Planning Acts or building control
regulations in respect of the Properties.



13
Environmental matters



13.1
In this paragraph, unless the context requires otherwise:



Environment means the following media (alone or in combination): air (including
the air within the buildings and the air within other natural or man-made
structures whether above or below ground); water (including without limitation
water under or within land or in drains or sewers and surface, ground, coastal
and inland waters); land (including surface land, sub-surface strata, land under
water and natural and manmade structures); and any ecological systems and living
organisms (including man) supported by that media including in the case of man
his senses and his property


Environmental Claim means any claim or demand or any civil or administrative
litigation, arbitration, dispute resolution proceedings, suit, action, notice or
other enforcement process or any voluntary action approved by any Governmental
Authority or a third party, or any enquiry or investigation by any Governmental
Authority, official warning, abatement or other order or notice (conditional or
otherwise) relating to the pollution or protection of the Environment, or harm
or protection of human health, animals or plants under any Environmental
Licenses or Environmental Laws


Environmental Laws means all or any of statute, common law, rule, regulation,
treaty, directive, direction, decision of the court, bye-law, order, notice or
demand (in each case having the force of law) of any governmental, statutory or
regulatory authority, agency or body in any relevant jurisdiction (including the
European Union) at the date of this Agreement and concerning the Environment


Environmental Licence means any agreement, permission, permit, licence,
authorisation, consent, exemption or other approval required by any Sale Group
Company or BSC (in respect of the MRO Business) pursuant to any Environmental
Law in order to carry out its operations as presently carried out on the
Properties.


13.2
So far as the Sellers are aware:



a.
each Sale Group Company and BSC (in respect of the MRO Business) complies and
has at all times in the past three years complied in all respects with all
Environmental Laws in circumstances where a failure to do so would result in a
Loss for the Sale Group or BSC (in respect of the MRO Business) of US$20million
or more;





CFD-#31168153-v6
90
LONDON:618810.5N



--------------------------------------------------------------------------------









b.
each applicable Sale Group Company and BSC (in respect of the MRO Business)
complies and has at all times in the past three years complied in all material
respects with all material conditions in applicable Environmental Licences in
circumstances where a failure to do so would result in a Loss for the Sale Group
or BSC (in respect of the MRO Business) of US$20million or more; and



c.
each applicable Sale Group Company or BSC (in respect of the MRO Business) has
obtained and maintained in full force and effect all material Environmental
Licences.



13.3
So far as the Sellers are aware, no written Environmental Claim has been made
against any Sale Group Company or BSC (in respect of the MRO Business) within
the five (5) years prior to the date of this Agreement, nor so far as the
Sellers are aware are there any circumstances which might give rise to an
Environmental Claim.



13.4
Each Sale Group Company and BSC (in respect of the MRO Business) is not and has
not been engaged in any Environmental Claims within the five (5) years prior to
the date of this Agreement and the Sellers are not aware of any such matters
pending or being threatened.



13.5
So far as the Sellers are aware, no Sale Group Company and BSC (in respect of
the MRO Business) has given or received any warranties, indemnities, agreements
on liabilities or escrow monies in respect of Environmental Claims or matters
relating to the Properties.



13.6
Copies of all:



a.
current Environmental Licences;



b.
environmental reports and health & safety audits from the last five years;



c.
environmental insurance policies; and



d.
material correspondence in the last five years with any Governmental Authority
in relation to environmental matters;



relating to the Properties have been disclosed at folder 1 of the Outside
Counsel Data Room. There are no other Environmental Licenses required by BANA
under applicable Environmental Laws and to carry out its operations as presently
carried out on the Properties.










CFD-#31168153-v6
91
LONDON:618810.5N



--------------------------------------------------------------------------------









14
Employees



14.1
Each Sale Group Company has complied in all material respects with the terms and
conditions of all employment agreements and MRO Employee Plans.



14.2
The Data Room contains or refers to anonymised details of the employees and
workers of each Sale Group Company and BSC (in respect of the MRO Employees)
including, by reference to appropriate categories of employees, their total
number, job titles, place of work, date of hire, remuneration payable (including
bonus arrangements), whether active or inactive (on leave of absence with
reemployment rights or short-term disability), notice period, other principal
benefits provided and hours of work.



14.3
The Data Room contains, in folder 2.3.1 of the Clean Team Data Room, details of
all persons who are not workers and who are providing services on a
self-employed consultancy or contractor basis to the Sale Group Companies and
the MRO Business.



14.4
The Data Room contains, in folders 1.4.1.2, 1.4.2.3 and 1.4.3.3 of the Non Clean
Team Data Room, a list of all employment handbooks and policies that apply to
any employee or worker of any Sale Group Company or the MRO Business.



14.5
The Sellers have disclosed to the Buyers copies of the service contracts of the
directors of each Sale Group Company and BSC (in respect of the MRO Employees)
and a representative sample of the contracts of employment between each Sale
Group Company or BSC (in respect of the MRO Employees) and its employees.



14.6
The Sellers have not incurred any undischarged actual or contingent material
liability in connection with any termination of employment of any employee
(including redundancy payments) of any Sale Group Company or, in respect of BSC,
the MRO Employees, nor for failure to comply with any order for the
reinstatement or re-engagement of any employee.



14.7
So far as the Sellers are aware, no temporary employee (travailleur intérimaire)
currently or previously used by BANA has asked for a requalification of its
relationship with BANA as an employment relationship.



14.8
No Sale Group Company nor BSC (in respect of the MRO Employees) has incurred any
undischarged liability for failure to provide information or to consult with
employees under any employment legislation.







CFD-#31168153-v6
92
LONDON:618810.5N



--------------------------------------------------------------------------------







14.9
Other than in the ordinary course of business, no Sale Group Company nor, in
respect of the MRO Employees, BSC, has, in the last 12 months, altered any terms
of employment or engagement or any Senior Employee nor agreed to any future
variation in their terms of employment or engagement.



14.10
No offer of employment or engagement has been made to any person who would be a
Senior Employee by any Sale Group Company nor, in respect of the MRO Business,
BSC, other than in the ordinary course of business, that has not yet been
accepted, or that has been accepted but where the employment or engagement has
not yet started.



14.11
Within two years preceding the date of this Agreement, there has been no
industrial action involving any employee of any Sale Group Company or BSC (in
respect of the MRO Business), and, so far as the Sellers are aware there are no
circumstances likely to give rise to any such industrial action.



14.12
No Senior Employee of a Sale Group Company or BSC (in respect of the MRO
Business) has, since the Accounts Date, given notice terminating their contract
of employment or is under notice of dismissal.



14.13
No Sale Group Company nor BSC (in respect of the MRO Business) is involved in
any material dispute with any of its employees or their representatives, nor, so
far as the Sellers are aware, are there any circumstances which could give rise
to such dispute.



14.14
In respect of BANA, there is no outstanding claim against BANA by any person who
is now or was an employee (or a temporary employee (travailleur intérimaire)
used by BANA) or officer of BANA nor, so far as the Sellers are aware are there
any circumstances which could give rise to any such claim.



14.15
Within the period of one year before the date of this Agreement no Sale Group
Company or BSC (in respect of the MRO Business) has given notice of any
redundancies to the relevant Governmental Authorities and BSC (in respect of the
MRO Business) has not incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act and the regulations promulgated
thereunder or any similar state law that remains unsatisfied.



14.16
The Data Room contains, in folder 2.3.2 of the Clean Team Data Room, details of
any contractual entitlement of any employee of any Sale Group Company or BSC (in
respect of the MRO Business) to redundancy pay which is in excess of entitlement
under applicable Laws.



14.17
In the last two years prior to the date of this Agreement, all employees and
workers of Shorts have been afforded the right to paid holiday under regulations
15 and 16 of the Working Time Regulations





CFD-#31168153-v6
93
LONDON:618810.5N



--------------------------------------------------------------------------------









(Northern Ireland) 2016, and no employee or worker has been deterred or
prevented from taking such holiday whether or not requested.


14.18
In the two years preceding the date of this Agreement in respect of all
employees and workers of Shorts, all holiday pay for periods of holiday taken
under regulations 15 and 16 of the Working Time Regulations (Northern Ireland)
2016 has been calculated and paid in accordance with Directive 2003/88/EC of the
European Parliament and of the Council of 4 November 2003 concerning certain
aspects of the organisation of working time and Article 45 of the Employment
Rights (Northern Ireland) Order 1996 has been complied with at all material
times.



14.19
Every employee or worker of a Sale Group Company who requires permission to work
in the UK (or in Morocco) has current and appropriate permission to work in the
United Kingdom (or in Morocco).



14.20
Save as disclosed in the Data Room, no Senior Employee is subject to a current
disciplinary warning or procedure.



14.21
The acquisition of the Sale Shares by the UK Buyer or compliance with the terms
of this Agreement will not entitle any director, officer or Senior Employee of
any Sale Group Company to receive any payment or other benefit.



14.22
The acquisition of the MRO Business by the US Buyer or compliance with the terms
of this Agreement will not entitle any MRO Employee to receive any payment or
other benefit.



14.23
In respect of each employee, the Sale Group Companies and BSC (in respect of the
MRO Employees) have complied in all material respects with the terms of any
agreement or arrangement with any trade union, works council, employee
representative or body of employees or their representatives.



14.24
BSC is not a party to any collective bargaining agreement or other agreement
with any trade union, employee representative or body of employees or their
representatives in respect of the MRO Employees, and there are no activities or
proceedings by any individual or group of individuals, including representatives
of any labor organizations or labor unions, to organize any MRO Employees.



14.25
There has been no exercise in whole or in part the option granted under the
Option Agreement between Shorts and BI (concerning an asset purchase agreement
entered into between Lauak Canada Inc. and BI), a copy of which is located in
folder 2.1.9 of the Clean Team Data Room (the Lauak Option Agreement).
Consequently as at the date of this Agreement no employees are







CFD-#31168153-v6
94
LONDON:618810.5N



--------------------------------------------------------------------------------









required to transfer under TUPE as a consequence of anything done under, related
to or arising out of the Lauak Option Agreement.


15
Pensions



15.1
In this paragraph 15:



Bombardier Transport DB Schemes means each of:


a.
the Bombardier Transportation UK Senior Executives Pension Scheme governed by a
definitive deed dated 14 September 2010;



b.
the Bombardier Transportation UK Pension Plan governed by a definitive deed
dated 30 September 2010;



c.
the Bombardier Transportation UK 2003 Pension Scheme governed by a trust deed
dated 20 December 2012; and



d.
the Bombardier Transportation UK Vice-Presidents Pension Scheme governed by a
trust deed dated 31 December 2010



DB Pension Schemes means each of:


(a)
the Short Brothers Pension Scheme, governed by Rules dated 4 August 2008 as
amended from time to time of which Shorts is the principal employer as disclosed
in folder 2.2.1.1.1 of the Non Clean Team Data Room;



(b)
the Bombardier Aerospace Shorts Executive Benefits Scheme governed by Rules
dated 4 December 2014 as amended from time to time, of which Shorts is the
principal employer as disclosed in folder 2.2.1.1.1 of the Non Clean Team Data
Room; and



(c)
the Bombardier Aerospace Corporation Retirement Plan governed by the Bombardier
Aerospace Corporation Retirement Plan (Restated Effective January 1, 2013), as
amended, as disclosed in folder 1.6.3.1 of the Non Clean Team Data Room



DC Pension Schemes means the Bombardier UK Aerospace Retirement Saver provided
by Scottish Widows Administration Services Limited and the Bombardier 401(K)
Savings Plan, as disclosed in folders 1.6.2 and 1.6.3.3 respectively of the Non
Clean Team Data Room


FA 2004 means the Finance Act 2004




CFD-#31168153-v6
95
LONDON:618810.5N



--------------------------------------------------------------------------------











Post-Retirement Medical Plan means any medical cover provided to certain
ex-employees and/or ex-executives of Shorts and their families (as communicated
to them in writing at the time at which they left service) as disclosed in the
Data Room, or any medical cover which shall in the future be provided to an
executive of Shorts and his family upon the termination of his position as
executive of Shorts up to the time at which the executive reaches age 65, as
disclosed in the Data Room


Relevant Benefits means any pension, lump sum, death, ill health benefits or
post-retirement medical benefits provided or to be provided in connection with
past service, retirement or death, of any employee or officer


Sale Group Pension Scheme means each of the DB Pension Schemes and the DC
Pension Scheme.


15.2
Save for the Sale Group Pension Schemes and the Post-Retirement Medical Plan
(and applicable social security/state pension plans), none of the Sale Group
Companies or BSC (in respect of the MRO Business) is under any legal obligation
(whether actual, prospective or contingent) to provide or contribute towards any
Relevant Benefits for any of the present or former employees or directors of the
Sale Group Companies or BSC (in respect of the MRO Business) or their
dependants, and no proposal, announcement, undertaking or assurance has been
made as to the introduction, continuation or augmentation of any Relevant
Benefits.



15.3
The Data Room contains material particulars of the Sale Group Pension Schemes
and the Post- Retirement Medical Plan.



15.4
Each of the Sale Group Pension Schemes is a registered pension scheme under the
FA 2004 or the equivalent applicable Law.



15.5
All employer and employee contributions and premiums due prior to the date of
this Agreement to the Sale Group Pension Schemes and the Post-Retirement Medical
Plan have been deducted and paid.



15.6
There are currently no legal proceedings, complaints, arbitrations, mediations
or Claims in progress by any of the employees or former employees of the Sale
Group Companies or BSC (in respect of the MRO Business) or any individual
claiming through or in respect of them (in respect of a benefit entitlement)
relating to the Sale Group Pension Schemes. So far as the Sellers are aware, no
legal proceedings, complaints, arbitrations, mediations or Claims in connection
with the Sale Group Pension Schemes or the provision of Relevant Benefits are
pending, threatened or expected and there is no fact or circumstance likely to
give rise to any such proceedings.



CFD-#31168153-v6
96
LONDON:618810.5N



--------------------------------------------------------------------------------











15.7
Other than in respect of equalisation of pension benefits for the effect of
unequal guaranteed minimum pensions in respect of the Short Brothers Pension
Scheme, so far as the Sellers are aware, each of the Sale Group Pension Schemes
complies in all material respects with applicable primary and secondary
legislation applying to the Sale Group Pension Schemes, including laws
prohibiting discrimination on the grounds of a protected characteristic (as set
out in the Equality Act 2010) in relation to the provision of Relevant Benefits.
The Bombardier Aerospace Shorts Executive Benefits Scheme does not provide
guaranteed minimum pensions in respect of its members.



15.8
Any lump sum benefits payable on the death of a member of the DC Pension Scheme
whilst in employment (other than a return of a member’s own contributions and
contributions paid in respect of him) are fully insured and all premiums due to
the insurance company prior to the date of this Agreement have been paid.



15.9
Where applicable, each of the Sale Group Companies has complied in all material
respects with their workplace pension duties to employees under the Pensions Act
2008 and/or the Pensions Act (Northern Ireland) 2015.



15.10
The DC Pension Schemes provide only “money purchase benefits” (as such term is
defined in section 181 of the Pension Schemes Act 1993 or the equivalent under
applicable Law).



15.11
No employee or officer, and no former employee or officer, of a Sale Group
Company has any right (whether actual or contingent) to Relevant Benefits
arising as a result of a transfer of their employment to the Sale Group Company
under either the Transfer of Undertakings (Protection of Employment) Regulations
1981 (as amended), or the Transfer of Undertakings (Protection of Employment)
Regulations 2006 (as amended).



15.12
Save in relation to the DB Pension Schemes, the Bombardier Transport DB Schemes
and the Bombardier Transport RPS Participation no Sale Group Company has ever
been an “associate” of or “connected” with an “employer” (within the meaning of
the Pensions Act 2004) of an “occupational pension scheme” which is not a “money
purchase scheme” (as such terms are defined in the Pension Schemes Act 1993) in
the United Kingdom. No “contribution notice”, “financial support direction” or
“restoration order” (within the meaning of the Pensions Act 2004) has been
issued in which a Sale Group Company is named.



16
Insurance



16.1
Full particulars of all insurance policies maintained by each Sale Group Company
and BSC (in respect



CFD-#31168153-v6
97
LONDON:618810.5N



--------------------------------------------------------------------------------





of the MRO Business) and currently in force (Policies) have been made available
to the Buyers and have been disclosed in the Data Room in folder 1.8 of the Non
Clean Team Data Room.
16.2
Each Sale Group Company and, in respect of the MRO Business, BSC, maintains, and
has at all times maintained, insurance cover which the relevant Sale Group
Company considers reasonable to maintain (or is contractually required to
maintain under any Material Contract) against all losses and liabilities,
including business interruption, director and officer claims, long-tail
liabilities, run-off liabilities and all other risks that would normally be
insured against by a reasonable person carrying on the same type of business as
the Atlantic Business.



16.3
All premiums due on the Policies have been paid and, so far as the Sellers are
aware, all other material conditions of the Policies have been performed and
observed.



16.4
No Seller has received any written notice threatening termination of, premium
increase with respect to, or material alteration of coverage under, any of the
Policies.



16.5
So far as the Sellers are aware, there are no outstanding Claims or subrogation
actions under, or in respect of the validity of, any of the Policies and there
are no circumstances likely to give rise to a Claim under any of the Policies.



16.6
So far as the Sellers are aware, no event has occurred within the Atlantic
Business which makes any Atlantic Business insurance policy voidable or which
may entitle an insurer under such policy not to pay any Claim.



17
Intellectual Property Rights, Information Technology and Data Protection



17.1
So far as the Sellers are aware, all Intellectual Property Rights which are
necessary for the operation of the Atlantic Business (in the manner in which the
Atlantic Business is conducted as of the date of this Agreement) are either:



a.
licensed from third parties;



b.
licensed from a member of the Sellers’ Group (and will, following Completion, be
licensed under the BI IP License Agreement); or



c.
legally and beneficially owned by a Sale Group Company or, in respect of the MRO
Business, by BSC,



and, in each case, the relevant Sale Group Company or BSC is entitled to use
such Intellectual Property Rights, and all such Intellectual Property Rights are
subsisting, valid and enforceable and are:




CFD-#31168153-v6
98
LONDON:618810.5N



--------------------------------------------------------------------------------













i.
not subject to any Governmental Order adversely affecting the enforceability or
ownership thereof;



ii.
free from any Encumbrance; and



iii.
not the subject of a Claim or opposition from another person as to title,
validity, enforceability or entitlement thereto.



17.2
Without limiting the generality of the Sellers’ Warranty in paragraph 17.1, all
Intellectual Property Rights which are necessary for the performance by the Sale
Group of the A220 Agreements (other than those rights owned by CSALP and
licenced under the A220 Agreements) are legally and beneficially owned by a Sale
Group Company and are: (a) not subject to any Governmental Order adversely
affecting the enforceability or ownership thereof; (b) free from any
Encumbrance; and (c) not received any written notice of a Claim or opposition
from another person as to title, validity, enforceability or entitlement
thereto.



17.3
Part A of Schedule 10 sets out details of all pending and registered
Intellectual Property Rights which are necessary for the operation of the
Atlantic Business or MRO Business (in the manner in which the Atlantic Business
or MRO Business is conducted as of the date of this Agreement) of which any Sale
Group Company or BSC (in respect of the MRO Business) is the registered or
beneficial owner or applicant for registration.



17.4
The Sellers’ Group owns no Intellectual Property Rights that have not been
licensed or otherwise transferred to a Sale Group Company or, in respect of the
MRO Business, to BSC (including Excluded Technology, as that term is defined in
the BI IP License Agreement), that would prevent the continued operation of the
Atlantic Business (in the manner in which the Atlantic Business is conducted as
of the date of this Agreement) or the performance by the Sale Group of the A220
Agreements.



17.5
All renewal fees due on or prior to the date of this Agreement in respect of the
maintenance of the Intellectual Property Rights disclosed pursuant to paragraph
17.2 have been paid other than where failure to pay such fees would not have a
material adverse effect on the Atlantic Business.



17.6
So far as the Sellers are aware, no Sale Group Company or BSC (in respect of the
MRO Business) is infringing nor has it in the last three years infringed, nor is
there or has there been any unauthorised or otherwise non-permitted use,
infringement, misappropriation or other violation by a Sale Group Company or, in
respect of the MRO Business, BSC, of, the Intellectual Property Rights of any
third



CFD-#31168153-v6
99
LONDON:618810.5N



--------------------------------------------------------------------------------





party, and so far as the Sellers are aware, no third party is infringing, nor
has any third party in the last three years infringed, nor is there or has there
been any unauthorised or otherwise non-permitted
use, disclosure, infringement, misappropriate or other violation of, any
Intellectual Property Rights owned by any Sale Group Company or BSC (in respect
of the MRO Business) where, in either case, such infringement is, was, or would
reasonably be expected to have, a material adverse effect on the Atlantic
Business.


17.7
Copies of all licence agreements (other than licenses granted by suppliers under
supply agreements, or to customers under customer agreements in the ordinary
course) under which any Sale Group Company or BSC (in respect of the MRO
Business) has granted to, or has been granted by, any third party or Sellers’
Group a licence of Intellectual Property Rights and which which are necessary
for the operation of the Atlantic Business, the MRO Business, or Sellers’ Group
(in the manner in which such operations are conducted as of the date of this
Agreement) are contained in the Data Room in in folder 2.3.2 of the Non Clean
Team Data Room and folder 2.1.8 of the Clean Team Data Room and accurate details
thereof are set out in Part B of Schedule 10. No material licence of
Intellectual Property Rights to any Sale Group Company or to BSC (in respect of
the MRO Business) will be adversely affected by the Transaction. So far as the
Sellers are aware, no Sale Group Company has received written notice that any
such licence agreement will be terminated, suspended, varied or revoked without
the consent of a Sale Group Company or BSC (in respect of the MRO Business), as
the case may be. Any and all royalties due prior to or at the date of this
Agreement by any Sale Group Company or BSC (in respect of the MRO Business)
under such licence agreements have been paid in full, other than where failure
to pay such royalties would have a material adverse effect on the Atlantic
Business.



17.8
Copies of all licence agreements which are material to the Atlantic Business
under which any Sale Group Company or BSC (in respect of the MRO Business) has
granted to, or has been granted by, any third party or Sellers’ Group a
royalty-bearing license of Intellectual Property Rights and which are related in
any way to the operation of the Atlantic Business, the MRO Business, or Sellers'
Group are contained in the Data Room in folders 2.1.6 and 2.1.9.1 of the Clean
Team Data Room.



17.9
Subject to and in compliance with applicable laws, and so far as the Sellers are
aware, each current and former employee and independent contractor of the Sale
Group Companies has assigned (whether formally or by operation of Law) to the
relevant entity all Intellectual Property Rights authored, developed, conceived
or reduced to practice during the course of such employee’s or independent
contractor’s employment or engagement with the Sale Group Company related to
patents and patent applications described in Part A of Schedule 10.



17.10
Copies of all agreements to which any Sale Group Company or BSC (in respect of
the MRO Business) is a party relating to material Information Technology used by
any Sale Group Company



CFD-#31168153-v6
100
LONDON:618810.5N



--------------------------------------------------------------------------------











or BSC (in respect of the MRO Business) are contained in the Data Room in folder
2.3 of the Non Clean Team Data Room.


17.11
So far as the Sellers are aware, no Sale Group Company or BSC (in respect of the
MRO Business) has received notification within the last three years of the
termination of (otherwise than through expiry in accordance with the terms of
the relevant contract) or any Claim for breach of contract in respect of any
agreement referred to in paragraphs 17.7 and 17.8 above.



17.12
All Information Technology used by the Sale Group Companies or BSC (in respect
of the MRO Business) is functioning, and has for the past three years
functioned, without any material problems, defects or interruptions and, so far
as the Sellers are aware, no Sale Group Company or BSC (in respect of the MRO
Business) has suffered any material data security breach or cyber-attack during
the past three years).



17.13
All Information Technology used by the Sale Group Companies or, in respect of
the MRO Business, BSC, has been satisfactorily maintained.



17.14
All versions of the Software used by the Sale Group Companies or, in respect of
the MRO Business, BSC, are currently supported by the respective owners of the
Software and the Information Technology systems used in the Atlantic Business
have the benefit of appropriate maintenance and support agreements.



17.15
The Sale Group Companies and the MRO Business have in place appropriate
procedures in accordance with good industry practice (including in relation to
off-site working, where applicable) for ensuring the security of the Information
Technology systems used in the Atlantic Business and the confidentiality and
integrity of the data stored in it, including Personal Data.



17.16
The Sale Group Companies and, in respect of the MRO Business, BSC, have in place
a disaster recovery plan which is fully documented and would enable the Atlantic
Business to continue if there were significant damage to, or destruction of,
some or all of the Information Technology systems and a data security breach
plan, each of which has been made in accordance with best industry practice.



17.17
The Sale Group Companies and, in respect of the MRO Business, BSC, have where
required to do so under relevant Data Protection Legislation:



a.
introduced and applied appropriate data protection policies and procedures,
including through training, concerning the collection, use, storage, retention
and security of Personal



CFD-#31168153-v6
101
LONDON:618810.5N



--------------------------------------------------------------------------------





Data;


b.
appointed a data protection officer;

c.
maintained accurate and up to date records of their Personal Data processing
activities;



d.
issued privacy notices to data subjects which comply with applicable
requirements of Data Protection Legislation; and



e.
implemented (or, in respect of a Processor, procured the implementation of, or
procured sufficient guarantees as regards the implementation of) appropriate
technical and organisational measures to protect against the unauthorised or
unlawful processing of, or accidental loss or damage to, any Personal Data
processed by them, and ensure a level of security appropriate to the risk
represented by the processing and the nature of the Personal Data to be
protected.



17.18
So far as the Sellers are aware, the Sale Group Companies and, in respect of the
MRO Business, BSC, have, in all material respects, complied with applicable
requirements under Data Protection Legislation relating to the disclosure or
transfer of Personal Data outside the European Economic Area.



17.19
Except as disclosed in the Disclosure Letter and so far as the Sellers are
aware, none of the Sale Group Companies nor, in respect of the MRO Business,
BSC, has in the 18 months preceding the date of this Agreement suffered any
breach of security leading to the accidental or unlawful destruction, loss,
alteration, unauthorised disclosure of, or access to any Personal Data
reportable to the data protection authority in the relevant jurisdiction under
the relevant Data Protection Legislation.



17.20
So far as the Sellers are aware, no Sale Group Company or BSC (in respect of the
MRO Business) has received any material complaint, enforcement action,
assessment or penalty notice from any person (including any relevant
Governmental Authority) in the last 18 months relating to any alleged breach of
Data Protection Legislation or claiming a right to compensation under Data
Protection Legislation and, so far as the Sellers are aware, there is no fact or
circumstance which is likely to lead to such material complaint, enforcement
action, assessment or penalty notice.



17.21
The Sale Group Companies and, in respect of the MRO Business, BSC, have complied
with all applicable notification or registration obligations and paid the
appropriate level of fees or charges in respect of their Personal Data
processing activities, in each case as required by Data Protection Legislation
or Governmental Authorities.

18
Litigation and regulatory matters



18.1
No Sale Group Company or BSC (in respect of the MRO Business) is engaged in any
capacity in any litigation, arbitration, prosecution or other legal proceedings
or in any proceedings or hearings



CFD-#31168153-v6
102
LONDON:618810.5N



--------------------------------------------------------------------------------





before any Governmental Authority or other dispute resolution proceedings which
are likely to have a material adverse effect on the Sale Group or BSC (in
respect of the MRO Business) and, so far as the Sellers are aware, no such
litigation, arbitration, prosecution or other proceedings are pending.


18.2
There is no outstanding judgment, order, decree, arbitral award or decision of
any court, tribunal, arbitrator or governmental agency against any Sale Group
Company or BSC (in respect of the MRO Business) or any person for whose acts
that company may be vicariously liable which is likely to have a material
adverse effect on the Sale Group or BSC (in respect of the MRO Business).



19
Insolvency



19.1
No Sale Group Company:



a.
is insolvent or unable to pay its debts within the meaning of insolvency Laws
applicable to the company concerned (and BANA is not considered as being in
"cessation de paiements" under Moroccan insolvency Law); or



b.
has stopped paying its debts as they fall due.



19.2
No order has been made and no resolution has been passed for the winding-up of
any Sale Group Company or BSC or for a liquidator to be appointed in respect of
any Sale Group Company or BSC and, so far as the Sellers are aware, no petition
has been presented and no meeting has been convened for the purpose of
winding-up any Sale Group Company or BSC.



19.3
No administration order has been made, and, so far as the Sellers are aware, no
petition for such an order has been presented in respect of any Sale Group
Company or BSC.



19.4
No receiver (which expression shall include an administrative receiver) has been
appointed in respect of any Sale Group Company or BSC or in respect of all or
any material part of its assets.



19.5
No voluntary arrangement has been proposed under section 1 Insolvency Act 1986
and/or section 14 of The Insolvency (Northern Ireland) Order 1989 in respect of
Shorts and its Subsidiaries nor any analogous arrangement has been proposed in
respect of BANA in Morocco or BSC in the State of Delaware, the United States of
America.



19.6
None of the events referred to in paragraphs 19.1 to 19.5 has occurred in
relation to any Seller.





















CFD-#31168153-v6
103
LONDON:618810.5N



--------------------------------------------------------------------------------











20
Tax



20.1
All returns, declarations, computations, notices, statements, reports or
information which ought to have been made or provided by or in respect of any
Sale Group Company or BSC (in respect of the MRO Business) for any Tax purpose
have been properly and punctually submitted to the relevant Tax Authority; all
such returns, computations, notices, accounts, statements, declarations, reports
and information supplied to any Tax Authority were, when made or supplied,
up-to-date, complete and correct in all respects, and remain so in all material
respects; and none of such returns, computations, notices, accounts statements,
reports or information is being disputed by any Tax Authority; the Disclosure
Letter gives full and accurate details of the current status of the corporation
tax returns of each Sale Group Company.



20.2
All Tax for which each of the Sale Group Companies or BSC (in respect of the MRO
Business) has been liable to account, in respect of the four years prior to the
date of this Agreement, the due date for payment of which is (in the absence of
any application to postpone) on or before Completion has been or will be paid on
or before Completion and within applicable time limits. Without limitation, each
Sale Group Company and BSC (in respect of the MRO Business) has made all
deductions, withholdings and retentions of or on account of Tax as it was or is
obliged or entitled to make, and has accounted to the relevant Tax Authority for
any such deductions and retentions for which it was obliged to account within
applicable time limits.



20.3
Reasonable provision or reserve has been made in accordance with the relevant
Accounting Standards in the Atlantic Audited Combined Statement of Financial
Position for all Tax liable to be assessed (whether actual, deferred, contingent
or disputed, and whether or not the Sale Group Company has or may gave any right
of reimbursement against any other person) on the Sale Group Companies or for
which they are accountable on or before the Accounts Date, including in respect
of income, profits or gains earned, accrued or received on or before the
Accounts Date, or by reference to any event occurring, act done or circumstances
existing on or before the Accounts Date. Reasonable provision has been made and
shown in the Atlantic Audited Combined Statement of Financial Position for
deferred Tax in accordance with generally accepted accounting principles.



20.4
No Tax Authority has in the last four years carried out, or (so far as the
Sellers are aware) is at present conducting, any review, audit or investigation
into any aspect of the business or affairs of any of the Sale Group Companies or
BSC (in respect of the MRO Business) other than of a routine nature or in the
ordinary course. No Sale Group Company is, or has been in the last four years,
involved in any dispute with any Tax Authority or subject to any non-routine
visit or access order by any Tax Authority. No extension of time is in force
with respect to any date on which any Tax return



CFD-#31168153-v6
104
LONDON:618810.5N



--------------------------------------------------------------------------------











of a Sale Group Company was or is to be filed, and no waiver or written
agreement is in force for the extension of time for the assessment or payment of
any Tax by a Sale Group Company.


20.5
The Disclosure Letter contains full particulars of:



a.
all groups and consolidated groups for Tax purposes and fiscal unities of which
any Sale Group Company is, or has been, a member within the four years prior to
the date of this Agreement;



b.
every agreement relating to the use of group relief or allowance to which any
Sale Group Company is, or has been, a party within the four years prior to the
date of this Agreement; and



c.
any arrangements for the payment of group Tax liabilities to which any Sale
Group Company has ever been party within the four years prior to the date of
this Agreement.



20.6
All material arrangements entered into by any Sale Group Company in relation to
groups and consolidated groups for Tax purposes and fiscal unities were valid
when made and will be valid up to Completion.



20.7
No transaction or event has occurred in the four years prior to the date of this
Agreement in consequence of which any Sale Group Company may be held liable for
any Tax for which some other person was primarily liable (whether by reason of
any such other person being or having been a member of the same group of
companies or under a Tax sharing agreement).



20.8
All claims made by any Sale Group Company for exemption, relief, allowance or
credit as a result of any relationship with any other person were valid when
made and have been or will be allowed by way of exemption or relief from or
allowance or credit against Tax. So far as the Sellers are aware, neither the
execution nor completion of this Agreement, nor any other event since the
Accounts Date, will result in the clawback or disallowance of any such
exemption, relief, allowance or credit previously given.



20.9
No Sale Group Company has entered into any transaction otherwise than on arm's
length terms, nor has a Sale Group Company agreed to do so in any period before
Completion, where a Tax Authority would be entitled to adjust such Short Group
Company’s net income and gains so that the Sale Group Company would have an
increased liability to make a payment of Tax in respect of such period.



20.10
In relation to each transaction or arrangement in which any Sale Group Company
has entered in the



CFD-#31168153-v6
105
LONDON:618810.5N



--------------------------------------------------------------------------------





four years preceding the date of this Agreement, the relevant Sale Group Company
has retained such evidence as is reasonable or required by law to demonstrate
that the relevant transaction or arrangement was entered into on arm’s length
terms where the relevant Sale Group Company is
required to report and account for Tax purposes on the basis that such
transaction or arrangement was on arm’s length terms.


20.11
Each Sale Group Company, other than BANA, (each such Sale Group Company other
than BANA being a UK Company and together, the UK Companies) is and has at all
times been resident in the UK for Tax purposes and is not and has not been
treated as resident in any other jurisdiction for any Tax purposes (including
for the purposes of any double taxation agreement). No UK Company has a
permanent establishment or other taxable presence in any jurisdiction other than
the UK. So far as the Sellers are aware, no UK Company is liable to register
with any Tax Authority outside of the UK for the purposes of paying or
administering any Tax. No UK Company is an agent or a permanent establishment of
any other person, business or enterprise for the purposes of assessing that
other person, business or enterprise to Tax in the UK.



20.12
BANA is and has at all times been resident in Morocco for Tax purposes and is
not and has not been treated as resident in any other jurisdiction for any Tax
purposes (including for the purposes of any double taxation agreement). BANA
does not have a permanent establishment or other taxable presence, and has at no
time incurred any liability to Tax, in any jurisdiction other than Morocco. So
far as the Sellers are aware, BANA is not liable to register with any Tax
Authority outside of Morocco for the purposes of paying or administering any
Tax. BANA is not an agent or a permanent establishment of any other person,
business or enterprise for the purposes of assessing that other person, business
or enterprise to Tax in Morocco.



20.13
All documents in the possession of the Sale Group Companies or BSC (in respect
of the MRO Business) or to the production of which any of the Sale Group
Companies or BSC (in respect of the MRO Business) is entitled and which attract
stamp duty or similar Tax in the United Kingdom or elsewhere have been duly
stamped.



20.14
In relation to VAT or any equivalent in any other jurisdiction:



a.
details of the VAT registration of each Sale Group Company are set out in the
Data Room;



b.
each Sale Group Company has complied in all material respects with applicable
VAT legislation;



c.
Shorts has, in the four years preceding the date of this Agreement, been treated
as a member of the VAT groups set out in the Disclosure Letter; and





CFD-#31168153-v6
106
LONDON:618810.5N



--------------------------------------------------------------------------------











d.
no Sale Group Company (other than Shorts) has, in the four years preceding the
date of this Agreement, been treated as a member of a group for any VAT purpose
(other than a group comprised solely of Sale Group Companies).



20.15
So far as the Sellers are aware, no Sale Group Company has received from any Tax
Authority (and has not subsequently repaid to or settled with that Tax
Authority) any payment to which it was not entitled, or any notice in which its
liability to Tax was understated.



20.16
Each Sale Group Company and BSC (in respect of the MRO Business) has, within
applicable time limits, kept and maintained completely and accurately such
records, invoices and other information in relation to Tax as they are required
by Law to keep and maintain.



20.17
The liability to Tax of each Sale Group Company during any accounting period
(including the accounting period current at the date of this Agreement) within
the last four years prior to the date of this Agreement has not depended on any
concession, agreement or other formal or informal arrangement (being
concessions, agreements or arrangements which are not based on any relevant
legislation or published extra-statutory concessions) operated by or agreed with
any Tax Authority in relation to the Tax affairs of the Sale Group Company.



20.18
All transactions in respect of which any clearance or consent was required from
any Tax Authority have been entered into by the relevant Sale Group Company
after such consent or clearance has been properly obtained. Any application for
such clearance or consent has been made on the basis of full and accurate
disclosure of all the relevant material facts and considerations, and all such
transactions have been carried into effect only in accordance with the terms of
the relevant clearance or consent.



20.19
Each Sale Group Company has duly submitted all claims, disclaimers and elections
the making of which has been assumed for the purposes of the Atlantic Audited
Combined Statement of Financial Position. So far as the Sellers are aware, no
such claims, disclaimers or elections are likely to be disputed or withdrawn.



20.20
So far as the Sellers are aware, no transaction, act, omission or event has
occurred which has resulted or could result in any Encumbrance or other third
party right arising over any of the assets of any Sale Group Company or the MRO
Business in respect of unpaid Tax.



20.21
No Sale Group Company has in the four years prior to the date of this Agreement
entered into, been a party to, or otherwise been involved in any scheme,
arrangement, transaction or series of



CFD-#31168153-v6
107
LONDON:618810.5N



--------------------------------------------------------------------------------





transactions which was (i) a marketed Tax avoidance scheme for the avoidance of
Tax, or (ii) required








to be notified or disclosed to any Tax Authority pursuant to any statutory
regime relating to the avoidance of Tax other than one implementing the
provisions of EU Directive 2011/16.


20.22
No Sale Group Company has committed an offence nor has been the subject of any
investigation, inquiry or enforcement proceedings regarding any offence or
alleged offence under Part 3 of the United Kingdom’s Criminal Finances Act 2017
or any similar provisions in any jurisdiction. So far as the Sellers are aware,
no actions, omissions or transactions have occurred which may lead to a Sale
Group Company committing such an offence.



20.23
Each Sale Group Company has, so far as applicable to it, identified, documented
and implemented all prevention procedures required in order for it to establish
a defence under section 45(2)(a) and/or section 46(3)(a) of the United Kingdom’s
Criminal Finances Act 2017.



20.24
In the four years prior to the date of this Agreement, the Sale Group Companies
have complied with their legal obligations relating to United Kingdom Pay As You
Earn (PAYE) and national insurance contributions and any similar amounts payable
to a Tax Authority outside the United Kingdom and no Tax has arisen or is likely
to arise to any of the Sale Group Companies as a result of any person acquiring,
holding or disposing of shares or securities or an interest in shares or
securities on or before Completion where the right or opportunity to acquire the
same is or was available by reason of employment.



20.25
No (i) payments or loans have been made to; (ii) assets have been made available
or transferred to; or (iii) assets have been earmarked, however informally, for
the benefit of, any employee or former employee (or anyone linked with such an
employee or former employee) of a Sale Group Company by an employee benefit
trust or another third party so as to fall within the Disguised Remuneration
Provisions.



20.26
No Sale Group Company (or BSC in respect of the MRO Business) is a party to any
Tax abatement agreement or similar agreement with any Tax Authority.



20.27
No Sale Group Company will incur any liability to make a payment of Tax from, in
consequence of or in respect of the Pre-Completion Reorganisation, including but
not limited to those steps mentioned in paragraphs 1(a) and 1(e) of Schedule 7
(Pre-Completion Conduct and Undertakings).



20.28
No Sale Group Company is or has in the past four years been a close company
within the meaning



CFD-#31168153-v6
108
LONDON:618810.5N



--------------------------------------------------------------------------------





of Part 10 of CTA 2010.








21
Compliance with Anti-Corruption Laws, No Conflicts with Sanctions Laws, no
Antitrust Violations



21.1
Each Sale Group Company, BSC (in respect of the MRO Business) and each member of
the Seller’s Group in respect of the Atlantic Business as a whole has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each Sale Group Company, BSC (in respect of the MRO Business) and
each of their subsidiaries, and their respective directors, officers, employees,
and agents, with any provision of the Foreign Corrupt Practices Act of 1977, as
amended, the Corruption of Foreign Public Officials Act (Canada), Terrorist
Financing Act (Canada), or any applicable Law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, or the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery, anti-money laundering or
anti-corruption Laws of each jurisdiction in which the Atlantic Business
operates (collectively, Anti-Corruption Laws).



21.2
So far as the Sellers are aware, each Sale Group Company, BSC (in respect of the
MRO Business) and each member of the Seller’s Group in respect of the Atlantic
Business as a whole, and their respective directors, officers, employees, and
agents, are in compliance with Anti-Corruption Laws and applicable sanctions
administered or enforced by the U.S. Government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(OFAC) or the

U.S. Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the European Union, Her
Majesty’s Treasury (HMT), or other relevant sanctions authority (collectively,
Sanctions) in all respects.


21.3
So far as the Sellers are aware, none of the Sale Group Companies nor, in
respect of the MRO Business, BSC, nor any other member of the Seller’s Group in
respect of the Atlantic Business as a whole, nor their respective officers,
directors, employees or agents (each in their capacity as such) have paid,
offered or promised to pay, or authorised or ratified the payment, directly or
indirectly, of any monies or anything of value to any Government Official or any
political party or candidate for political office for the purpose of influencing
any act or decision of such person to obtain or retain business, or direct
business to any person or to secure any other improper benefit or advantage, in
each case, in violation in any material respect of Anti-Corruption Laws.



21.4
None of the Sale Group Companies, nor BSC (in respect of the MRO Business), nor
any other member of the Sellers’ Group with regard to the Atlantic Business, nor
any of their respective directors, officers



CFD-#31168153-v6
109
LONDON:618810.5N



--------------------------------------------------------------------------------





or employees, or so far as the Sellers are aware, any agent of a Sale Group
Company or BSC (in respect of the MRO Business) is subject to Sanctions.
21.5
So far as the Sellers are aware, no suit, action or proceeding by or before any
Governmental Authority or any arbitrator involving a Sale Group Company or BSC
(in respect of the MRO Business) with respect to Anti-Corruption Laws or
Sanctions is in progress which would reasonably be expected to have a material
adverse effect.



21.6
So far as the Sellers are aware, no Sale Group Company nor BSC (in respect of
the MRO Business) has been or is, and none of the Sale Group Companies’ nor
BSC’s directors, officers, employees agents, advisers, consultants or other
representatives has been or is, a party to any contract or involved in any
conduct that infringes or violates any applicable Law (either civil or criminal)
relating to competition, restrictive trade practices, antitrust, monopolies,
merger control, fair trading, restraint of trade, pricing, anti-dumping,
subsidies by Governmental Authorities to private companies, or free movement of
goods and services, the infringement or violation of which would have a material
adverse effect.







































































CFD-#31168153-v6
110
LONDON:618810.5N



--------------------------------------------------------------------------------













Part B - BSC's specific warranties in relation to the MRO Business


1
Powers and authorisations



1.1
BSC is entitled to, and has the requisite power and authority to, sell and
transfer the MRO Business, the MRO Sale Assets and the MRO Sale Liabilities on
the terms set out in this Agreement.



2
Ownership of the MRO Sale Assets



2.1
Each MRO Sale Asset is legally and beneficially owned by BSC, free from
Encumbrances.



2.2
The MRO Sale Assets comprise all the assets and rights necessary for the US
Buyer to carry on the MRO Business in the same manner as it was carried on by
BSC immediately before the Completion Date. The MRO Business does not require or
depend on for its continuation (or for the continuation of the method, manner or
scope in which it is carried on) any asset, premises, facilities or services
which are not comprised in the MRO Sale Assets.



2.3
All of the MRO Sale Assets are the property of BSC free from any lease, hire or
hire-purchase agreement or agreement for payment on deferred terms or bill of
sale or lien, Encumbrance, any licence or factoring arrangement or other adverse
claim (and there is no agreement or commitment to give or create any of the
foregoing in respect of the MRO Sale Assets) and have at all times been and are
in the sole and exclusive possession of, and under the control of, BSC.



2.4
No person has claimed to be entitled to create any Encumbrance over any MRO Sale
Asset.



2.5
None of the MRO Sale Assets is used for any purposes other than those of the MRO
Business.



3
Records and documents of title



3.1
BSC has direct control and unrestricted possession of or access to:



a.
all documents of title relating to the MRO Sale Assets;



b.
all MRO Contracts; and



c.
all of the records, systems, data and information held by it or on its behalf
which are recorded, maintained, stored or otherwise wholly or partly dependent
on any system (including, without limitation, any electronic, mechanical or
photographic process whether computerised or not) whether operated by the Seller
or not.



3.2
All the books and other material comprised in the records of the MRO Business:



CFD-#31168153-v6
111
LONDON:618810.5N



--------------------------------------------------------------------------------













a.
have been maintained on a consistent basis and have been written up to date and
contain complete and accurate records in all material respects of those aspects
of the MRO Business and the MRO Sale Assets to which they relate and all matters
required by law to be entered therein;



b.
do not contain or reflect any material inaccuracies or discrepancies; and



c.
comprise all the records required to enable the US Buyer to operate the MRO
Business.



4
Condition of certain MRO Sale Assets



4.1
BSC’s asset registers comprise a complete and accurate record of all the plant,
machinery, equipment, vehicles and other assets owned, possessed or used by BSC
in connection with operating the MRO Business.



4.2
Maintenance contracts are in force for each asset of the MRO Business which it
is normal to have maintained by independent or specialist contractors and for
each asset which BSC, in respect of the MRO Business, is obliged to maintain or
repair under a leasing or similar agreement. Those assets have been regularly
maintained in all material respects in accordance with:



a.
safety regulations required to be observed in relation to them; and



b.
the provisions of any applicable leasing or similar agreement.



4.3
BSC, in respect of the MRO Business, is not a party to, nor is liable under, a
lease or hire, hire purchase, credit sale or conditional sale agreement.



5
MRO Contracts



5.1
The Sellers have made available to the Buyers copies of all MRO Contracts that
are material, which are located in folder 2.1.1.2 of the Clean Team Data Room.



5.2
So far as the Sellers are aware, neither BSC nor any counterparty to any MRO
Contract is in breach of any provision of any MRO Contract a default of which
would be material having regard to the financial position of the MRO Business.



5.3
BSC (in respect of the MRO Business) has not received any notification of the
termination of (otherwise than through expiry in accordance with the terms of
the relevant MRO Contract) or any Claim for breach of contract in respect of any
MRO Contract in circumstances when any such breach would have a material adverse
effect on the MRO Business.



CFD-#31168153-v6
112
LONDON:618810.5N



--------------------------------------------------------------------------------









6
MRO Lease



6.1
The Sellers have made available to the Buyers true, correct and complete copies
of the MRO Lease, which are located in folder 1.2.3.2 of the Non Clean Team Data
Room.



6.2
BSC is not aware of, and has not been notified or given any indication, whether
formally or informally, of any notice of, or grounds for termination, avoidance
or repudiation of the MRO Lease.



6.3
BSC is not and, so far as BSC is aware, DCT Pinnacle LP is not, in breach of any
provision of the MRO Lease.



6.4
BSC has not subleased or assigned its interest under the MRO Lease.



6.5
The MRO Property constitutes all interests in real property held by BSC for the
operation of the MRO Business and in the last three years BSC has not received
any notice of material breach and/or enforcement action in relation to the
planning permission or building control regulations in respect of the MRO Lease.

































































CFD-#31168153-v6
113
LONDON:618810.5N



--------------------------------------------------------------------------------









Part C - The Buyers’ Warranties


1
The UK Buyer is a company duly incorporated and organised and validly existing
and tax resident under the Laws of England and Wales.



2
The US Buyer is a corporation organised and validly existing under the Laws of
the State of Delaware.



3
The Buyers have the right, power and authority to execute and deliver, and to
exercise their rights and perform their obligations under, this Agreement.



4
This Agreement constitutes, and the other documents to be executed by the Buyers
which are to be delivered at Completion in accordance with paragraph 2 of Part A
of Schedule 5, paragraph 2 of Part B of Schedule 5 and paragraph 2 of Part C of
Schedule 5 will, when executed, constitute legal, valid and binding obligations
of the Buyers enforceable in accordance with their respective terms subject,
however, to such limitations with respect to enforcement as are generally
imposed by Law on creditors, in particular in connection with bankruptcy or
similar proceedings, and to the extent that equitable remedies such as specific
performance and injunction are in the discretion of the competent court.



5
The execution and delivery of, and the performance of obligations under and
compliance with the provision of, this Agreement by the Buyers will not result
in:



(a)
a violation of any provision of the Organisational Documents of either Buyer; or



(b)
a breach of or a default under any instrument to which either Buyer is a party.



6
No consent, authorisation, licence or approval of or notice to any governmental,
administrative, judicial, regulatory body, authority or organisation is required
to authorise the execution, delivery, validity, enforceability of this Agreement
or the performance by the Buyers of their obligations under this Agreement.



7
No order has been made, petition presented or meeting convened for the purpose
of considering a resolution for the winding up of either Buyer or for the
appointment of any provisional liquidator. So far as the Buyers are aware, no
petition has been presented for an administration order to be made in relation
to either Buyer, and no receiver (including any administrative receiver) has
been appointed in respect of the whole or any part of any of the property,
assets and/or undertaking of either Buyer. So far as the Buyers are aware, no
events or circumstances analogous to any of those referred to in this paragraph
7 have occurred in any jurisdiction outside its country of incorporation.







CFD-#31168153-v6
114
LONDON:618810.5N



--------------------------------------------------------------------------------











8
At Completion, the Buyers will have all funds available to pay the Purchase
Price in order to consummate the Transaction.



9
No member of the Buyers’ Group is:



(a)
subject to applicable law, regulation or other statutory or legislative
provisions of any country or to any order, decree or judgment of any court,
governmental agency or regulatory authority which is still in force; nor



(b)
a party to any litigation, arbitration or administrative proceedings which are
in progress or, so far as the Buyers are aware, threatened or pending by or
against or concerning it or any of its assets; nor



(c)
the subject of any governmental, regulatory or official investigation or enquiry
which is in progress or, so far as the Buyers are aware, threatened or pending,



which in any case has or could reasonably be expected to have a material adverse
effect on either Buyer's ability to execute, deliver and perform its obligations
under this Agreement.


10
In this Part C of Schedule 3, where any Buyers’ Warranty is qualified as being
made "so far as the Buyers are aware" or any similar expression, such statement
shall be deemed to refer to the actual knowledge or awareness of Sam Marnick,
Kailash Krishnaswamy and Kelly Gaide as at the date of this Agreement, it being
agreed that in giving such statements or responding to such enquiries, no
liability shall be incurred personally by any of these named individuals, save
in the case of any such individual’s dishonesty, fraud, wilful misconduct or
wilful concealment.







































CFD-#31168153-v6
115
LONDON:618810.5N



--------------------------------------------------------------------------------











Schedule 4
Competition Approvals


United States of America (in the event that the US revenue for 2019 attributable
to the Atlantic Business, excluding the MRO Business, exceeds $90 million, with
such 2019 revenue to be provided by the Seller to the Buyer as promptly as
practicable after 1 January 2020)


European Union (to the extent the European Commission has jurisdiction following
any potential referral under Council Regulation (EC) No 139/2004 of 20 January
2004 on the control of concentrations between undertakings)












































































CFD-#31168153-v6
116
LONDON:618810.5N



--------------------------------------------------------------------------------













Schedule 5 Completion


Part A: Completion in respect of Shorts and generally


1
At Completion, BAUK or BI shall (as the case may be):



(a)
deliver to the UK Buyer (or, in the case of the items described in paragraphs
1(a)(v) and 1(a)(vii), make available either at Shorts’ registered office or, at
the Buyers’ option, in hard copy to the UK Buyer or the Buyers’ Solicitors):



(i)
a stock transfer form in respect of the Shorts Shares duly executed and
completed in favour of the UK Buyer;



(ii)
duly executed powers of attorney or other authorities under which the stock
transfer form in respect of the Shorts Shares have been executed;



(iii)
certificates for all shares in the Subsidiaries held by BAUK;



(iv)
a certified copy of the minutes of a duly held meeting of the directors of BAUK
authorising the sale of the Shorts Shares, the execution of the stock transfer
form in respect of the transfer of the Shorts Shares and the execution of this
Agreement and the Transaction Documents to which BAUK is a party;



(v)
in respect of Shorts and the Subsidiaries, all their statutory and minute books,
their common seal (if any), certificate of incorporation and any certificate or
certificates of incorporation on change of name;



(vi)
letters of resignation in the agreed form (executed as deeds) from all the
directors and the secretary of Shorts and each of the Subsidiaries (other than
any director or secretary whom the Buyer wishes to continue in office) resigning
their offices as such and acknowledging that they have no claim outstanding for
compensation for loss of office or otherwise howsoever, including redundancy and
unfair dismissal, such resignations to be tendered at the board meetings
referred to in paragraph 1(c) below;



(vii)
the deeds and documents of title relating to the Properties owned by Shorts;



(viii)
the TSA, duly executed by BI and/or the relevant member of the Sellers’ Group;





CFD-#31168153-v6
117
LONDON:618810.5N



--------------------------------------------------------------------------------





(ix)
the New Trading Agreements, duly executed by BI and/or the relevant member of
the Sellers’ Group and Shorts;







(x)
the IP Licence Agreement, duly executed by BI and/or the relevant member of the
Sellers’ Group and Shorts;



(xi)
the A220 GTA Transfer Agreement, duly executed by CSALP, CSAMGP and BI;



(xii)
the A220 STA Transfer Agreement, duly executed by CSALP, CSAMGP and BI;



(xiii)
the Pension Scheme Agreement, duly executed by Shorts and the Pension Scheme
Trustee;



(xiv)
the Novation and Amendment of the BEIS Agreement, duly executed by BEIS, BI and
Shorts;



(xv)
the Novation and Amendment of the INI 2009 Agreement, duly executed by INI,
Shorts and BI;



(xvi)
(if not already delivered) the duly executed Disclosure Letter;



(xvii)
the minutes of each duly held board meeting, referred to in paragraph 1(c)
below, certified as correct by the secretary of the relevant Sale Group Company
(or, in the case of any Sale Group Company not having a secretary, by any
director of that company); and



(xviii)
a counterpart of the Shorts Tax Deed duly executed and delivered by BAUK;



(b)
procure that Shorts’ auditors resign their office as auditors of each of Shorts
and the Subsidiaries by sending their notice of resignation to each of Shorts
and the Subsidiaries in accordance with section 516 CA 2006 along with a
statement under section 519 CA 2006;



(c)
procure that each of Shorts and the Subsidiaries holds a board meeting at which
it is resolved that:



(i)
the transfers mentioned in paragraph 1(a)(i) (in the case of the board meeting
of Shorts) be registered (subject only to their being stamped);



(ii)
each of the persons nominated by the UK Buyer be validly appointed as additional
directors and/or secretary, as the UK Buyer may direct, of that Sale Group
Company;



(iii)
the resignations of the directors and secretaries of that Sale Group Company,
referred



CFD-#31168153-v6
118
LONDON:618810.5N



--------------------------------------------------------------------------------





to in paragraph 1(a)(vi) above, be tendered and accepted so as to take effect at
the close of the meeting;








(iv)
such persons as are notified by the UK Buyer no later than 10 Business Days
prior to Completion be appointed auditors of that Sale Group Company;



(v)
all bank mandates of that Sale Group Company in force be altered in such manner
as the UK Buyer requires;



(vi)
the accounting reference date of that Sale Group Company be altered in
accordance with any instructions given by or on behalf of the UK Buyer; and



(vii)
the registered office of that Sale Group Company be changed in accordance with
any instructions given by or on behalf of the UK Buyer.



2
At Completion, the UK Buyer or the US Buyer shall (as the case may be):



(a)
deliver to BI:



(i)
[*****];



(ii)
a counterpart of the TSA, duly executed by the Buyers;



(iii)
a counterpart of the A220 GTA Transfer Agreement, duly executed by the UK Buyer
(and the US Buyer, if applicable);



(iv)
a counterpart of the A220 STAs Transfer Agreement, duly executed by the UK Buyer
(and the US Buyer, if applicable);



(v)
a counterpart of the Novation and Amendment of the BEIS Agreement, duly executed
by the UK Buyer (and the US Buyer, if applicable);



(vi)
a counterpart of the Novation and Amendment of the INI 2009 Agreement, duly
executed by the UK Buyer (and the US Buyer, if applicable);



(vii)
a certified copy of the minutes of a duly held meeting, or of written
resolutions, of the directors of each Buyer authorising the purchase of the Sale
Shares and the MRO Business and the other transactions contemplated by this
Agreement and, as applicable, the Transaction Documents; and





CFD-#31168153-v6
119
LONDON:618810.5N



--------------------------------------------------------------------------------





(viii)
a counterpart of the Shorts Tax Deed duly executed and delivered by the UK
Buyer; and



(b)
pay (or procure payment of) the Shorts Purchase Price to BAUK in the manner
specified in clause 30.

Part B: Completion in respect of BANA


1
At Completion, BI and BFI shall each:



(a)
deliver to the UK Buyer (or, in the case of the items described in paragraphs
1(a)(i), 1(a)(v) and 1(a)(vii), make available at BANA's registered office or,
at the UK Buyer’s option, in hard copy to the Buyer or the Buyers’ Solicitors or
such other person as the UK Buyer nominates):



(i)
five originals of the share transfer forms(s) (bulletin(s) de transfert) in
respect of the BANA Shares duly executed outside the United Kingdom,
authenticated (légalisés) and completed (in the French language) in favour of
the UK Buyer together with the original share transfer register (registre des
transferts) of BANA duly updated to reflect the transfer of the BANA Shares to
the UK Buyer;



(ii)
two originals of the duly executed and authenticated (légalisés) powers of
attorney or other authorities (in the French language) under which the share
transfer form (s) (bulletin(s) de transfert) in respect of the BANA Shares have
been executed;



(iii)
a certified copy of the minutes of a duly held meeting of the directors of BI
and BFI (respectively) authorising the sale of the BANA Shares, the execution of
the transfers in respect of the transfer of the BANA Shares and the execution of
this Agreement and the Transaction Documents;



(iv)
in respect of BANA, all its corporate registers (registre des décisions des
organes sociaux), its corporate seal (cachet) (if any), and one original of the
trade registry extract (Modèle J);



(v)
two originals of the letters of resignation (in the French language) in the
agreed form duly executed and duly authenticated (légalisés) from: (a) the
Chairman (Président); (b) the Chief Executive Officer (Directeur Générale); (c)
the Secretary (Secrétaire); and (d) each director (Administrateur) of BANA
(other than any chairman, CEO, CFO, secretary or director whom the UK Buyer
wishes to continue in office) resigning their offices as such and acknowledging
that they have no claim outstanding for compensation for loss of office or
otherwise howsoever, including redundancy and unfair dismissal;



(vi)
the original deeds and documents of title relating to the Properties owned by
BANA;





CFD-#31168153-v6
120
LONDON:618810.5N



--------------------------------------------------------------------------------





(vii)
one original of the Novation and Amendment of the MOU Agreement, duly executed
by KoM and BI; and









(viii)
five originals of the minutes (in the French language) of the meeting of the
corporate bodies of BANA duly executed and authenticated (légalisés), referred
to in paragraph 1(d) below; and



(ix)
a counterpart of the BANA Tax Deed duly executed and delivered by BI and BFI;



(b)
procure that BANA’s auditors resign their office as auditors of BANA by sending
their notice of resignation to BANA;



(c)
procure the transfer to BANA by BI of the inventory which is currently held
under BI’s name in Casablanca; and



(d)
procure that BANA holds a shareholders’ general meeting at which it is resolved
that:



(i)
the resignations of (a) the Chairman (Président), and (b) each director
(Administrateur) of BANA, referred to in paragraph 1(a)(v) above, be tendered,
accepted and acknowledged so as to take effect at the close of the meeting;



(ii)
each of the persons nominated by the UK Buyer be validly appointed as (a)
Chairman (Président), and (b) director (Administrateur), as the UK Buyer may
direct, of BANA;



(iii)
such persons as are notified by the UK Buyer no later than 10 Business Days
prior to Completion be appointed auditors of BANA;



(iv)
all bank mandates of BANA in force be altered in such manner as the UK Buyer
requires;



(v)
the accounting reference date of BANA be altered in accordance with any
instructions given by or on behalf of the UK Buyer; and



(vi)
the registered office of that Sale Group Company be changed in accordance with
any instructions given by or on behalf of the UK Buyer.



2
At Completion, the UK Buyer shall:



(a)
deliver to BI a counterpart of the Novation and Amendment of the MOU Agreement,
duly executed by the UK Buyer (and the US Buyer, if applicable);



CFD-#31168153-v6
121
LONDON:618810.5N



--------------------------------------------------------------------------------







(b)
deliver to BI a counterpart of the BANA Tax Deed, duly executed by the UK Buyer;



(c)
pay (or procure payment of) the BI BANA Purchase Price to BI in the manner
specified in clause 30; and

(d)
pay (or procure payment of) the BFI BANA Purchase Price to BFI in the manner
specified in clause 30.































































































CFD-#31168153-v6
122
LONDON:618810.5N



--------------------------------------------------------------------------------





















Part C: Completion in respect of the MRO Business


1
At Completion, BSC shall:



(a)
deliver to the US Buyer:



(i)
a certified copy of the minutes of a duly held meeting of the directors of BSC
authorising the sale of the MRO Business and the execution of this Agreement and
the Transaction Documents;



(ii)
such of the MRO Sale Assets as are transferable by delivery;



(iii)
(if requested by the US Buyer so to do) duly executed assignments, novations or
transfers (prepared by and at the cost of the US Buyer in the agreed form) of
such of the MRO Sale Assets (excluding the Properties and the Nonassignable
Contracts referred to in clause 7.2) as are not transferable by delivery;



(iv)
the MRO Books and Records and all other documents of title or other records
establishing title to the MRO Sale Assets (or any of them) and all other
documents, records, data and things (other than VAT) relating in any way to the
MRO Business or the carrying on thereof, its affairs or any of the MRO Sale
Assets including (subject to the Data Protection Legislation) all personnel
records and data relating to the MRO Business employees;



(v)
a duly authorized, properly completed Texas Comptroller Form 01-917, Statement
of Occasional Sale;



(vi)
a certified copy of the minutes of a duly held meeting of the board of directors
of BSC authorizing the transfer of the MRO Sale Assets and MRO Sale Liabilities
to the Buyer; and



(vii)
a duly completed, authorized and executed FIRPTA Withholding Certificate;



(b)
complete in accordance with the provisions of Schedule 9, the sale of the MRO
Property;



(c)
deliver to the US Buyer counterparts to the MRO Bill of Sale and Assignment and
Assumption Agreement duly executed by BSC; and





CFD-#31168153-v6
123
LONDON:618810.5N



--------------------------------------------------------------------------------





(d)
deliver to the US Buyer duly executed transfers of all material Permits that are
capable of being transferred prior to Completion.









2
At Completion, the US Buyer shall:



(a)
complete, in accordance with the provisions of Schedule 9, the purchase of the
MRO Property;



(b)
deliver to BSC counterparts to the MRO Bill of Sale and Assignment and
Assumption Agreement duly executed by the US Buyer; and



(c)
pay the MRO Purchase Price to BSC in accordance with clause 30.













































































CFD-#31168153-v6
124
LONDON:618810.5N



--------------------------------------------------------------------------------

















Schedule 6
Limitation on the liability of the Sellers


1
Financial limits



1.1
The Sellers shall not be liable in respect of, and there shall be disregarded
for all purposes, any Relevant Claim and any Tax Deed Claim unless the amount
for which the Sellers would, but for this paragraph 1.1, be liable as a result
of that Relevant Claim and any Tax Deed Claim and any Relevant Claim and any Tax
Deed Claim arising out of the same or similar circumstances exceeds US$750,000,
in which case the Sellers shall be liable for the full amount of the liability
(and not merely the excess).



1.2
The Sellers shall not be liable in respect of any Relevant Claim or Tax Deed
Claim unless the amount for which the Sellers would be liable as a result of any
and all Relevant Claims and Tax Deed Claims (other than Relevant Claims or Tax
Deed Claims for which the Sellers are not liable as a result of any other
provision in this Schedule 6) exceeds in aggregate US$7,500,000 (the Basket), in
which case the Sellers shall be liable (subject to the other provisions of this
Agreement) for the full amount of the Basket (and not merely the excess).



1.3
The Sellers’ maximum aggregate liability in respect of:



(a)
all Relevant Claims (other than a Claim for breach of a Sellers’ Fundamental
Warranty), including Claims under the Specific Indemnities, shall not exceed
US$65,000,000;



(b)
a Claim for breach of a Sellers’ Fundamental Warranty, Claims under the Product
Defect Indemnity, the A320 Neo TR Indemnity and Tax Deed Claims shall not exceed
the Purchase Price; and



(c)
the aggregate of all Claims under this Agreement, including all Relevant Claims,
Product Defect Indemnity, Tax Deed Claims and A320 Neo TR Indemnity, shall not
exceed the Purchase Price,



ignoring any deemed reduction in consideration as a result of paragraph 14 of
this Schedule 6.


1.4
In respect of any sum referred to in paragraphs 1.1, 1.2 and 1.3, the amount of
any costs, expenses and other amounts (including interest and defence costs)
claimed or demanded by either Buyer, or ordered or determined to be payable to
either Buyer (together with any irrecoverable VAT thereon) under, in connection
with or arising out of any Relevant Claim, any Claim under the Specific
Indemnities, the Product Defect Indemnity, the A320 Neo TR Indemnity or any Tax
Deed Claim (or



CFD-#31168153-v6
125
LONDON:618810.5N



--------------------------------------------------------------------------------













any judgement, order or award) shall be excluded from the sums referred to
therein as a liability in respect of the Relevant Claim, Claim under the
Specific Indemnities, the Product Defect Indemnity, the A320 Neo TR Indemnity or
the Tax Deed Claim.


1.5
Any amounts paid by the Seller in respect of a Relevant Claim, a Claim under the
Specific Indemnities, the Product Defect Indemnity, the A320 Neo TR Indemnity or
a Tax Deed Claim and subsequently refunded by either Buyer, as applicable or set
off against a liability of the either Buyer pursuant to clause 10.9, paragraphs
7, 8 or 9 of this Schedule 6 or clauses 3, 4 or 6 of a Tax Deed shall be
disregarded to the extent of the refund or set-off for the purpose of paragraph
1.3 in the event of any further Relevant Claim, Specific Indemnity Claim or Tax
Deed Claim.



2
Time limits



2.3
The Sellers shall not be liable in respect of a Relevant Claim or Tax Deed Claim
unless the relevant Buyer has given notice to the Sellers:



(a)
in the case of a Relevant Claim in respect of a breach of a Sellers’ Fundamental
Warranty, or in the case of a Tax Claim pursuant to clause 6.6 of the Tax Deed,
by no later than the date falling ten years after the Completion Date;



(b)
in the case of any other Tax Claim, by no later than the date falling seven
years after the Completion Date; and



(c)
in the case of any other Relevant Claim, by no later than the date falling 18
months after the Completion Date.



2.4
The Sellers' liability in respect of any Relevant Claim shall terminate (if such
claim has not been previously remedied, satisfied or withdrawn) on the expiry of
9 months after the date it was notified to the Sellers unless court proceedings
in respect of it have been commenced by being both issued and served in
accordance with relevant procedural rules.



3
Remediable breaches



3.1
Where the matter or default giving rise to a Relevant Claim is capable of
remedy, the relevant Seller will not be liable for such Relevant Claim unless
the matter or default is not remedied to the reasonable satisfaction of the
Buyers within 20 Business Days after the date on which notice of such Relevant
Claim is given to the Sellers.



CFD-#31168153-v6
126
LONDON:618810.5N



--------------------------------------------------------------------------------







3.2
The Buyers shall procure that the relevant Seller is given the opportunity in
the 20 Business Day period referred to in paragraph 3.1 to remedy the relevant
matter or default (if capable of remedy)

and shall provide (and procure that each member of the Buyers’ Group shall
provide) all reasonable assistance to the relevant Seller to remedy the relevant
matter or default.


4
General limitations



4.1
The Sellers shall not be liable in respect of a Relevant Claim (other than a Tax
Claim) to the extent that the matter giving rise to, or the Losses arising from,
or any increase in that claim:



a.
occurs as a result of or is otherwise attributable to any introduction,
enactment, change, amendment or withdrawal of any Law, rules or administrative
or Governmental Authority practice or guidance occurring after the date of this
Agreement (whether or not that introduction, enactment, change, amendment or
withdrawal purports to have retrospective effect in whole or in part), or any
change in the interpretation of any of the foregoing by any court of law or
tribunal after the date of this Agreement;



b.
occurs as a result of or is otherwise attributable to:



i.
any change in the accounting reference date of any member of the Buyers’ Group
after Completion, except where such a change is required to comply with
applicable generally accepted accounting practice or the relevant Accounting
Standards; or



ii.
a change in the accounting or Tax policies or practices of any member of the
Buyers’ Group (including the method of submitting Tax returns) introduced or
having effect after Completion, except where such change is required to comply
with Law or generally accepted accounting practice or the relevant Accounting
Standards;



c.
would not have arisen or occurred but for any action or omission of either Buyer
or a member of the Buyers’ Group, after Completion, nor in respect of any Losses
resulting from or triggered by any investigation or claim initiated following
any initiative taken by either Buyer or a member of the Buyers’ Group after
Completion, unless such action, initiative or omission is an action, initiative
or omission which a similarly situated internationally active industrial buyer,
whether or not listed, engaging in a transaction or size and nature as the
Transaction would as shareholder of the Sale Group Companies reasonably be
expected to undertake or omit to undertake or cause the Sale Group Companies to
undertake or omit to undertake with due regard for the interests of such buyer
as shareholder in preserving the value of its investment in the Sale Group
Companies and their assets;



d.
arises as a consequence of any act or omission (other than, for the avoidance of
doubt, the



CFD-#31168153-v6
127
LONDON:618810.5N



--------------------------------------------------------------------------------





Pre-Completion Steps) carried out:




i.
in consequence of the execution and performance of and in accordance with the
terms of this Agreement (other than in respect of a Tax Claim); or



ii.
at the request or with the written consent of a member of the Buyers’ Group.



4.2
The Sellers shall have no liability in respect of a Relevant Claim (other than a
Tax Claim) to the extent that the matter giving rise to, or the expected Losses
arising from, or any expected increase in that Claim was specifically noted or
fully provided for in Shorts Accounts, the BANA Accounts or the Atlantic Audited
Combined Statement of Financial Position (including the calculation of any
allowance, provision or reserve in the Shorts Accounts, the BANA Accounts or the
Atlantic Audited Combined Statement of Financial Position, as the case may be).



4.3
The Sellers shall have no liability in respect of a Relevant Claim (other than a
Tax Claim) to the extent that the relevant Buyer or the relevant Sale Group
Company has received from any other person (other than a Sale Group Company) a
payment in respect of such liability giving rise to the Relevant Claim (less the
reasonable costs of the relevant Buyer or relevant Sale Group Company of
obtaining the payment).



5
No double recovery



5.1
The Buyers agree with the Sellers that, in respect of any matter which may give
rise to liability pursuant to a Relevant Claim or Tax Deed Claim:



a.
no such liability shall be met more than once; and



b.
any liability with respect to such matter to any member of the Buyers’ Group
shall be deemed to be satisfied by the satisfaction of the liability with
respect to such matter to any other member of the Buyers’ Group.



5.2
The Sellers agree with the Buyers that, in respect of any benefit relating to
Tax to be paid to or applied, or taken into account, for the benefit of a Seller
or a member of the Sellers’ Group (including any Tax Benefit or Seller Relief so
paid or applied, or taken into account) under this Agreement or a Tax Deed, the
Sellers and their Group members shall not be entitled to be paid or benefit from
any such benefits more than once.



6
Limitations on scope of Warranties



6.1
Save for the Warranties contained in paragraph 12 of Schedule 3, none of the
Warranties shall extend to, or be construed as a warranty relating to the
Properties or other interest in land (such matters



CFD-#31168153-v6
128
LONDON:618810.5N



--------------------------------------------------------------------------------





being the subject of the Warranties contained only in paragraph 12 of Schedule
3).








6.2
Save for the Warranties contained in paragraph 13 of Schedule 3, none of the
Warranties shall extend to, or be construed as a warranty relating to
Environmental Matters (such matters being the subject of the Warranties
contained only in paragraph 13 of Schedule 3).



6.3
Save for the Warranties contained in paragraph 17 of Schedule 3, none of the
Warranties shall extend to, or be construed as a warranty relating to
Intellectual Property Rights, Information Technology or compliance with Data
Protection Legislation (such matters being the subject of the Warranties
contained only in paragraph 17 of Schedule 3).



6.4
Save for the Tax Warranties, none of the Warranties shall extend to, or be
construed as a warranty relating to Tax (such matters being the subject of the
Tax Warranties).



7
Insurance



7.1
If, in respect of any matter which would otherwise give rise to a Relevant Claim
(other than a Tax Claim), any member of the Buyers’ Group is entitled to claim
under any policy of insurance other than the Buyers’ W&I Policy, that Relevant
Claim shall be reduced by the amount to which that member of the Buyers’ Group
recovers under such policy of insurance (less the reasonable costs of the Buyer
or relevant Sale Group Company of obtaining the payment).



7.2
The Buyers shall have the right, at its election, to make a claim under the
Buyers’ W&I Policy in respect of any Relevant Claim, addition to, or instead of,
issuing court proceedings in respect of such Relevant Claim.



7.3
The provisions of this paragraph 7 shall not prohibit the subrogation rights of
the insurer under the Buyers’ W&I Policy provided however that no such
subrogation shall increase the liability of the Sellers under this Agreement or
a Tax Deed.



8
Claims by or against third parties



8.1
If any member of the Buyers’ Group becomes aware of any matter:



a.
which has given, or might give rise, to a claim being made by a third party
against a member of the Buyers’ Group which will or may give rise to a Relevant
Claim (other than a Tax Claim); or





CFD-#31168153-v6
129
LONDON:618810.5N



--------------------------------------------------------------------------------





b.
in respect of which any member of the Buyers’ Group is or may become entitled to
recover (whether by way of payment, discount, credit, set-off, counterclaim or
otherwise) from any third party (other than pursuant to a policy of insurance
referred to in paragraph 7) any sum in

respect of any loss, damage or liability which has been, is or may become the
subject of a Relevant Claim (other than a Tax Claim),


in each case a Third Party Claim (including for the avoidance of doubt, a
prospective claim), then the following provisions of this paragraph 8 shall
apply.


8.2
The Buyers shall, upon any member of the Buyers’ Group becoming aware of a Third
Party Claim, give written notice (containing reasonable details of the Third
Party Claim) to the Sellers of the matter within 20 Business Days of becoming
aware of the Third Party Claim, and shall consult with the Sellers with respect
to that Third Party Claim and keep the Sellers promptly informed of all material
developments in relation to that Third Party Claim (provided that the Buyers are
permitted to take any reasonable provisional measure, to the extent necessary,
subject to informing the Sellers promptly thereof).



8.3
Neither Buyer shall, and each Buyer shall procure that no member of the Buyers’
Group shall, make any admission of liability in respect of the Third Party
Claim, or agree, compromise or settle the Third Party Claim, without the prior
written consent of the Sellers (such consent not to be unreasonably withheld,
delayed or conditioned).



8.4
Subject to paragraph 8.8(d), the Buyers shall provide, and shall procure that
each member of the Buyers’ Group shall provide, the Sellers and the Sellers’
professional advisers with reasonable access, during Working Hours, to premises
and personnel and to all materially relevant documents, records, correspondence,
accounts and other information within the power, possession or control of any
member of the Buyers’ Group for the purpose of investigating the Third Party
Claim and/or ascertaining whether any member of the Buyers’ Group has a right of
recovery against any person other than the Sellers.



8.5
Upon any member of the Buyers’ Group becoming aware of a Third Party Claim, the
Buyer shall, and shall procure that each member of the Buyers’ Group shall, so
far as is reasonably practicable, retain and preserve all documents, records,
correspondence, accounts and other information within the power, possession or
control of any such persons which are or could reasonably be considered
materially relevant in connection with the Third Party Claim for so long as any
such Third Party Claim remains outstanding.



8.6
Subject to paragraph 8.8(d), the Sellers shall be entitled to copies of any of
the documents, records and information referred to in paragraph 8.5 or, in the
event that the Sellers wish to insure against its



CFD-#31168153-v6
130
LONDON:618810.5N



--------------------------------------------------------------------------------





liabilities in respect of any actual or prospective Relevant Claim, any
information that a prospective insurer may reasonably require before effecting
such insurance.






8.7
Each Buyer shall, and shall procure that each member of the Buyers’ Group shall:



a.
take such action and institute such proceedings, and give such information and
assistance, as the Sellers may reasonably request to dispute, resist, appeal,
compromise, defend, remedy or mitigate the Third Party Claim or to enforce
against any person (other than the Seller or any member of the Sellers’ Group)
the rights of any member of the Buyers’ Group in relation to the Third Party
Claim (including the assignment to the Seller or such other third party as the
Sellers may direct any rights of action which any member of the Buyers’ Group
may have), and more generally co-operate fully and promptly with the Sellers and
their professional advisers; and



b.
in connection with any proceedings related to the Third Party Claim (other than
against the Sellers or any member of the Sellers’ Group) use professional
advisers nominated by the Sellers and, if the Sellers so request, permit the
Sellers to have exclusive conduct of the negotiations and/or proceedings,



and the relevant Seller shall indemnify the Buyers against all costs, expenses
and/or other amounts (including interest) properly and reasonably incurred by
the Buyers and/or any other member of the Buyers’ Group pursuant to its
obligations under this paragraph 8.7.


8.8
Notwithstanding any other provision of this Agreement:



a.
subject to paragraph 8.8(b), the Sellers shall be entitled at any stage and at
its sole direction to settle any such Third Party Claim provided that the
settlement shall contain a complete release of the relevant member of the
Buyers’ Group (a Release);



b.
if at any time the Sellers notify the Buyers in writing that it wishes to
settle, compromise or cease pursuing a Third Party Claim in which a Release is
obtained and the Buyers or the relevant member of the Buyers’ Group declines or
decline to do so, the Sellers shall thereupon cease to have any obligation to
indemnify the Buyers in relation to such Third Party Claim pursuant to paragraph
8.7 beyond the amount of the settlement;



c.
the Sellers shall have no obligation to make payment to the Buyers in respect of
any Relevant Claim until the Third Party Claim related thereto (if any) has been
satisfied, settled, determined or withdrawn; and



d.
the Buyers shall not be required, in connection with the operation of the
provisions of this



CFD-#31168153-v6
131
LONDON:618810.5N



--------------------------------------------------------------------------------





paragraph 8, to provide or procure the provision of:








i.
any document in respect of which legal privilege can properly be claimed where
to do so would cause the loss of privilege in respect of the advice contained in
such document; or



ii.
any information in breach of any Laws.



9
Recovering and calculating liability



9.1
If, after any of the Sellers has made any payment in respect of a Relevant Claim
(other than a Tax Claim), the recipient of that payment recovers from a third
party (including any Tax Authority) (whether by payment, discount, credit,
relief or otherwise) a cash sum which is referable to that payment and was not
taken into account in calculating the amount of that payment (after having
deducted the reasonable costs of the relevant Buyer or relevant Sale Group
Company of obtaining the sum, (the Recovery Amount), then the relevant Buyer
shall forthwith repay (or procure the repayment) to the relevant Seller an
amount equal to the lesser of the Recovery Amount and the sum paid by the
relevant Seller.



9.2
Subject to paragraph 9.3 of this Schedule 6, in calculating the liability of the
Sellers, there shall be taken into account the amount by which any cash Tax for
which any member of the Buyers’ Group is liable in respect of the period to
which the liability relates is actually reduced or extinguished as a result of
the matter or circumstance giving rise to the Relevant Claim in question (any
such amount being a Tax Benefit).



9.3
No sum or amount shall be a Recovery Amount or Tax Benefit to the extent that:



a.
it arises as a result of or is otherwise attributable to the use of any Buyer’s
Relief;



b.
if the Recovery Amount or Tax Benefit were instead a liability of the Sellers,
that liability would (without taking into account any other exclusions or
limitations under this Agreement) be reduced or eliminated under paragraph 4.1
of this Schedule 6; or



c.
the Tax Benefit relates to a matter involving BSC, the MRO Property, or the MRO
Business.



9.4
If:



a.
any provision (whether for Tax or for any other matter) in the Atlantic Audited
Combined Statement of Financial Position proves to be an over-provision; or





CFD-#31168153-v6
132
LONDON:618810.5N



--------------------------------------------------------------------------------





b.
any sum is received by any Sale Group Company which has previously been written
off as irrecoverable in the accounts of that Sale Group Company,









the amount over-provided or, as the case may be, the sum so received shall be
set off against the liability (if any) of any of the Sellers under this
Agreement.


10
Consequential loss



Notwithstanding anything to the contrary in this Agreement or the Tax Deeds, the
Sellers shall not in any circumstances be liable to the Buyers, whether in
contract, tort or breach of statutory duty or otherwise for:


(a)
loss of or anticipated loss of profit, loss of or anticipated loss of revenue,
business interruption, loss of any contract or other business opportunity or
goodwill (save that this paragraph 10(a) shall not apply to the Claims arising
under the Product Defect Indemnity);



(b)
indirect loss or consequential loss; or



(c)
any special, punitive or aggravated damages.



11
Contingent and unquantifiable liabilities



11.4
If any Relevant Claim (other than a Tax Claim) is made within the time limits
referred to in paragraph

2.3 in respect of a liability which, at the time such claim is notified to the
Sellers, is contingent or is unquantifiable, then:


(a)
the Sellers shall not be under any obligation to make any payment in respect of
such Relevant Claim to the extent (but only to the extent) that such liability
is contingent or unquantifiable unless and until such liability ceases to be
contingent or unquantifiable;



(b)
the Buyers shall provide to the Sellers all such information as is in or comes
into its or the relevant Sale Group Company's possession in connection with such
Relevant Claim as soon as reasonably practicable;



(c)
where such liability is unquantifiable the Buyers shall use all reasonable
endeavours to quantify such liability as soon as possible;



(d)
paragraph 2.4 shall be amended in relation to such Relevant Claim so as to
require legal



CFD-#31168153-v6
133
LONDON:618810.5N



--------------------------------------------------------------------------------





proceedings to be commenced within 6 months of the date on which such liability
ceases to be contingent or becomes capable of being quantified, as the case may
be; and


(e)
if legal proceedings have not been commenced within the meaning of paragraph 2.4
or such liability has not ceased to be contingent or become capable of being
quantified, as the case

may be, within 9 months of the expiry of the relevant time limit referred to in
paragraph 2.3, the Sellers shall cease to be liable for such Relevant Claim.


11.5
For the purposes of this paragraph 11, a liability shall only be unquantifiable
if it is of a nature which is capable of precise determination but which is not
at the relevant time capable of determination on the basis of the information
available to any member of the Buyers’ Group and a liability shall not be
unquantifiable simply because the Buyer needs to make further enquiries or
undertake further investigations in order to determine the amount of any such
loss.



12
Waiver of set off rights



Each Buyer hereby waives any and all rights of set-off, counter-claim, deduction
or retention in respect of any claim or any payment which that Buyer may be
obliged to make (or procure be made) to any of the Sellers pursuant to this
Agreement or any of the other Transaction Documents which it might otherwise
have by virtue of any Relevant Claim or Tax Deed Claim.


13
Fraud



Nothing in this Schedule, nor any other provision of this Agreement or the Tax
Deeds purporting to limit or exclude any of the Sellers’ liability, shall apply
to any claim to the extent that it arises or is increased as a result of
dishonesty, fraud, fraudulent misrepresentation, wilful misconduct or wilful
concealment on the part of any of the Sellers.


14
Successful claims constitute reduction in Purchase Price



The satisfaction by any of the Sellers of any claim under this Agreement
(including the Warranties) and/or a Tax Deed shall be deemed to constitute a
reduction in the consideration payable by the Buyers for the purchase of:


(a)
the Shorts Shares, in the case of BAUK where the subject matter of the claim
relates to the Shorts Shares;



(b)
the BANA Shares, in the case of BI;



(c)
the BANA Shares, in the case of BFI; and



(d)
the MRO Business, in the case of BSC.





CFD-#31168153-v6
134
LONDON:618810.5N



--------------------------------------------------------------------------------

















15
Claims under the Tax Warranties



The provisions of the Tax Deeds shall apply to limit the liability of the
Sellers in relation to the Tax Warranties and the conduct of various matters in
relation to the Tax Warranties in the extent stated therein.


16
Mitigation



Each Buyer shall (and shall procure that each member of the Buyers’ Group shall)
take reasonable steps to mitigate any event or Loss suffered by it (or such
member of the Buyers’ Group) which has resulted in or which is reasonably likely
to result in a Relevant Claim other than a claim under or in respect of a Tax
Deed.




































































CFD-#31168153-v6
135
LONDON:618810.5N



--------------------------------------------------------------------------------

















Schedule 7
Pre-Completion Conduct and Undertakings


1
Prior to Completion the Sellers shall procure that:



(a)
the Pre-Completion Steps, including but not limited to:



(i)
the transfer of the shares held by Shorts in LLC Bombardier Aerospace Marketing
Russia, Bombardier Aerospace India Private Limited and Bombardier (UK) CIF
Trustee Limited to a member of the Sellers’ Group; and



(ii)
the transfer of the business of LLC Bombardier Aerospace Services Russia that
does not relate to the Atlantic Business to a member of the Sellers’ Group,



are completed in accordance with the Pre-Completion Steps Plan, to the extent
they have not occurred prior to the execution of this Agreement


(b)
all borrowings and indebtedness in the nature of borrowing owed by the Sale
Group Companies or BSC (in respect of the MRO Business) to BI or any member of
the Sellers’ Group (other than any of the Sale Group Companies or BSC (in
respect of the MRO Business)) at the Completion Date but not Trade Debts have
been repaid, together with any accrued interest, or have otherwise been
addressed to the satisfaction of the Buyers and the Sellers in such other manner
as may be agreed by the parties, acting reasonably;



(c)
all borrowings and indebtedness in the nature of borrowing owed to any of the
Sale Group Companies or BSC (in respect of the MRO Business) by BI or any member
of the Sellers’ Group (other than any of the Sale Group Companies or BSC (in
respect of the MRO Business)) at the Completion Date but not Trade Debts have
been repaid, together with any accrued interest;



(d)
the leases of the offices in Farnborough and Biggin Hill are transferred by
Shorts to a member of the Sellers’ Group;



(e)
the inventory/tooling located at the MRO Property and owned by other members of
the Sellers’ Group shall be transferred from the MRO Business prior to
Completion;



(f)
the IT Services (Infrastructure and Applications) serving as an IT HUB for the
Sellers’ Group



CFD-#31168153-v6
136
LONDON:618810.5N



--------------------------------------------------------------------------------





in Europe and located in Belfast are transferred to a member of the Sellers’
Group; and


(g)
all necessary steps as may be required are taken by Shorts, in collaboration
with the Pension Scheme Trustee and the CIT Trustee to facilitate the Short
Brothers Pension Scheme and the Bombardier Aerospace Shorts Executive Benefits
Scheme formally ceasing to participate in the Bombardier CIF.



2
Prior to Completion the Sellers shall provide to the Buyers a copy of the
management accounts prepared each month in relation to Shorts and BANA when
received from management and shall procure that Shorts’ management provides
answers to reasonable questions provided on those accounts to enable the Buyers
to review the performance of the Sale Group in the period prior to Completion,
it being understood that no detailed information which might reasonable be
regarding as sensitive for competition Law purposes may be provided to persons
in the Buyers’ Group who are outside of the agreed “clean team” of the Buyers’
Group.



3
Prior to Completion the Sellers shall:



(a)
procure the repayment by members of the Sellers’ Group in the ordinary course
and, in accordance with the applicable terms of payment, of all Trade Debt owing
to: (i) Sale Group Companies; or (ii) to the MRO Business, in relation to the
Atlantic Business, in each case as at Completion;



(b)
procure the repayment by: (i) the Sale Group Companies; and (ii) the MRO
Business in the ordinary course and, in accordance with the applicable terms of
payment, of all Trade Debt owing to members of the Sellers’ Group as at
Completion;



(c)
except to the extent prohibited by applicable Law or applicable competition
rules, provide (and shall cause the Sale Group Companies to provide) to the
Buyers, such information and assistance as is reasonably requested by the Buyers
in connection with the arrangement and marketing by the Buyers of debt financing
to fund all or a portion of the consideration for the Transaction (or refinance
debt in connection therewith) prior to or at Completion. The Sellers hereby
consent to the use of the logos of the Sale Group Companies in connection with
the syndication or marketing of any debt financing, provided that such logos are
not used in a manner that would reasonably be expected to harm or disparage the
Sale Group Companies or their marks.



4
Pending Completion the Sellers shall procure that the Sale Group Companies
shall, and BSC shall in respect of the MRO Business, except as required under
this Agreement or with the prior written consent of the Buyers and to the extent
permitted under applicable Laws:





CFD-#31168153-v6
137
LONDON:618810.5N



--------------------------------------------------------------------------------







(a)
carry on business as a going concern in the way carried on prior to the date of
this Agreement (which shall include, for the avoidance of doubt, maintaining
levels of working capital within the Atlantic Business);



(b)
honour all obligations under Existing Subsidies and (to the extent granted) any
Future Subsidies);



(c)
use all reasonable endeavours to preserve and maintain in the ordinary course
the assets of the Atlantic Business;



(d)
use all reasonable endeavours to preserve and maintain in the ordinary course
the goodwill of the Atlantic Business



(e)
use all reasonable endeavours to preserve and maintain all Permits of the
Atlantic Business;



(f)
maintain and purchase inventory in line with the practice of the Atlantic
Business during the 12 months prior to the date of this Agreement;



(g)
use all reasonable endeavours to maintain the material fixed assets of the
Atlantic Business in line with the practice of the Atlantic Business during the
12 months prior to the date of this Agreement;



(h)
use all reasonable endeavours to maintain in force all existing insurance
policies on the same material terms to provide the level of cover as is in force
at the date of this Agreement for the benefit of the Sale Companies or MRO
Business (as applicable);



(i)
make any insurance claim in relation to the Sale Companies or MRO Business
promptly and in accordance with the terms of the relevant policy; and



(j)
give to the Buyers and their authorised representatives, to the extent
authorised by Law and in compliance with applicable competition rules, full
access to the Properties and to all the books and records of the Sale Companies
and procure that the directors and employees of the Sale Companies are
instructed to give promptly all such information and explanations with respect
to the business and affairs of the Sale Companies as the Buyers and their
authorised representatives may reasonably request.



5
Without prejudice to the generality of paragraph 4(a) of this Schedule 7,
pending Completion, the Sellers shall not do or agree to do any of the following
in respect of the Sale Group Companies, and the Sellers shall procure that no
Sale Group Company shall (nor shall agree), to do any of the following, except
as required under this Agreement, the Pre-Completion Steps Plan or with the
prior



CFD-#31168153-v6
138
LONDON:618810.5N



--------------------------------------------------------------------------------







written consent of the Buyers (such consent not to be unreasonably withheld or
delayed) and to the extent permitted under applicable Laws:


(a)
circulate any resolution to the shareholders of any Sale Group Company for
consideration, voting or approval (or pass any such shareholder resolution) or
obtain any consent from any of its members;



(b)
resolve to change its name or to alter its Organisational Documents;



(c)
change its financial year end;



(d)
change (or resolve to change) its residence for Tax purposes, or open or create
any permanent establishment, branch or agency in a jurisdiction outside its
jurisdiction of incorporation;



(e)
modify the rights attached to any Sale Shares;



(f)
allot or issue or agree to allot or issue any shares, interests or other
securities other than by way of capitalisation of debt owed to other members of
Sellers’ Group or grant or agree to grant any option or other right which
confers on the holder any right to acquire any shares, interests or other
securities;



(g)
reduce, repay, redeem, purchase or effect any other reorganisation of any of its
share capital;



(h)
declare, pay or make any dividend (whether in cash or in specie) or other
distribution (including any deemed distribution for Tax purposes);



(i)
resolve to be voluntarily wound up;



(j)
change any term of any Existing Subsidy or apply for or accept any new subsidy
or grant (other than the grant application disclosed in the Disclosure Letter);



(k)
change any term of any collective bargaining agreement to which it is a party;



(l)
acquire or agree to acquire any share, shares or other interest in any company,
partnership or other venture, or enter into any joint venture agreement;



(m)
enter into any Military Contract;



(n)
defer any capital expenditure individually exceeding US$5,000,000 currently in
the budget/capital plan for the Atlantic Business contained in the Data Room;







CFD-#31168153-v6
139
LONDON:618810.5N



--------------------------------------------------------------------------------









(o)
acquire or dispose of any asset which is material to the business of the Sale
Group Companies (for these purposes material means any asset having a value in
excess of US$1,000,000, exclusive of VAT) other than on arm’s length terms or in
accordance with the existing terms of its agreements or arrangements with other
members of the Sellers’ Group disclosed to the Buyers prior to the date hereof;



(p)
enter into any agreement, arrangement or obligation with any member of the
Sellers’ Group (or other Sale Group Company), or a person connected to any of
them, other than on arm’s length terms in the ordinary course of business or
otherwise outside of the historic practice;



(q)
incur or agree to incur any commitment to capital expenditure for an amount
which exceeds or could exceed US$1,000,000, exclusive of VAT other than as
disclosed to the Buyers prior to the date hereof;



(r)
enter into, terminate, amend, or vary any Material Contract;



(s)
vary any lease or other material licence agreement relating to any of the
Properties or acquire any interest in, or enter into any agreement in relation
to, any real property other than the Properties;



(t)
acquire or dispose of any real property asset;



(u)
amend any term of a pension trust deed or pension scheme rules to which it is a
party (including in respect of the DB Pension Schemes), or take any other action
to increase pension contribution obligations of any Sale Group Company;



(v)
give any Guarantee other than in the ordinary course of business and on arm’s
length terms;



(w)
enter into any borrowing, factoring or other financing commitments (other than
use of overdraft facilities agreed before the date of this Agreement) or lend
any money to, or enter into any lending commitments with, any person, being in
each case commitments which are outside the ordinary course of its business
(save in the case of the borrowing of any monies by any member of the Sellers’
Group from any Sale Group Company, which shall not be considered to be in the
ordinary course of business);



(x)
use cashflows of the Atlantic Business to make any payment of interest or
repayment of principal in respect of any Intercompany Debt, other than at
Completion;



(y)
create any Encumbrance over its business, undertaking or any of its assets
(including the Sale Shares);



CFD-#31168153-v6
140
LONDON:618810.5N



--------------------------------------------------------------------------------











(z)
fail to keep proper accounting records or to make therein true and complete
entries of all its dealings and transactions, or otherwise fail to keep any
books and records as required and in the manner prescribed by applicable Law;



(aa) threaten or enter into any proceeding or settle any litigation other than
respect of debt collection in the ordinary course of business;


(bb)    settle any insurance claim below the amount claimed under the relevant
insurance policy;


(cc) save as required by Law, make or agree to make any material change in the
terms or conditions of employment or engagement of any of its employees, workers
or officers (including, without limitation, remuneration, pension entitlements
and other benefits under any benefit plans);


(dd) provide or agree to provide to any employee or any of his dependants any
gratuitous payment or benefit which is in excess of US$100,000 and which is or
becomes a liability of any member of the Sale Group;


(ee) offer employment to any person who, by accepting such offer, would upon
commencing employment be a Senior Employee;


(ff) dismiss any Senior Employee or implement any redundancy programme in
respect of other employees (other than pursuant to a redundancy programme
disclosed in writing to the Buyers prior to the date of this Agreement or for
gross misconduct);


(gg) enter into, terminate or vary the terms of the Tax consolidation or group
arrangements to which a Sale Group Company is a party;


(hh) change its accounting reference date or Tax accounting periods or make any
change to its accounting or Tax practices or policies or its methods of
reporting or approach to claiming income, losses or reductions for Tax purposes;


(ii) make any material Tax election, file any materially amended Tax return,
settle any material Tax audit or proceedings, or enter into any material
agreement with any Tax Authority or obtain any material Tax ruling, in each case
either (i) which may affect its Tax position in periods ending after Completion
or (ii) otherwise than in the ordinary course of conducting its Tax affairs;








CFD-#31168153-v6
141
LONDON:618810.5N



--------------------------------------------------------------------------------







(jj) take steps to procure payment by any debtor generally in advance of the
date on which book and other debts are usually payable in accordance with its
standard terms of business or, if different, the period extended to any
particular debtor in which to make payment;


(kk) delay making payment to any trade creditors generally outside of the Sale
Group’s ordinary course of business prior to the date of this Agreement;


(ll) assign, license, charge, abandon, cease to prosecute or otherwise dispose
of or fail to maintain, defend or diligently pursue applications for any
Intellectual Property Rights or enter into any licence, sub-licence, assignment
or other agreement in respect of or affecting any licences of Intellectual
Property Rights;


(mm) waive any financial obligation owed by a member of the Sellers’ Group to a
Sale Group Company;


(nn) incur professional fees and expenses in connection with any of the
transactions contemplated by this Agreement; and


(oo) transfer any asset to a member of the Sellers’ Group other than as
contemplated by paragraph 1 of Schedule 7 or pursuant to trading agreements in
force at the date of this Agreement.


6
Pending Completion BSC shall not do or agree to do any of the following in
respect of the MRO Business (except as required under this Agreement or with the
prior written consent of the US Buyer and to the extent permitted under
applicable Laws):



(a)
acquire or dispose of any asset which is material to the MRO Business (for these
purposes material means any asset having a value in excess of US$1,000,000,
exclusive of VAT) other than on arm’s length terms or in accordance with the
existing terms of its agreements or arrangements with other members of the
Sellers’ Group disclosed to the US Buyer prior to the date hereof;



(b)
enter into or amend or incur any commitment that is not in the ordinary and
usual course of business which involves or may involve total annual expenditure
in excess of US$1,000,000



(c)
incur or agree to incur any commitment to capital expenditure for an amount
which, together with all other such commitments entered into between the date of
this Agreement and Completion, exceeds or could exceed US$1,000,000, exclusive
of VAT other than as disclosed to the US Buyer prior to the date hereof;

(d)
enter into any borrowing, factoring or other financing commitments (other than
use of overdraft facilities agreed before the date of this Agreement) or lend
any money to, or enter into any



CFD-#31168153-v6
142
LONDON:618810.5N



--------------------------------------------------------------------------------





lending commitments with, any person, being in each case commitments which are
outside the ordinary course of its business;


(e)
threaten or enter into any proceeding or settle any litigation (other than in
respect of any debt collection in the ordinary course of business), including in
respect of Tax;



(f)
apply for or accept any subsidy or grant;



(g)
enter into, terminate, amend, or vary any Material Contract;



(h)
settle any insurance claim below the amount claimed under the relevant insurance
policy;



(i)
give any Guarantee other than in the ordinary course of business;



(j)
enter into any borrowing, factoring or other financing commitments (other than
use of overdraft facilities agreed before the date of this Agreement) or lend
any money to, or enter into any lending commitments with, any person, being in
each case commitments which are outside the ordinary course of its business;



(k)
create any Encumbrance over its business, undertaking or any of its assets;



(l)
vary any lease or other contract relating to any of the Properties or acquire
any interest in, or enter into any agreement in relation to, any real property
other than the Properties;



(m)
acquire or dispose of any real property asset;



(n)
fail to keep proper accounting records or to make therein true and complete
entries of all its dealings and transactions, or otherwise fail to keep any
books and records as required and in the manner prescribed by applicable Law;



(o)
save as required by Law, make or agree to make any material change in the terms
or conditions of employment or engagement of any of its employees, workers or
officers (including, without limitation, remuneration, pension entitlements and
other benefits under any benefit plans);



(p)
provide or agree to provide to any employee or any of his dependants any
gratuitous payment or benefit which is in excess of US$100,000;

















CFD-#31168153-v6
143
LONDON:618810.5N



--------------------------------------------------------------------------------





(q)
offer employment to any person who, by accepting such offer, would upon
commencing employment be a Senior Employee;



(r)
dismiss any Senior Employee or implement any redundancy programme in respect of
other employees (other than pursuant to a redundancy programme disclosed in
writing to the US Buyer prior to the date of this Agreement or for gross
misconduct);



(s)
take steps to procure payment by any debtor generally in advance of the date on
which book and other debts are usually payable in accordance with its standard
terms of business or, if different, the period extended to any particular debtor
in which to make payment; and



(t)
delay making payment to any trade creditor generally beyond the date on which
payment of the relevant trade debt should be paid in accordance with the credit
period authorised by the relevant creditor or, if different, the period extended
by the creditor in which to make payment.

















CFD-#31168153-v6
144
LONDON:618810.5N



--------------------------------------------------------------------------------






EXECUTED as a deed by BOMBARDIER INC.
acting by Christian Poupart and Pier-Olivier Calestagne under a power of
attorney dated 30 October 2019    


)/s/ Christian Poupart
/
)Name: Christian Poupart
)Title: Head of Legal
) /s/ Pier-Olivier Calestagne
Name: Pier-Olivier Calestagne
Title: Senior Director M&A


EXECUTED as a deed by BOMBARDIER AEROSPACE UK LIMITED
acting by Christian Poupart and Pier-Olivier Calestagne under a power of
attorney dated 30 October 2019    


)     /s/ Christian Poupart
/
)    Name: Christian Poupart
)    Title: Head of Legal
)     /s/ Pier-Olivier Calestagne
Name: Pier-Olivier Calestagne
Title: Senior Director M&A
EXECUTED as a deed by BOMBARDIER FINANCE INC.
acting by Christian Poupart and Pier-Olivier Calestagne under a power of
attorney dated 30 October 2019
    
)     /s/ Christian Poupart
/
)    Name: Christian Poupart
)    Title: Head of Legal
)     /s/ Pier-Olivier Calestagne
Name: Pier-Olivier Calestagne
Title: Senior Director M&A
EXECUTED as a deed by BOMBARDIER SERVICES CORPORATION


acting by Christian Poupart and Pier-Olivier Calestagne under a power of
attorney dated 30 October 2019    


)     /s/ Christian Poupart
/
)    Name: Christian Poupart
)    Title: Head of Legal
)     /s/ Pier-Olivier Calestagne
Name: Pier-Olivier Calestagne
Title: Senior Director M&A
























[Signature Page to SPA]



--------------------------------------------------------------------------------





Executed as a deed by: SPIRIT AEROSYSTEMS GLOBAL HOLDINGS LIMITED
acting by: Sam J. Marnick    
                 
…………………………    
name of authorised signatory


/s/ Sam J. Marnick


…………………………
Authorised signatory
in the presence of:
 
Witness name:
Kelly A. Gaide
) /s/ Kelly A. Gaide
Witness address:
XXXXX
) …………………………
 
XXXXX
) Witness
 
XXXXX
)
Witness occupation:
Attorney
)







Executed as a deed by: SPIRIT AEROSYSTEMS, INC.
acting by: Sam J. Marnick    
                 
…………………………    
name of authorised signatory


/s/ Sam J. Marnick


…………………………
Authorised signatory
in the presence of:
 
Witness name:
Kelly A. Gaide
) /s/ Kelly A. Gaide
Witness address:
XXXXX
) …………………………
 
XXXXX
) Witness
 
XXXXX
)
Witness occupation:
Attorney
)









[Signature Page to SPA]

